Exhibit 10.1

 

COLLABORATION AGREEMENT



DATED AS OF JULY 15, 2013

 

BY AND AMONG

 

AUXILIUM UK LTD AND

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

AND

 

SWEDISH ORPHAN BIOVITRUM AB (publ)

 

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2. 
The confidential portions of this exhibit have been omitted and are marked
accordingly.  The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

LICENSES

15

 

 

 

2.1

Grant to Sobi

15

2.2

Grant to Auxilium

15

2.3

Additional Licensing Provisions

16

2.4

Performance by Affiliates, Subcontractors and Sublicensees

16

2.5

Exclusivity

17

2.6

Sobi Restrictive Covenants

18

2.7

BTC Step-In Rights

19

 

 

 

ARTICLE 3

GOVERNANCE

19

 

 

 

3.1

Joint Steering Committee

19

3.2

Joint Steering Committee Membership

21

3.3

Joint Steering Committee Meetings

21

3.4

Decision-Making

21

3.5

Alliance Managers

22

3.6

Committees

22

3.7

Transition Committee

22

3.8

Limits on JSC and Committee Authority

23

3.9

Disbanding the JSC

23

3.10

Actions

23

3.11

Exchange of Information

23

3.12

Minutes of Committee Meetings

24

 

 

 

ARTICLE 4

DEVELOPMENT

24

 

 

 

4.1

Overview

24

4.2

Objectives Under the Development Plan

25

4.3

Development Plan and Development Budget

26

4.4

Development Costs

27

4.5

Records, Reports and Information

28

4.6

Ownership and Transfer of Development Data

28

4.7

Right to Audit

29

4.8

Medical Science Liaisons

29

4.9

Other Materials

29

 

 

 

ARTICLE 5

REGULATORY

29

 

 

 

5.1

Regulatory Data and Regulatory Materials

29

5.2

Regulatory Filings and Regulatory Approvals

30

5.3

Communications

32

5.4

No Other Regulatory Filings

32

5.5

Adverse Event Reporting; Safety Data Exchange and Medical Inquiries

32

5.6

Regulatory Authority Communications Received by a Party

33

5.7

Recall, Withdrawal, or Market Notification of Product

35

5.8

Regulatory Diligence

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 6

COMMERCIALIZATION

37

 

 

 

6.1

Commercialization in the Field in the Territory

37

6.2

Commercialization Plan

37

6.3

Sobi’s Performance

38

6.4

Reports

39

6.5

Compliance

39

6.6

Sales Representatives

39

6.7

Promotional Materials

40

6.8

Product Trademarks and Product Trade Dress

40

6.9

Commercialization Data

42

6.10

Global Branding Strategy

43

 

 

 

ARTICLE 7

SUPPLY

44

 

 

 

7.1

General

44

7.2

Development Supply

44

7.3

Commercial Supply

44

7.4

Exclusive Source

44

7.5

Packaging and Labeling; Certain Other Manufacturing Activities

45

7.6

Forecasting and Ordering

46

7.7

Invoicing, and Manufacturing Standard Cost Audit

48

7.8

Shipping and Delivery

48

7.9

Quality and Compliance

49

7.10

Disputes and Remedies

50

7.11

Shortages

51

7.12

Manufacturing Supply Assurance

51

7.13

Product Specification and Manufacturing Changes

51

7.14

Termination of Supply Obligations

51

7.15

Auxilium Notice

51

 

 

 

ARTICLE 8

PAYMENTS

52

 

 

 

8.1

Milestone Payments

52

8.2

Royalties

52

8.3

Royalty Reports and Payments

54

8.4

Third Party Royalties and Other Payments

55

8.5

Taxes and Withholding

56

8.6

Currency Conversion

57

8.7

General Payment Procedures

57

8.8

Late Payments

57

8.9

Legal Restrictions

57

8.10

Records; Audits

57

 

 

 

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

58

 

 

 

9.1

Ownership of Intellectual Property

58

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.2

Disclosures; Disputes Regarding Inventions

59

9.3

Patent Filings, Prosecution and Maintenance

59

9.4

Defense and Enforcement of Patents

62

9.5

Patent Term Extensions

64

9.6

Patent Marking

64

 

 

 

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

64

 

 

 

10.1

Mutual Representations and Warranties

64

10.2

Additional Representations, Warranties and Covenants of Auxilium

65

10.3

Additional Representations, Warranties and Covenants of Sobi as of the Effective
Date

67

10.4

Additional Covenants of Sobi

68

10.5

Disclaimer

68

10.6

No Other Representations or Warranties

69

 

 

 

ARTICLE 11

LIABILITY AND INDEMNIFICATION

69

 

 

 

11.1

Indemnification by Auxilium

69

11.2

Indemnification by Sobi

69

11.3

Indemnification Procedures

70

11.4

Limitation of Liability

71

11.5

Insurance

72

 

 

 

ARTICLE 12

CONFIDENTIALITY

72

 

 

 

12.1

Confidential Information

72

12.2

Confidentiality Obligations

73

12.3

Permitted Disclosure and Use

73

12.4

Notification

74

12.5

Publicity; Filing of this Agreement

74

12.6

Publication

75

12.7

Use of Names

75

12.8

Survival

75

 

 

 

ARTICLE 13

TERM AND TERMINATION

75

 

 

 

13.1

Term

75

13.2

Termination for Material Breach

75

13.3

Termination as a Result of Bankruptcy

76

13.4

Termination by Auxilium

76

13.5

Termination by Sobi

76

 

 

 

ARTICLE 14

EFFECTS OF TERMINATION

77

 

 

 

14.1

Effects of Termination

77

14.2

Sobi Rights In Lieu of Termination

79

14.3

Accrued Rights

79

14.4

Survival

79

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.5

Rights in Bankruptcy

79

14.5

Continuing Obligations

79

 

 

 

ARTICLE 15

DISPUTE RESOLUTION

80

 

 

 

15.1

Disputes

80

15.2

Arising Between the Parties

80

15.3

Dispute Resolutions

80

15.4

Patent and Trademark Dispute Resolution

80

15.5

Injunctive Relief

80

 

 

 

ARTICLE 16

MISCELLANEOUS

80

 

 

 

16.1

Entire Agreement; Amendment

80

16.2

Force Majeure

81

16.3

Notices

81

16.4

No Strict Construction; Interpretation

82

16.5

Assignment

82

16.6

Further Actions

82

16.7

Severability

82

16.8

No Waiver

82

16.9

Independent Contractors

83

16.10

English Language; Governing Law

83

16.11

Counterparts

83

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

List of Schedules

 

1.7

Auxilium Patents

 

1.73

Territory

 

2.4.2

Sobi Sublicensees

 

4.1.1(a)

Ongoing Studies

 

4.1.1(b)

Real World Study

 

4.4.5

Stability Testing

 

6.2.1

Initial Commercialization Plan

 

6.3.1(b)

Minimum Annual Finished Product Sales Commitments

 

6.3.4

Assigned Contracts

 

7.5.1

Artwork and Labels

 

7.5.2

Analytical Release Testing

 

7.6

Initial Forecast

 

10.2.6

Trademark Registrations

 

12.5.1

Press Release

 

 

1

--------------------------------------------------------------------------------


 

COLLABORATION AGREEMENT

 

This Collaboration Agreement (this “Agreement”), dated as of July 15, 2013 (the
“Effective Date”), is made by and among AUXILIUM UK LTD, a United Kingdom
limited company, jointly and severally with Auxilium International
Holdings, Inc., a Delaware corporation, (together referred to as “Auxilium”),
and Swedish Orphan Biovitrum AB (publ), a Swedish corporation (“Sobi”). 
Auxilium and Sobi are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Auxilium has developed and is currently further developing a
pharmaceutical product hereinafter defined as the Product for the treatment of
Dupuytren’s Contracture and Peyronie’s Disease;

 

WHEREAS, Auxilium International Holdings, Inc. owns certain intellectual
property rights related to the Product;

 

WHEREAS, AUXILIUM UK LTD owns certain distribution and other rights related to
the Product in the Territory;

 

WHEREAS, Sobi has significant experience in the commercialization of
pharmaceutical products in the Territory; and

 

WHEREAS, Sobi and Auxilium desire to establish a collaboration for the further
development and commercialization of the Product in the Field in the Territory.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this ARTICLE 1 or as otherwise defined elsewhere in
this Agreement:

 

1.1                               “Affiliate” means any Person directly or
indirectly controlled by, controlling or under common control with, a Party, but
only for so long as such control shall continue.  For purposes of this
definition, “control” (including, with correlative meanings, “controlled by”,
“controlling” and “under common control with”) shall be presumed to exist with
respect to a Person in the event of the possession, direct or indirect, of
(i) the power to direct or cause the direction of the management and policies of
such Person (whether through ownership of securities, by contract or otherwise),
or (ii) at least fifty percent (50%) of the voting securities or other
comparable equity interests.  The Parties acknowledge that in the case of
certain entities organized under the laws of certain countries outside of the
United States, the maximum percentage ownership permitted by law for a foreign
investor may be less than fifty percent (50%), and that in such case, such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct or cause the direction of the

 

1

--------------------------------------------------------------------------------


 

management and policies of such Person.  For the avoidance of doubt, neither of
the Parties shall be deemed to be an “Affiliate” of the other.

 

1.2                               “Analytical Release Testing” means all
activities associated with carrying out the analytical testing necessary for the
release of the Product in the Territory.  Such activities shall include: 
transferring test methods, developing and validating new analytical tests
required in the Territory, amending the release specifications to be in
compliance with local Laws, conducting the release testing of the Product in the
Territory (including raw materials, intermediates, drug substance, drug product
and sterile diluents).  For clarity, preparation of reference standards to be
used for Analytical Release Testing includes analytical tests other than release
testing (e.g., mass spectrophotometry, isoelectrofocusing, N- and C-terminal
sequencing, amino acid analysis, etc.), which activities shall also be deemed
Analytical Release Testing hereunder.

 

1.3                               “Auxilium Invention” means an Invention that
is Invented solely or jointly with a Third Party, by an employee of Auxilium or
its Affiliates or a Person under an obligation of assignment to Auxilium or its
Affiliates.

 

1.4                               “Auxilium Know-How” means all Know-How that is
(i) Controlled by Auxilium (or its Affiliates) as of the Effective Date or at
any time during the Term or (ii) an Auxilium Invention or a Joint Invention, in
each case of (i) or (ii), which is necessary or reasonably useful for the
Development or Commercialization of the Product in the Field in the Territory;
provided, however that “Auxilium Know-How” shall not include any Auxilium
Manufacturing Know-How.  For clarity, “Auxilium Know-How” shall not include the
Auxilium Patents or the Auxilium Manufacturing Patents.

 

1.5                               “Auxilium Manufacturing Know-How” means all
Know-How that is (i) Controlled by Auxilium (or its Affiliates) as of the
Effective Date or (ii) an Auxilium Invention or a Joint Invention, in each case
of (i) or (ii) which is necessary or reasonably useful for Manufacture of the
Product in the Territory for Commercialization in the Field in the Territory,
including any CMC Information.

 

1.6                               “Auxilium Manufacturing Patent” means any
Patent that is (i) Controlled by Auxilium (or its Affiliates) as of the
Effective Date or (ii) an Auxilium Collaboration Patent, in each case of (i) or
(ii), which is necessary or reasonably useful for the Manufacture of the Product
in the Territory for Commercialization in the Field in the Territory; provided,
however, that an “Auxilium Manufacturing Patent” shall not include any Auxilium
Patent.

 

1.7                               “Auxilium Patent” means any Patent in the
Territory that is (i) Controlled by Auxilium (or its Affiliates) as of the
Effective Date, including the Patents listed in Schedule 1.7, or (ii) that comes
under the Control of Auxilium during the Term (including an Auxilium
Collaboration Patent), in each case of (i) or (ii) which is necessary or
reasonably useful for the Development or Commercialization of the Product in the
Field in the Territory.

 

1.8                               “Auxilium Technology” means the Auxilium
Patents and Auxilium Know-How.

 

2

--------------------------------------------------------------------------------


 

1.9                               “BTC License Agreement” means that certain
Second Amended and Restated Development and License Agreement, dated as of
August 31, 2011, by and between Auxilium and BioSpecifics Technologies Corp.
(“BTC”).

 

1.10                        “Bulk Product” means the finished form of the
Product including a sterile diluent containing NaCl and CaCl2, packaged in
unlabeled vials.

 

1.11                        “Commercialize”, “Commercializing” or
“Commercialization” means all activities directed to the marketing, promotion,
selling or offering for sale of a Finished Product for an indication, including
planning, market research, Pre-Marketing, advertising, educating, marketing,
promoting, importing, exporting, distributing and post-marketing safety
surveillance and reporting.  For clarity, “Commercialization” shall not include
any activities related to Manufacturing or Development of the Product.

 

1.12                        “Commercially Reasonable Efforts” means, with
respect to a Party’s obligations under this Agreement, including to
Commercialize the Finished Product, those efforts and resources consistent with
the usual practices of such Party in pursuing the development or
commercialization of its own pharmaceutical products that are of similar market
potential as such Finished Product, taking into account all relevant factors
including product labeling, market potential,  financial return, medical and
clinical considerations, regulatory environment and competitive market
conditions, all as measured by the facts and circumstances at the time such
efforts are due.  Without limiting the foregoing, Commercially Reasonable
Efforts requires, with respect to such obligations, that the Party: (i) promptly
assign responsibility for such obligation to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis,
(ii) set annual objectives for carrying out such obligations, and (iii) allocate
resources designed to advance progress with respect to such objectives.

 

1.13                        “Competitive Product” means (i) any pharmaceutical
product containing [***] or [***], or (ii) any pharmaceutical product indicated
for use [***].

 

1.14                        “Control” means, when used in reference to
intellectual property, other intangible property, or materials, that a Party
owns or has a license or sublicense to such intellectual property, other
intangible property or materials, and has the ability to grant a license or
sublicense or other right to use such intellectual property, other intangible
property or materials, as applicable, as provided for herein, without
(i) requiring the consent of a Third Party or (ii) violating the terms of any
agreement or other arrangement with any Third Party.

 

1.15                        “Cover(ed)” means, with respect to any Patent and
the subject matter at issue, that, but for a license granted under a Valid Claim
of such Patent, the manufacture, development, use, sale, offer for sale or
importation of the subject matter at issue would infringe such Valid Claim, or
in the case of a Patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.

 

1.16                        “Develop”, “Developing” or “Development” means all
activities relating to research, non-clinical, preclinical and clinical trials,
toxicology testing, statistical analysis and

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

3

--------------------------------------------------------------------------------


 

reporting, necessary or reasonably useful or otherwise requested or required by
a Regulatory Authority as a condition or in support of obtaining or maintaining
all Regulatory Approvals in the Field in the Territory, including all registries
required for any Pricing Approvals and all other development-related activities
that are deemed by the JSC to be commercially useful, but shall not include any
activities related to Commercialization or Manufacture.

 

1.17                        “Development Activities” means those Development
activities undertaken by or on behalf of a Party or its Affiliates with respect
to the Product in the Field consistent with the applicable Development Plan.

 

1.18                        “Development Costs” means the costs and expenses
incurred by a Party or its Affiliates attributable to, or reasonably allocable
to, the Development of the Product, including costs of conducting Phase IV
Clinical Trials (as well as other post-Regulatory Approval filing date studies
(including physician-initiated studies and registries required for any Pricing
Approvals)).  “Development Costs” shall include (i) Out-of-Pocket Costs and
(ii) internal costs (e.g., staff or administrative) that are attributable or
reasonably allocable to the Development of the Product.  For clarity,
Development Costs shall exclude Regulatory Costs.

 

1.19                        “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.20                        “Drug Substance” means the collagenases derived from
Clostridium histolyticum.

 

1.21                        “EMA” means the European Medicines Agency or its
successor.

 

1.22                        “European Union” or “EU” means the countries of the
European Union, as it is constituted as of the Effective Date, which consists of
Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden
and the United Kingdom or such other countries included in the Territory as of
the Effective Date that after the Effective Date become members of the EU.

 

1.23                        “Facility” means, as applicable, a Party’s
Manufacturing facility and such other facilities used by such Party (or those of
its Affiliates or Third Party contractors) in the manufacture, packaging,
labeling or storage of (a) Product or (b) materials utilized in the manufacture,
packaging or labeling of Product, in each case, with respect to the Product for
Development or Commercialization in the Field in the Territory hereunder.

 

1.24                        “FDA” means the U.S. Food and Drug Administration or
its successor.

 

1.25                        “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended, and the regulations promulgated thereunder.

 

1.26                        “Field” means the treatment in humans of
(i) Dupuytren’s Contracture, (ii) Peyronie’s Disease and (iii) such other
indications as the Parties agree to include hereunder, if any.  For purposes of
clarity, the “Field” shall not include any new indications for the Product other
than as set forth in the foregoing clauses (i) and (ii) and any New Indications.

 

4

--------------------------------------------------------------------------------


 

1.27                        “Finished Product” means the Product, including
without limitation the diluent, in its full packaging and final presentation
form ready for release to end-users.

 

1.28                        “First Commercial Sale” means, with respect to a
Finished Product, the first sale of such Finished Product in a given country or
other regulatory jurisdiction in the Territory by or on behalf of Sobi, its
Affiliates or its permitted distributors to a Third Party, after receipt of
Regulatory Approval (including Pricing Approval, to the extent required for sale
of a Product in a given country or regulatory jurisdiction, and any necessary
labeling negotiations that may be required after Regulatory Approval and such
Pricing Approval) for such Finished Product in such country or regulatory
jurisdiction.

 

1.29                        “General Development Activities” means all
Development Activities other than Territory Development Activities.

 

1.30                        “Good Clinical Practices” or “GCP” means all
applicable Good Clinical Practice standards for the design, conduct,
performance, monitoring, auditing, recording, analyses and reporting of clinical
trials, including, as applicable, (i) as set forth in European Commission
Directive 2001/20/EC relating to the implementation of good clinical practice in
the conduct of clinical trials on medicinal products for human use, and brought
into law by European Commission Directive 2005/28/EC laying down the principles
and detailed guidelines for good clinical practice for investigational medicinal
products, (ii) the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonised Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the EU, (iii) the Declaration of Helsinki (2004) as last amended at the 52nd
World Medical Association in October 2000 and any further amendments or
clarifications thereto, (iv) U.S. Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(v) the equivalent Laws in any relevant country, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

 

1.31                        “Good Laboratory Practices” or “GLP” means all
applicable Good Laboratory Practice standards, including, as applicable, (i) as
set forth in European Commission Directive 2004/10/EC relating to the
application of the principles of good laboratory practices, as may be amended
from time to time as well as any Rules Governing Medicinal Products in the
European Community Vol. III, ISBN 92.825 9619-2 (ex - OECD principles of GLP),
(ii) the then-current good laboratory practice standards promulgated or endorsed
by the FDA as defined in 21 C.F.R. Part 58, and (iii) the equivalent Laws in any
relevant country, each as may be amended and applicable from time to time.

 

1.32                        “Good Manufacturing Practices” or “GMP” means all
applicable Good Manufacturing Practices including, (i) the applicable part of
quality assurance to ensure that products are consistently produced and
controlled in accordance with the quality standards appropriate for their
intended use, as defined in European Commission Directive 2003/94/EC

 

5

--------------------------------------------------------------------------------


 

laying down the principals and guidelines of good manufacturing practice,
(ii) the principles detailed in the U.S. Current Good Manufacturing Practices,
21 C.F.R. Sections 210, 211, 601 and 610, (iii) the Rules Governing Medicinal
Products in the European Community, Volume IV Good Manufacturing Practice for
Medicinal Products, (iv) the principles detailed in the ICH Q7A guidelines, and
(v) the equivalent Laws in any relevant country, each as may be amended and
applicable from time to time.

 

1.33                        “Governmental Authority” means any multinational,
federal, state, local, municipal or other governmental authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal),
in each case, having jurisdiction over the applicable subject matter.

 

1.34                        “IND” means the equivalent application of an
Investigational New Drug Application to the equivalent agency of the FDA in the
Territory, such as a clinical trial application (“CTA”) or a clinical trial
exemption (“CTX”), the filing of which is necessary to commence or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.

 

1.35                        “Invented” means the acts of (an) inventor(s), as
determined in accordance with applicable Laws relating to inventorship set forth
in the patent Laws of the United States (Title 35, United States Code), in
discovering, conceiving and completing an Invention.

 

1.36                        “Invention” means any writing, invention, discovery,
improvement, technology or other Know-How (in each case, whether patented or
not) that is not existing as of the Effective Date and is Invented under this
Agreement during the Term.

 

1.37                        “Joint Invention” means an Invention that is
Invented jointly by an employee of, or Person under an obligation of assignment
to, each of Auxilium and Sobi or their respective Affiliates.

 

1.38                        “Joint Steering Committee” or “JSC” means the joint
steering committee formed by the Parties as described in Section 3.1.

 

1.39                        “Know-How” means any proprietary data, results,
material(s), technology, and nonpublic information of any type whatsoever, in
any tangible or intangible form, including know-how, trade secrets, practices,
techniques, methods, processes, inventions, developments, specifications,
formulations, formulae, materials or compositions of matter of any type or kind
(patentable or otherwise), software, algorithms, marketing reports and plans,
market research, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, toxicological, preclinical and clinical test
data), analytical and quality control data, stability data, other study data and
procedures.

 

1.40                        “Laws” means all applicable laws, statutes, rules,
regulations, directives, decisions, ordinances, guidelines and other
pronouncements of any Governmental Authority.

 

1.41                        “Manufacture” or “Manufacturing” means all
activities related to the manufacturing of the Bulk Product, or any ingredient
thereof, including manufacturing for clinical use or commercial sale, a named
patient program, in-process and Bulk Product testing,

 

6

--------------------------------------------------------------------------------


 

release of Bulk Product, quality assurance activities related to manufacturing
and release of Bulk Product, Packaging and Labeling, handling and storage of
Bulk Product and ongoing stability tests and regulatory activities related to
any of the foregoing.

 

1.42                        “Manufacturing Development Activities” means
development of test methods, stability testing, formulation development, process
development, quality assurance activities, quality control activities,
qualification and validation activities, analytic process development,
manufacturing process validation, scale-up, and all other activities, including
CMC-related activities, necessary for or related to the Manufacture of the
Product for use in the Field.

 

1.43                        “Manufacturing Standard Cost” means the standard
cost per Unit of Product, calculated annually.  This includes the cost of raw
materials, labor, and other direct and identifiable variable costs and
appropriate costs for equipment pools, plant operations and plant support
services.  The costs for plant operations and support services would include
utilities, maintenance, engineering, safety, human resources, finance, plant
management and other similar activities, as well as, shipping costs to a
finished goods warehouse.  The plant operations and support services costs would
be allocated to the Product consistent with generally accepted accounting
principles in the United States (“GAAP”), based on budgeted volumes produced by
or on behalf of Auxilium.

 

1.44                        “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to sell the
Finished Product (but excluding Pricing Approval) in any particular country or
regulatory jurisdiction, including any amendments, updates and variations
thereto and any such application filed with the EMA pursuant to the centralized
procedure or with the applicable Regulatory Authority of a country in the
Territory in accordance with the decentralized or mutual recognition procedures
or any other national approval procedure.

 

1.45                        “Medical Science Liaison” means an individual who is
employed by or on behalf of Sobi or its Affiliates and who provides educational
services and other educational efforts directed towards the medical and/or
scientific community.

 

1.46                        “Net Sales” means the gross amount invoiced by or on
behalf of Sobi or any of its Affiliates or sublicensees (or any permitted
distributors) on account of sales of the Finished Product, less the following
deductions specifically and solely related to the Finished Product and actually
allowed consistent with GAAP:

 

(a)                                 customary trade, cash or quantity discounts
actually paid, granted or accrued, to the extent not already reflected in the
amount invoiced, including cash rebates to customers;

 

(b)                                 excise, import and sales taxes, customs,
duties, and other fees of a similar nature to the extent included in the price
and separately itemized on the invoice or otherwise documented to Auxilium’s
reasonable satisfaction (but specifically excluding, for clarity, any income
taxes assessed against the income arising from such sale);

 

7

--------------------------------------------------------------------------------


 

(c)                                  outbound freight, shipment and insurance
costs to the extent included in the price and separately itemized on the invoice
or otherwise documented to Auxilium’s reasonable satisfaction;

 

(d)                                 amounts actually paid, granted or accrued on
(i) returns in accordance with Sobi’s returned goods policy provided to Auxilium
or (ii) recalls; and

 

(e)                                  compulsory payments and rebates directly
related to the sale of the Finished Product paid to a Governmental Authority
pursuant to governmental regulations by reason of any national or local health
insurance program or similar program.

 

For clarity, (i) Net Sales shall not be reduced by the amount of any commissions
paid to individuals, whether they are associated with independent sales agencies
or regularly employed by Sobi, its Affiliate or sublicensee (or any agent,
distributee, or designee thereof), or for a cost of collection or any other
amount not specifically set forth in (a) through (e) above and (ii) the amount
of any discounts, rebates or allowances granted or taken with respect to the
total sales to a customer for multiple products of Sobi, its Affiliate or
sublicensee (or any agent, distributee, or designee thereof) shall not be
deducted in calculating Net Sales.  Any of the items set forth above that would
otherwise be deducted from the invoice price in the calculation of Net Sales but
which are separately charged to, and paid by, Third Parties shall not be
deducted from the invoice price in the calculation of Net Sales.  In the case of
any sale or transfer of the Finished Product other than in an arm’s length
transaction exclusively for cash, such as barter, counter-trade, sampling, or
named patient program, Net Sales shall be determined by referencing Net Sales at
which substantially similar quantities of the Finished Product are sold in an
arm’s length transaction for cash.

 

Notwithstanding the foregoing, amounts billed by Sobi, its Affiliates, its
sublicensees or any permitted distributors for the sale of Finished Product
among Sobi, its Affiliates, its sublicensees or any permitted distributor for
resale shall not be included in the computation of Net Sales hereunder.  Net
Sales shall be accounted for in accordance with GAAP, consistently applied. 
Sobi, its Affiliates, its sublicensees (and any permitted distributor) will sell
the Finished Product as a stand-alone product and will not sell the Finished
Product as part of a bundle with other products or offer package deals to
customers that include the Finished Product, except to the extent required to
obtain sales contracts with government entities, and in such case, the price of
the Finished Product relevant for the calculation of Net Sales will be the
average price in the preceding calendar quarter of the Finished Product sold
separately less the average discount of all products sold as part of the
package.

 

Within fifteen (15) days of the end of each calendar year, Sobi shall provide
Auxilium with a report that itemizes any permitted deductions from Net Sales
that were not included in Sobi’s invoices for sales of the Product because such
deductions could not be determined at the time such invoices were originally
issued (“Additional Net Sales Deductions”).  Any permitted Additional Net Sales
Deductions shall reduce the Net Sales for the calendar year ending immediately
preceding such report.

 

1.47                        “New Indication” means any indication for the
Product outside the Field.

 

8

--------------------------------------------------------------------------------


 

1.48                        “Out-of-Pocket Costs” means costs and expenses paid
to Third Parties (or payable to Third Parties and accrued in accordance with
GAAP), other than Affiliates or employees, by either Party.

 

1.49                        “Patents” means patents and patent applications and
all substitutions, divisions, continuations, continuations-in-part, any patent
issued with respect to any such patent applications, any reissue, reexamination,
utility models or designs, renewal or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
counterparts thereof in any country.

 

1.50                        “Patent Term Extension” means any term extensions,
supplementary protection certificates, Regulatory Exclusivity and equivalents
thereof offering Patent protection beyond the initial term with respect to any
issued Patents.

 

1.51                        “Person” shall mean any corporation, limited or
general partnership, limited liability company, joint venture, trust,
unincorporated association, governmental body, authority, bureau or agency, any
other entity or body, or an individual.

 

1.52                        “Phase IV Clinical Trials” means certain
post-marketing studies to delineate additional information about a
pharmaceutical product’s risks, benefits, and optimal use (including health
economic outcome studies, pricing and reimbursement studies, as well as product
registries), commenced after receipt of regulatory approval for a product in the
indication for which such trial is being conducted.

 

1.53                        “Pre-Marketing” means all sales and marketing
activities undertaken prior to and in preparation for the launch of the Finished
Product in the Territory.  Pre-Marketing shall include market research, key
opinion leader development, advisory boards, medical education, disease-related
public relations, health economic outcome studies, market access and
reimbursement evaluations, sales force training and other pre-launch activities
prior to the First Commercial Sale of the Finished Product in a given country or
other regulatory jurisdiction in the Territory.

 

1.54                        “Pricing Approval” means the approval, agreement,
determination or decision from a Governmental Authority establishing the price
and/or reimbursement for the Product for sale in a given country or regulatory
jurisdiction, as required by applicable Laws in such country or other regulatory
jurisdiction prior to the sale of the Product in such country or regulatory
jurisdiction.

 

9

--------------------------------------------------------------------------------


 

1.55                        “Product” means, in all cases excluding any dermal
formulations labeled for topical administration, any dosage strength of the
pharmaceutical product consisting of the lyophilized form of injectable
collagenases derived from Clostridium histolyticum [***].

 

1.56                        “Product Approval” means the approval of a
Governmental Authority necessary for the marketing and sale of the Finished
Product in a given country or regulatory jurisdiction, which may include the
approval of an MAA (but shall not include any Pricing Approvals).

 

1.57                        “Product Complaint” means any written, verbal or
electronic expression of dissatisfaction regarding any Finished Product sold by
or on behalf of Sobi (or any of its Affiliates, sublicensees or permitted
distributors) in the Territory, including reports of actual or suspected product
tampering, contamination, mislabeling or inclusion of improper ingredients.

 

1.58                        “Product Specifications” means those Manufacturing,
performance, quality - control release, and Packaging and Labeling
specifications for the Finished Product in the Territory, which are initially as
set forth in the applicable Product Approval for the Finished Product, as such
specifications may be amended from time to time pursuant to the terms of this
Agreement.

 

1.59                        “Promotional Materials” means all written, printed,
audio, video or graphic or other electronic advertising, promotional,
educational, branded, and communication materials (other than the Finished
Product labels and package inserts) for marketing, advertising, educating, and
promoting of the Finished Product in the Field in the Territory, for use (i) by
a Sales Representative or a Medical Science Liaison or (ii) in advertisements,
web sites or direct mail pieces.

 

1.60                        “Quality Agreement” means the quality agreement
relating to the Unit of Product between Sobi and Auxilium.

 

1.61                        “Regulatory Approvals” means all necessary approvals
(including INDs, Product Approvals, Pricing Approvals, import permits, and, in
each case any supplements and amendments thereto), licenses, registrations or
authorizations of any Governmental Authority, necessary for the Development,
manufacture, distribution, use, promotion and sale of the Product in a given
country or regulatory jurisdiction.

 

1.62                        “Regulatory Authority” means, in a particular
country or regulatory jurisdiction, any applicable Governmental Authority
involved in granting Regulatory Approval in such country or regulatory
jurisdiction, including, without limiting the foregoing, (i) in the U.S., the
FDA, and (ii) in the European Union, the EMA, the European Commission and
relevant national medicines regulatory authorities.

 

1.63                        “Regulatory Costs” shall include (a) Out-of-Pocket
Costs and (b) internal costs (e.g., staff or administrative) that are
attributable or reasonably allocable to the preparation of Regulatory Materials,
and maintenance of Regulatory Approvals, for the Bulk Product or Finished
Product in the Field in the Territory.  For clarity, Regulatory Costs shall
exclude Development Costs

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

10

--------------------------------------------------------------------------------


 

1.64                        “Regulatory Data” means any and all research data,
pharmacology data, chemistry, manufacturing and control data, preclinical data,
pricing and reimbursement data, clinical data and all other documentation
submitted, or required to be submitted, to Regulatory Authorities in association
with regulatory filings for the Product (including any applicable Drug Master
Files (“DMFs”), Chemistry, Manufacturing and Control (“CMC”) data, or similar
documentation).

 

1.65                        “Regulatory Exclusivity” means any exclusive
marketing rights or data exclusivity rights conferred by any Governmental
Authority with respect to the Product other than a Patent right, including
without limitation, in the European Union, Regulation (EC) No 726/2004 and
Directive 2001/83/EC (as amended).

 

1.66                        “Regulatory Materials” means regulatory
applications, submissions, notifications, communications, correspondence,
registrations, Regulatory Approvals and/or other filings made to, received from
or otherwise conducted with a Regulatory Authority that are necessary in order
to Develop, Manufacture, obtain marketing authorization, market, sell or
otherwise Commercialize the Product in a particular country or regulatory
jurisdiction.  Regulatory Materials include INDs, MAAs, presentations,
responses, and applications for other Product Approvals.

 

1.67                        “Royalty Term” means the period of time beginning on
the Effective Date and ending upon the ten (10) year anniversary of the
Effective Date (the “Initial Term”), and shall thereafter be automatically
renewed for sequential two (2) year periods (each a “Renewal Term”) unless a
notice of non-renewal is provided in writing to the other Party at least six
(6) months prior to the expiration of the Initial Term or the then current
Renewal Term.

 

1.68                        “Sales Representative” means an individual who is
employed by or on behalf of Sobi (or its Affiliates, sublicensees or
subcontractors) and who performs details, engages in market access discussions
and/or other promotional efforts with respect to the Finished Product.

 

1.69                        “Sobi Applied Know-How” means all Know-How that is
(i) (a) Controlled by Sobi (or its Affiliates) as of the Effective Date or comes
under the Control of Sobi (or its Affiliates) during the Term (other than as a
result of the licenses granted by Auxilium to Sobi under this Agreement) and
(b) incorporated by Sobi into any Finished Product prior to any termination or
expiration of this Agreement (provided, however, that such Know-How is necessary
or reasonably useful for the Development or Manufacture of Bulk Product or
Commercialization of Finished Product) or (ii) a Sobi Invention.

 

1.70                        “Sobi Applied Patent” means any Patent that
(i) (a) is Controlled by Sobi (or its Affiliates) as of the Effective Date or
comes under the Control of Sobi (or its Affiliates) during the Term (other than
as a result of the licenses granted by Auxilium to Sobi under this Agreement)
and (b) that claims any Sobi Applied Know-How or (ii) is a Sobi Collaboration
Patent.

 

1.71                        “Sobi Applied Technology” means the Sobi Applied
Know-How and the Sobi Applied Patents.

 

11

--------------------------------------------------------------------------------


 

1.72                        “Sobi Invention” means an Invention that is
Invented, solely or jointly with a Third Party, by an employee of Sobi or its
Affiliates or a Person under an obligation of assignment to Sobi or its
Affiliates.

 

1.73                        “Territory” means the countries listed on Schedule
1.73, unless and until this Agreement is terminated with respect to any such
country in accordance with the terms of this Agreement.

 

1.74                        “Territory Development Activities” means those
Development Activities that are (i) necessary solely for obtaining or
maintaining Regulatory Approval for the Product in the Field in any given
country in the Territory and (ii) post-Regulatory Approval filing date
Development Activities for the Product in any given country in the Field in the
Territory.  Notwithstanding the foregoing, in the event that Sobi requests that
Auxilium perform certain Development Activities, within the Territory, which are
not necessary solely for obtaining or maintaining Regulatory Approval in the
Territory, and Auxilium agrees at its sole discretion to perform such activities
within the Territory, then such activities as are conducted in any given country
in the Territory shall be deemed Territory Development Activities.  For clarity,
those Development Activities which Auxilium proposes (absent Sobi’s request) to
conduct in the Territory shall not be included in the definition of Territory
Development Activities, and shall therefore be deemed General Development
Activities. For purposes of clarity, Territory Development Activities includes
any studies required to obtain any Pricing Approval.

 

1.75                        “Third Party” means any Person other than Auxilium
or Sobi or their respective Affiliates.

 

1.76                        “Unit of Product” means one 0.9 mg vial of the
current lyophilized form of injectable collagenases derived from Clostridium
histolyticum and one 3 mL vial of sterile diluent containing NaCl and CaCl2.

 

1.77                        “U.S.” means the United States of America and its
possessions and territories.

 

1.78                        “Valid Claim” means (a) a claim of an issued and
unexpired Auxilium Patent, Joint Collaboration Patent or a Sobi Collaboration
Patent that (i) has not been rejected, revoked or held to be invalid or
unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken or (ii) has not been finally
abandoned, disclaimed or admitted to be invalid or unenforceable through reissue
or disclaimer; or (b) a claim included in a pending patent application of an
Auxilium Patent, a Joint Collaboration Patent or a Sobi Collaboration Patent
(whether filed before or after the Effective Date) that (i) has not been pending
for more than seven (7) years from the effective date of filing for such patent
application (provided, however that for purposes of clarity, in the event such
pending claim subsequently issues in an issued patent, then such claim shall
again be a Valid Claim as of the date of issuance of such patent) or (ii) has
not been finally determined to be unallowable by the applicable governmental
authority (from which no appeal is or can be taken).

 

1.79                        Interpretation.  Except where expressly stated
otherwise in this Agreement, the following rules of interpretation apply to this
Agreement: (a) “include”, “includes” and “including” are not

 

12

--------------------------------------------------------------------------------


 

limiting; (b) “hereof”, “hereto”, “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (c) words of one gender include the
other gender; (d) words using the singular or plural number also include the
plural or singular number, respectively; (e) references to a contract or other
agreement mean such contract or other agreement as from time to time amended,
modified or supplemented; (f) references to a Person are also to its permitted
successors and assigns; (g) references to an “Article”, “Section”, “Exhibit” or
“Schedule” refer to an Article or Section of, or an Exhibit or Schedule to, this
Agreement, unless expressly stated otherwise; (h) references to a law include
any amendment or modification to such law and any rules and regulations issued
thereunder, whether such amendment or modification is made, or issuance of such
rules and regulations occurs, before or after the date of this Agreement; and
(i) Dupuytren’s Contracture is analogous to Dupuytren’s Disease as such term is
used in the BTC License Agreement.

 

1.80                        Additional Definitions. The following terms have the
meanings set forth in the corresponding Sections of this Agreement:

 

Term

 

Section

“Abandoned Collaboration Patents”

 

9.3.2

“Abandoned Joint Inventions”

 

9.3.2

“Additional Diluent”

 

7.3

“Additional Diluent Supply Price”

 

7.3

“Additional Net Sales Deductions”

 

1.46

“Aggregate Quarterly Supply Price”

 

8.3

“Agreement”

 

Preamble

“Alliance Manager”

 

3.5

“Assigned Contracts”

 

6.3.4

“Audit”

 

8.10

“Auxilium”

 

Preamble

“Auxilium Collaboration Patents”

 

9.1.1

“Bankrupt Party”

 

14.6

“Breaching Party”

 

13.2

“BTC”

 

1.9

“CDS”

 

5.1.1

“Certificate of Analysis”

 

7.9.2(a)

“Claim”

 

11.1

“CMC”

 

1.64

“Commercial Supply Price”

 

7.3

“Commercialization Budget”

 

6.2.3(e)

“Commercialization Data”

 

6.9

“Commercialization Plan”

 

6.2.1

“Committee”

 

3.6

 

13

--------------------------------------------------------------------------------


 

“Confidential Information”

 

12.1

[***]

 

[***]

“Controlling Party”

 

9.4.1(a)

“CTA”

 

1.34

“CTX”

 

1.34

“Default”

 

10.2.13

“Development Budget”

 

4.3.1(c)

“Development Data”

 

4.6

“Development Plan”

 

4.3.1

“Development Supply Price”

 

7.2

“Disbanding Notice”

 

3.8

“Disclosing Party”

 

12.1

“DMFs”

 

1.64

“Effective Date”

 

Preamble

“Executive Officer”

 

15.2

“Finished Product Designation”

 

7.6.3

“Finished Product Designation Acceptance Date”

 

7.6.3

“Forecast”

 

7.6.1

“Forecast Date”

 

7.6.1

“GAAP”

 

1.43

“Global Branding Strategy”

 

6.10

“ICH”

 

1.30

“Indemnification Claim Notice”

 

11.3.1

“Indemnified Party” and “Indemnifying Party”

 

11.3.1

“Indemnitee” and “Indemnitees”

 

11.3.1

“Infringement Claim”

 

9.4.1

“Initial Commercialization Plan”

 

6.2.1

“Initial Term”

 

1.67

“Joint Collaboration Patents”

 

9.1.1

“Latent Defects”

 

7.9.2(b)

“Losses”

 

11.1

“Milestone Notification Notice”

 

8.1

“Milestone Payments”

 

8.1

“Notice of Non-Conformance”

 

7.9.2(a)

“OOS”

 

7.9.3

“Packaging and Labeling”

 

7.5.1

“Party” or “Parties”

 

Preamble

“Patent Challenge”

 

13.4

“Product Trade Dress”

 

6.8.1

“Product Trademark”

 

6.8.1

“Promotional Commercialization Data”

 

6.9

“Purchase Order”

 

7.6.3

“Real World Study”

 

4.1.1

“Receiving Party”

 

12.1

“Recovery”

 

9.4.2(c)(iv)

“Redacted Agreement”

 

12.5.2

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

14

--------------------------------------------------------------------------------


 

“Renewal Term”

 

1.67

“Royalty Payment”

 

8.2.1

“Royalty Rates”

 

8.2.1

“Sobi”

 

Preamble

“Sobi Collaboration Patents”

 

9.1.1

“Sobi Funded Patent Rights”

 

9.3.1

“Success Amount”

 

8.2.2

“Success Event”

 

8.2.2

“Term”

 

13.1

“VAT”

 

8.5.1

 

ARTICLE 2
LICENSES

 

2.1                               Grant to Sobi.

 

2.1.1                     General Grant to Sobi.  Subject to the terms and
conditions of this Agreement, Auxilium hereby grants to Sobi during the Term
(i) a co-exclusive (with Auxilium and its Affiliates) license or sublicense, as
applicable, with the right to sublicense solely in accordance with
Section 2.4.2, under the Auxilium Technology and the Joint Collaboration
Patents, to perform Territory Development Activities, and (ii) an exclusive
(even as to Auxilium and its Affiliates), payment-bearing license or sublicense,
as applicable, with the right to sublicense solely in accordance with
Section 2.4.2, under the Auxilium Technology and the Joint Collaboration
Patents, to Commercialize the Product in the Field in the Territory.

 

2.1.2                     Additional Grant to Sobi.  Subject to the terms and
conditions of this Agreement, including in particular Section 6.8, Auxilium
hereby grants to Sobi during the Term an exclusive license or sublicense, as
applicable, with the right to sublicense solely in accordance with
Section 2.4.2, to use the Product Trademark and Product Trade Dress solely to
the extent necessary to Commercialize the Finished Product in the Field in the
Territory.  Auxilium hereby grants to Sobi during the Term and from and after
the expiration or termination by Sobi for breach by Auxilium of this Agreement,
a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license under
any Joint Collaboration Patents for any and all uses; provided, that in the
event of a termination of this Agreement by Sobi for breach of Auxilium such
license shall not include any rights with respect to the Product, Bulk Product
or Finished Product.

 

2.2                               Grant to Auxilium.

 

2.2.1                     General Grant to Auxilium.  Subject to the terms and
conditions of this Agreement, Sobi, together with its Affiliates, hereby grants
to Auxilium during the Term a non-exclusive royalty-free license or sublicense,
as applicable, with the right to sublicense, under the Sobi Applied Technology,
to Develop, Manufacture or Commercialize the Product, Bulk Product or Finished
Product.

 

15

--------------------------------------------------------------------------------


 

2.2.2                     Additional Grant to Auxilium.  Subject to the terms
and conditions of this Agreement, Sobi, together with its Affiliates, hereby
grants to Auxilium (i) a non-exclusive, paid-up, irrevocable, perpetual,
worldwide license or sublicense, as applicable, with the right to sublicense,
under the Sobi Applied Technology, to develop (including obtaining and
maintaining regulatory approval), make, use, import, export, offer for sale and
sell pharmaceutical products containing injectable collagenases derived from
Clostridium histolyticum for sale anywhere in the world (other than the sale of
the Finished Product in the Field in the Territory), (ii) from and after the
expiration or termination of this Agreement (on a country-by-country basis), a
non-exclusive, paid-up, irrevocable, perpetual, worldwide license or sublicense,
as applicable, with the right to sublicense, under the Sobi Applied Technology,
to develop (including obtaining and maintaining regulatory approval), make, use,
import, export, offer for sale and sell the Product, Bulk Product or Finished
Product in the Field in such country in the Territory.

 

2.3                               Additional Licensing Provisions.

 

2.3.1                     Negative Covenant.  Each Party covenants that it will
not use or practice any of the other Party’s Patent rights or other intellectual
property rights licensed (or sublicensed, as applicable) to it under this
ARTICLE 2 except for the purposes expressly permitted in the applicable license
grant.

 

2.3.2                     No Implied Licenses; Retained Rights.  Except as
explicitly set forth in this Agreement, neither Party grants any license,
express or implied, under its intellectual property rights to the other Party,
whether by implication, estoppel or otherwise.

 

2.4                               Performance by Affiliates, Subcontractors and
Sublicensees.

 

2.4.1                     Performance by Affiliates.  The Parties recognize that
each Party may perform some or all of its obligations under this Agreement
through Affiliates; provided, however, that each Party shall remain responsible
for and be guarantor of the performance by its Affiliates and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Each Party hereby expressly waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against an Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
such Party.  Wherever in this Agreement the Parties delegate responsibility to
Affiliates, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement or act
contrary to its terms in any way.

 

2.4.2                     Subcontractors and Sublicensees.  As of the Effective
Date, Sobi has entered into the sublicenses that will apply to the Product as
set forth on Schedule 2.4.2. Sobi shall remain responsible for, and shall
guarantee, the performance of such existing sublicensees.  Sobi shall have the
right to grant sublicenses to any sublicensee under all of its rights under the
license granted pursuant to Section 2.1, or to subcontract the performance of
its obligations hereunder, at any given time during the Term in any part of the
Territory; provided however that with respect to each such sublicense not set
forth on Schedule 2.4.2 or subcontract, as the case may be: (i) with respect to
each sublicensee, Auxilium shall be notified in writing at least twenty

 

16

--------------------------------------------------------------------------------


 

(20) business days in advance of the grant (including a description of the
rights to be granted, the identity of the sublicensee and the countries
involved) and, if such sublicensee is not an Affiliate of Sobi, Sobi shall
obtain the prior written consent of Auxilium thereto, such consent not to be
unreasonably withheld; (ii) Sobi shall ensure that each of its sublicensees and
subcontractors accepts and complies with all applicable terms and conditions of
this Agreement, and Sobi shall remain responsible for, and shall guarantee, the
performance of its sublicensees and subcontractors hereunder, except to the
extent otherwise provided in any contractual arrangements set forth on Schedule
2.4.2; and (iii) any such sublicense or subcontract shall (a) be subject and
subordinate to the terms and conditions of this Agreement, (b) be subject to an
appropriate written agreement that imposes on any such sublicensee or
subcontractor all applicable terms, conditions and obligations under this
Agreement, including the reporting, audit, inspection and confidentiality
provisions hereunder, (c) contain a provision prohibiting such sublicensee or
subcontractor from further sublicensing and subcontracting and (d) not in any
way diminish, reduce or eliminate any of Sobi’s obligations under this
Agreement.  For the avoidance of doubt, Sobi will remain directly responsible
for all amounts owed to Auxilium under this Agreement.  Sobi hereby expressly
waives any requirement that Auxilium exhaust any right, power or remedy, or
proceed against a sublicensee or subcontractor for any obligation or performance
hereunder prior to proceeding directly against Sobi.

 

2.5                               Exclusivity.

 

2.5.1                     Sobi.  Sobi hereby covenants not to research, develop
(including submitting any applications for regulatory approval), manufacture or
commercialize, during the Term, any Competitive Product [***], either on its
own, with or through any Affiliate, or in collaboration with a Third Party, in
each case other than with respect to the Commercialization of the Finished
Product in the Field in the Territory pursuant to this Agreement. 
Notwithstanding the foregoing, the limitations set forth in this Section 2.5.1
shall not apply to any New Indication.

 

2.5.2                     Auxilium.  Auxilium hereby covenants that it shall not
(and shall cause its Affiliates not to), during the Term manufacture or
commercialize any Competitive Product in the Field in the Territory, either on
its own, with or through any Affiliate, or in collaboration with a Third Party,
and in each case other than with respect to the Development of Bulk Product and
Commercialization of the Finished Product in the Field in the Territory pursuant
to this Agreement.  Notwithstanding the foregoing, the limitations set forth in
this Section 2.5.2 shall not apply to any New Indication.  Should Auxilium or
its Affiliates, during the Term, develop (including submitting any applications
for regulatory approval), manufacture or commercialize any Competitive Product
in the Field, either Party may initiate discussions regarding the commercial
viability of such Competitive Product in the Field in the Territory and should
Auxilium, following such discussions, desire to develop or commercialize such
Competitive Product in the Field in the Territory, Auxilium shall offer the
exclusive rights to such Competitive Product in the Field in the Territory to
Sobi, the details of which shall be negotiated in good faith between the
Parties.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

17

--------------------------------------------------------------------------------


 

2.6                               Sobi Restrictive Covenants.

 

2.6.1                     Ex-Territory Activities.  Sobi hereby covenants and
agrees that it shall not (and shall cause its Affiliates, sublicensees and
subcontractors not to), either itself or through a Third Party, market, promote
or actively offer for sale the Finished Product outside of the Territory in or
outside of the Field.  Without limiting the generality of the foregoing, with
respect to countries outside of the Territory, Sobi shall not (i) engage in any
advertising activities relating to the Finished Product directed to customers
outside the Territory, or (ii) solicit orders from any prospective purchaser
located outside the Territory.  If Sobi receives any order from a prospective
purchaser located in a country outside of the Territory, Sobi shall immediately
refer that order to Auxilium and shall not accept any such order or deliver or
tender (or cause to be delivered or tendered) any Finished Product under such
order.  If Sobi should reasonably know that a customer or distributor is engaged
itself or through a Third Party in the sale or distribution of the Finished
Product outside of the Territory, then Sobi shall (a) within two (2) business
days of gaining knowledge of such activities notify Auxilium regarding such
activities and provide all information that Auxilium may request concerning such
activities and (b) take all reasonable steps (including cessation of sales to
such customers) necessary to limit such sale or distribution outside the
Territory, unless otherwise agreed in writing by the Parties.

 

2.6.2                     Ex-Field Activities.  Sobi hereby covenants and agrees
that it shall not (and shall cause its Affiliates, its sublicensees and
subcontractors not to), either itself or through a Third Party, Commercialize
the Finished Product in the Territory for use outside the Field, provided
however under this Agreement that the Parties recognize i) that Sobi can not
control if the Finished Product is prescribed by a healthcare physician for
off-label use, ii) that Sobi would not always be able to determine for which
intended use the Finished Product is ordered by a customer, and iii) any such
off-label prescription outside Sobi’s reasonable knowledge or control shall not
be deemed a breach of this Agreement.  Without limiting the generality of the
foregoing, Sobi shall not (i) engage in any advertising activities relating to
the Finished Product directed to use outside the Field, or (ii) solicit orders
from any prospective purchaser for use of the Finished Product outside the Field
in the Territory.  If Sobi receives any order from a prospective purchaser for
use of the Finished Product outside the Field, Sobi shall immediately refer that
order to Auxilium and shall not accept any such order or deliver or tender (or
cause to be delivered or tendered) any Finished Product under such order, unless
otherwise agreed in writing by the Parties.  If Sobi should reasonably know that
a customer or distributor, or a customer’s distributor or customer, is engaged
in the sale or distribution of the Finished Product for use outside the Field,
then Sobi shall (a) within two (2) business days of gaining knowledge of such
activities notify Auxilium regarding such activities and provide all information
that Auxilium may request concerning such activities and (b) take all reasonable
steps (including cessation of sales to such customer) necessary to limit such
sale or distribution for use outside the Field, unless otherwise agreed in
writing by the Parties.

 

2.6.3                     Sobi Contracts.  In the event that Sobi (or any of its
Affiliates) enters into any agreements with a sublicensee or subcontractor
(including, any distributors or wholesalers) for the Commercialization of
Finished Product, it shall include in any and all said agreements provisions
substantially similar to those set forth in Sections 2.6.1 and 2.6.2, such that
such sublicensee or subcontractor shall only be authorized to market, distribute
and sell the Finished Product within the Field within the applicable countries
in the Territory, and shall be prohibited

 

18

--------------------------------------------------------------------------------


 

from marketing, distributing or selling the Finished Product outside the Field
or outside the Territory. For clarity, regardless the aforementioned, no
agreement shall stipulate terms which are not compliant with applicable
competition law.

 

2.6.4                     Within-Territory Activities.  Auxilium hereby
covenants and agrees that it shall not (and shall cause its Affiliates,
sublicensees and subcontractors not to), either itself or through a Third Party,
market, promote or actively offer for sale the Finished Product into countries
within the Territory for use in the Field.  Without limiting the generality of
the foregoing, with respect to such countries within the Territory, Auxilium
shall not (i) engage in any advertising activities relating to the Finished
Product for use in the Field directed solely to customers located in such
countries, or (ii) solicit orders from any prospective purchaser located in such
countries. If Auxilium receives any order from a prospective purchaser located
in a country inside of the Territory, Auxilium shall immediately refer that
order to Sobi.

 

2.6.5                     Auxilium Contracts.  In the event that Auxilium (or
any of its Affiliates) enters into any agreements with a subcontractor
(including, any distributors or wholesalers) or a sublicensee for the
Commercialization of Finished Product, it shall include in any and all said
agreements provisions substantially similar to those set forth in Section 2.6.4,
such that such subcontractor or sublicensee, as applicable, shall only be
authorized to market, distribute and sell the Finished Product: (i) within
countries outside the Territory or (ii) within the Territory, for use outside
the Field as otherwise provided in this Agreement.

 

2.6.6                     Jurisdictional Compliance.  It is the desire and
intent of the Parties that the restrictive covenants contained in this
Section 2.6 be enforced to the fullest extent permissible under the Laws and
public policies applied in each jurisdiction in which enforcement is sought. 
Auxilium and Sobi believe that the restrictive covenants in this Section 2.6 are
valid and enforceable.  However, if any restrictive covenant should for any
reason become or be declared by a competent court or competition authority to be
invalid or unenforceable in any jurisdiction, such restrictive covenant shall be
deemed to have been amended to the extent necessary in order that such provision
be valid and enforceable, such amendment shall apply only with respect to the
operation of such provision of this Section 2.6 in the particular jurisdiction
in which such declaration is made.

 

2.7                               BTC Step-in Rights.  Auxilium agrees to use
its Commercially Reasonable Efforts to obtain step-in rights for Sobi in the
event of certain material breaches under the BTC License Agreement by Auxilium,
wherein Sobi would have step-in rights under the terms of the BTC License
Agreement substantially similar to those that Auxilium previously granted to
Pfizer Inc.

 

ARTICLE 3
GOVERNANCE

 

3.1                               Joint Steering Committee.  The Parties shall
establish the JSC within thirty (30) days after the Effective Date.  The JSC
shall perform the following functions:

 

19

--------------------------------------------------------------------------------


 

3.1.1                     Review, coordinate and discuss the overall strategy
for Developing the Product in the Field in the Territory, including reviewing,
coordinating and discussing the overall strategy for seeking and maintaining
Regulatory Approvals for the Finished Product in the Field in the Territory;

 

3.1.2                     Approve, manage and oversee the preparation and
implementation of the Development Plan, if any, and any material amendments
thereto, including reviewing the design of the clinical trial protocols and
endpoints and overseeing the conduct of all clinical trials required as set
forth in the Development Plan;

 

3.1.3                     Discuss any General Development Activities and
Territory Development Activities to be conducted with respect to the Product in
the Field in the Territory;

 

3.1.4                     Review any matters related to Regulatory Approvals for
the Finished Product in the Field in the Territory, including the development
and contents of all submissions to Regulatory Authorities in the Territory for
Regulatory Approvals and all necessary filing and registration activities
related thereto;

 

3.1.5                     Review and discuss the overall strategy for obtaining,
maintaining and enforcing Patent protection and market and data exclusivity for
the Product in the Field in the Territory;

 

3.1.6                     Review and discuss the overall strategy for
Commercializing the Finished Product in the Field in the Territory;

 

3.1.7                     Review and discuss the Commercialization Plan, and any
amendments or revisions thereto, which review shall be on an annual basis, on or
before October 31st of each year during the Term, with a six (6) month review of
any amendments or revisions thereto until three (3) years after the First
Commercial Sale when such reviews shall become annual reviews only;

 

3.1.8                     Provide a forum for the Parties to discuss the
Commercialization of the Finished Product in the Field in the Territory in the
broader context of Auxilium’s Global Branding Strategy;

 

3.1.9                     Discuss a range of suggested prices and associated
market access and reimbursement strategies at which the Finished Product will be
sold to Third Parties in the Field in the Territory and any discount strategies
and price increase/decrease strategies for the Finished Product in the Field in
the Territory; provided that nothing contained herein shall limit or in any way
restrict Sobi from having the final decision on setting the price or negotiating
with pricing and reimbursement authorities in the countries within the Territory
to determine at which price the Finished Product will be sold in the Field in
the Territory;

 

3.1.10              Discuss safety stock of Drug Substance;

 

3.1.11              Be informed of any Packaging and Labeling strategies with
respect to the Finished Product in the Field in the Territory;

 

20

--------------------------------------------------------------------------------


 

3.1.12              Ensure guidance, consultancy and access by both Parties to
CMC Information and data in support of filings, Facility inspections and
Finished Product launch in the Territory;

 

3.1.13              Resolve disputes and other matters that are subject to JSC
oversight;

 

3.1.14              Be informed on progress and issues concerning Manufacturing
Development Activities and Territory-Specific Analytical Release Testing; and

 

3.1.15              Have such other responsibilities as may be assigned to the
JSC pursuant to this Agreement or as may be mutually agreed upon by the Parties
in writing from time to time.

 

3.2                               Joint Steering Committee Membership.  Auxilium
and Sobi shall each designate three (3) representatives of appropriate seniority
and experience to serve on the JSC by written notice to the other Party.  Either
Party may designate substitutes for its representatives if one (1) or more of
such Party’s designated representatives are unable to be present at a meeting. 
From time to time each Party may replace its representatives by written notice
to the other Party specifying the prior representative(s) and their
replacement(s).  The JSC shall be co-chaired by a representative of each of Sobi
and Auxilium.  One member of the JSC shall serve as secretary of the JSC at each
JSC meeting, and the secretary shall alternate from meeting to meeting between a
Sobi JSC member and an Auxilium JSC member.  The chairpersons shall be
responsible for (i) calling meetings, (ii) preparing and issuing minutes of each
such meeting in accordance with Section 3.12, and (iii) preparing and
circulating an agenda for the upcoming meeting; provided that the chairpersons
shall consider including any agenda items proposed by either Party no less than
five (5) days prior to the next scheduled JSC meeting.

 

3.3                               Joint Steering Committee Meetings.  The JSC
shall hold at least one (1) meeting per calendar quarter at such times during
such calendar quarter for the first year following the Effective Date as it
elects to do so, and thereafter, if the Parties mutually so decide, twice per
year provided that the JSC shall meet more or less frequently as Sobi and
Auxilium mutually agree upon as appropriate.  Meetings of the JSC shall be
effective only if at least one (1) representative of each Party is present or
participating.  The JSC may meet either (i) in person at either Party’s
facilities or at such locations as the Parties may otherwise agree or (ii) by
audio or video teleconference.  Other representatives of each Party involved
with the Product may attend meetings as non-voting participants, subject to the
confidentiality provisions set forth in ARTICLE 12.  Additional meetings of the
JSC may also be held with the consent of each Party, as required to resolve
disputes, disagreements or deadlocks in the other Committees or as otherwise
required under this Agreement, and neither Party shall unreasonably withhold its
consent to hold such additional meetings.  Each Party shall be responsible for
all of its own expenses incurred in connection with participating in the JSC
meetings or any of the other Committee meetings.

 

3.4                               Decision-Making.  The JSC may make decisions
with respect to any subject matter that is subject to the JSC’s decision-making
authority and functions as set forth in Section 3.1.  All decisions of the JSC
shall be made by unanimous vote or written consent, with Sobi and Auxilium each
having, collectively, among its respective members, one (1) vote in all
decisions.  The JSC shall use commercially reasonable efforts to resolve the
matters within its

 

21

--------------------------------------------------------------------------------


 

roles and functions or otherwise referred to it.  If the JSC cannot reach
consensus on a given matter, then Auxilium shall have the final decision-making
authority with respect to matters relating to Sections 3.1.1 (with respect to
General Development Activities), 3.1.2 (with respect to General Development
Activities), 3.1.3 (with respect to General Development Activities), 3.1.5, and
3.1.12, and Sobi shall have the final decision-making authority with respect to
matters relating to Sections 3.1.1 (with respect to Territory Development
Activities and Regulatory Approvals), 3.1.2 (with respect to Territory
Development Activities), 3.1.3 (with respect to Territory Development
Activities), 3.1.4, 3.1.6, 3.1.7, 3.1.8, and 3.1.9.  Notwithstanding the
foregoing, (i) Sobi shall have the right to veto any decision by Auxilium where
Auxilium exercises its decision-making authority and such Auxilium decision
would result in Sobi being required to Develop the Product for Commercialization
in the Territory, and (ii) Auxilium shall have the right to veto any decision by
Sobi in the area of Development Activities where Sobi exercises its
decision-making authority and Auxilium reasonably determines that such Sobi
decision could negatively impact Auxilium’s development or commercialization of
the Product outside the Territory.

 

3.5                               Alliance Managers.  Promptly following the
Effective Date, each Party shall designate an individual to serve as the main
point of contact for each Party to exchange information, facilitate
communication and coordinate the Parties’ activities under this Agreement and to
provide day-to-day support to the Committees (each, an “Alliance Manager”). 
Each Alliance Manager shall be experienced in project management and shall have
appropriate experience in the pharmaceutical industry.  The Alliance Managers
shall attend all JSC meetings, and other meetings between the Parties as
appropriate, and shall also work together to resolve any deadlock between the
Parties; provided, however, that the Alliance Managers shall not be members of
any Committee established pursuant to this Agreement.  Each Party may change its
designated Alliance Manager from time to time upon written notice to the other
Party.

 

3.6                               Committees.  From time to time, the JSC may
establish and delegate duties to other sub-committees or directed teams (each, a
“Committee”) to oversee particular projects or activities.  Each such Committee
shall be constituted and shall operate as the JSC determines; provided that each
Committee shall have equal representation from each Party.  Committees may be
established on an ad hoc basis for purposes of a specific project, or on such
other basis as the JSC may determine.  Each Committee and its activities shall
be subject to the oversight, review and approval of, and shall report to, the
JSC.  In no event shall the authority of a Committee exceed that of the JSC. 
Any disputes among the members of a Committee shall be referred to the JSC for
resolution in accordance with the terms of this Agreement.

 

3.7                               Transition Committee.  Within ten (10) days of
the Effective Date, the Parties shall establish a Transition Committee and shall
hold the first meeting (which may be via teleconference) of such committee to
discuss and implement a Product transition plan, the details of which will be
discussed by the Transition Committee but which shall include, among other
things, a plan for transferring the Marketing Authorization and other Regulatory
Filings to Sobi.  The Transition Plan will provide that the cost of the
transition of the Product shall be borne by Sobi, provided that Auxilium will
provide at its own expense a reasonable amount of training to Sobi on the
Product in the Field, including medical information and marketing information. 
The Transition Committee shall meet monthly for a period of six (6) months
following the Effective Date.

 

22

--------------------------------------------------------------------------------


 

3.8                               Limits on JSC and Committee Authority.  The
JSC shall have only the powers assigned expressly to it in this ARTICLE 3 and
elsewhere in this Agreement, and shall not have any power to amend, modify or
waive compliance with this Agreement.  In furtherance thereof, each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers or discretion shall be delegated or vested in the JSC and
any other Committee unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing. 
Without limiting the generality of the foregoing, the JSC and any other
Committee shall have no decision-making authority with respect to any matters
related to (i) approving (or otherwise making decisions with respect to) matters
related to obtaining, maintaining or enforcing Patent protection and market and
data exclusivity for the Product, Bulk Product or Finished Product in the Field
in the Territory (which matters shall be governed by ARTICLE 9), (ii) the
Development of the Bulk Product outside the Field or outside of the Territory,
(iii) the Commercialization of the Finished Product outside the Field or outside
of the Territory and (iv) the Manufacture of the Bulk Product.  It is
understood, however, that such matters can be discussed at the JSC especially as
they may pertain to the Development of the Bulk Product or Commercialization of
the Finished Product in the Territory.

 

3.9                               Disbanding the JSC.  At any time during the
Term, and for any reason, Auxilium shall have the right to disband the JSC (and
any Committees existing as of such time) upon written notice to Sobi, which
notice shall be effective immediately upon receipt (“Disbanding Notice”). 
Following the issuance of a Disbanding Notice and subject to this Section 3.9,
(i) the JSC (and any Committees existing as of such time) shall immediately
cease meeting and (ii) all decisions, obligations, rights and responsibilities
within the purview of the JSC (and any Committees existing as of such time)
shall henceforth be handled directly between the Parties with each Party
maintaining its decision making authority, consistent with Section 3.4, in the
event of any dispute.  If, at any time following the issuance of a Disbanding
Notice, Auxilium wishes to reestablish the JSC, Auxilium shall notify Sobi in
writing and, thereafter, the JSC shall be reestablished and function in
accordance with the provisions of this ARTICLE 3.  For clarity, the disbanding
of the JSC by Auxilium under this Section 3.9 shall have no impact on the
consideration provided for or due to Auxilium under this Agreement.

 

3.10                        Actions.  In developing strategies, making decisions
and exercising its rights under this Agreement (including acting through its
representatives on any of the Committees and its Alliance Managers), each Party
shall act in good faith and use its Commercially Reasonable Efforts to achieve
the goals of the then-current Development Plan, if any, or Commercialization
Plan.

 

3.11                        Exchange of Information.  Each Party shall keep the
other Party reasonably and promptly informed as to its progress and activities
relating to the Commercialization of the Finished Product in the Territory,
including with respect to regulatory matters and meetings with Regulatory
Authorities, by way of updates to appropriate Committees at their meetings or to
the other Party in the event that the Committees are disbanded and as otherwise
specified in this Agreement, or as reasonably requested from time to time by the
other Party.  In connection therewith, Auxilium and Sobi shall provide each
other with such information regarding such progress and activities under the
Development Plan, if any, or the Commercialization Plan, or otherwise relating
to the Finished Product, as the other Party may reasonably request from time to
time.

 

23

--------------------------------------------------------------------------------


 

3.12                        Minutes of Committee Meetings.  The Parties shall
endeavor to finalize minutes of all Committee meetings within a reasonable time
after the meeting (but in any event within forty five (45) days of such meeting)
in accordance with the guidelines provided below:

 

3.12.1              Within  fifteen (15) days after a Committee meeting, the
secretary of such Committee shall prepare and distribute to all members of such
committee draft minutes of the meeting.  Such minutes shall provide a list of
any issues yet to be resolved, either within such Committee or through the
relevant resolution process.

 

3.12.2              The members of each Committee shall then have fifteen (15)
days after receiving such draft minutes to collect comments thereon and provide
them to the secretary of such Committee.

 

3.12.3              Upon the expiration of such second fifteen (15) day period,
the Parties shall have an additional fifteen (15) days to discuss each other’s
comments and finalize the minutes.  The secretary and chairperson(s) of such
Committee, or alliance manager if so designated, shall each sign and date the
final minutes.  The signature of such chairperson(s) and secretary upon the
final minutes shall indicate each Party’s assent to the minutes.

 

ARTICLE 4
DEVELOPMENT

 

4.1                               Overview.

 

4.1.1                     Overview of Development.  Subject to the terms and
conditions of this Agreement, the Parties shall collaborate with respect to any
required Development of the Bulk Product for use in the Field in the Territory
as set forth herein.  Auxilium shall conduct the General Development Activities
and, in accordance with the Development Plan, such portion of the Territory
Development Activities as the Parties agree.  Sobi shall conduct, in accordance
with the Development Plan, the Territory Development Activities, including
bridging studies, clinical studies, those ongoing studies set forth on Schedule
4.1.1(a), Phase IV Clinical Studies (and other post-Regulatory Approval
studies).  Notwithstanding the aforementioned, Auxilium shall maintain and
remain as sponsor for the study set forth on Schedule 4.1.1(b) (the “Real World
Study”).  The costs of the Real World Study are estimated on Schedule 4.1.1(b). 
Auxilium will be responsible for the cost associated with the Real World Study
described on Schedule 4.1.1(b) and Sobi will be responsible for any additional
costs for such study. Auxilium will invoice Sobi the costs payable by Sobi
hereunder, to be paid within thirty (30) days from the date of the invoice. Any
major deviations of the Real World Study incurring significantly increased costs
above the estimate set forth on Schedule 4.1.1(b) shall be approved by Sobi,
including without limiting prolongation of the study, increased number of
patients or sites or change of contract research organization performing such
study.  In the event regulatory requirement to perform the Real World Study is
withdrawn by the authorities and Auxilium wishes to terminate the Real World
Study, Auxilium shall, at Sobi’s option, assign and transfer the Real World
Study to Sobi. Auxilium shall use Commercially Reasonable Efforts to perform the
General Development Activities and the Territory Development Activities as above
for the Bulk Product for each indication in the Field (i.e., (i) Dupuytren’s
Contracture, (ii) Peyronie’s Disease and (iii) such other New Indications as the
Parties agree to include hereunder, if any).  Sobi shall use

 

24

--------------------------------------------------------------------------------


 

Commercially Reasonable Efforts to perform the Territory Development Activities
for the Bulk Product for each indication in the Field (i.e., (a) Dupuytren’s
Contracture, (b) Peyronie’s Disease and (c) such other New Indications as the
Parties agree to include hereunder, if any) to enable obtaining and maintaining
Regulatory Approval in the Territory for the Finished Product (solely for
purposes of this clause (c) of this Section 4.1.1, the reference to “Finished
Product” shall not include the specific concentrations of Product and diluent
referenced in Unit of Product) for each such indication.

 

4.1.2                     General Development Activities; Regulatory Approvals
Outside the Territory or Outside the Field.  The Parties hereby agree and
acknowledge that nothing contained herein shall limit or otherwise restrict the
ability of Auxilium or its sublicensees to (i) perform the General Development
Activities as it sees fit and at its sole discretion, (ii) develop the Bulk
Product for use or sale outside the Territory (whether or not in the Field) and
(iii) obtain or maintain Regulatory Approvals for the Bulk Product or Finished
Product outside the Territory (whether or not in the Field).  Without limiting
the generality of the foregoing, the Development Plan shall not address (a) any
General Development Activities or (b) any activities related to obtaining or
maintaining Regulatory Approval for the Bulk Product or Finished Product in any
country outside the Territory.  Any Development of the Bulk Product for
obtaining or maintaining Regulatory Approval for the Finished Product within the
Territory but outside the Field shall not be limited or restricted by this
Agreement.

 

4.1.3                     Manufacturing Related Activities.

 

(a)                                 The Parties hereby agree and acknowledge
that Auxilium shall be solely responsible for planning and performing all
Manufacturing Development Activities.  Manufacturing Development Activities
shall not be set forth in the Development Plan.

 

(b)                                 Subject to Section 7.5, the Parties shall
agree as to the allocation of responsibility with respect to the performance of
the developmental aspects of Analytical Release Testing; provided that, Sobi, as
Marketing Authorization holder, shall have final decision-making authority in
accordance with Section 3.4, with respect to such decisions.

 

4.1.4                     Certain Additional Restrictions.  Sobi agrees and
acknowledges that it and its Affiliates and sublicensees shall not conduct any
Development of the Bulk Product except in accordance with a Development Plan
established pursuant to this Agreement.

 

4.2                               Objectives Under the Development Plan.

 

4.2.1                     Development Activities.  Each Party shall use
Commercially Reasonable Efforts to carry out the Development Activities assigned
to it, if any, under the Development Plan and in accordance with the time frames
set forth in the Development Plan.

 

4.2.2                     Compliance.  Each Party shall conduct its Development
Activities in accordance with sound and ethical business and scientific
practices, and in compliance with all Laws, GMPs, GCPs and GLPs.

 

25

--------------------------------------------------------------------------------


 

4.3                               Development Plan and Development Budget.

 

4.3.1                     General.  In connection with the Development of the
Product for use in the Field in the Territory, the Parties shall conduct
Territory Development Activities, if any, pursuant to a comprehensive
development plan (the “Development Plan”).  The Development Plan shall set
forth, among other things, and to the extent applicable, the following:

 

(a)                                 any preclinical studies, toxicology studies,
pharmaco-economic studies, including any pricing and reimbursement analysis and
studies, and other clinical studies (including Phase IV Clinical Trials, IIRs
and Product registries), in each case, together with all protocols, endpoints
and investigators conducting such studies, with respect to the Bulk Product in
the Field in the Territory;

 

(b)                                 all regulatory plans and other elements of
obtaining and maintaining Regulatory Approvals in the Field in each country in
the Territory;

 

(c)                                  a detailed annual budget for all
Development Costs and Regulatory Costs for the activities in the applicable
Development Plan (the “Development Budget”);

 

(d)                                 subject to the provisions of Section 4.1.1,
the allocation of the Development Activities to be conducted by each Party and
the timeline for completing such Development Activities; and

 

(e)                                  the plans and timeline for preparing the
necessary Regulatory Materials and for obtaining Regulatory Approval in the
Field in the Territory.

 

4.3.2                     Initial Development Plan.  The initial Development
Plan for the Bulk Product shall be prepared by the Parties taking into
consideration any consultation with or guidance from any applicable Regulatory
Authorities.  To the extent that future “national meetings” with the Regulatory
Authorities in a specific country or territory within the Territory provide
guidance with respect to the risk management plan or Development Activities in
such country or territory, the Parties shall consider such guidance in updating
and amending the Development Plan pursuant to Section 4.3.3.

 

4.3.3                     Updating and Amending Development Plan and Development
Budget; Additional Development Activities.

 

(a)                                 On or before October 31st of each year
during the Term, the JSC shall review, update and approve the Development Plan
(including the Development Budget contained therein) which shall cover the
Development Activities, if any, to be conducted during the upcoming calendar
year, and the JSC shall, on at least a quarterly basis, review and update, as
appropriate, the then-current Development Plan (including the Development
Budget) to reflect any changes, reprioritizations of, or additions to the
Development Plan.

 

(b)                                 From time to time during the Term, either
Party may submit to the JSC any proposed expansion or other amendment of the
Development Plan to cover additional Development Activities (or otherwise amend
the Development Activities) with respect to the Bulk Product for use in the
Field in the Territory for the JSC’s review and approval.  Once approved by the
JSC, each amended Development Plan (including the Development Budget

 

26

--------------------------------------------------------------------------------


 

contained therein) shall become effective and supersede the previous Development
Plan and Development Budget as of the date of such approval or at such other
time as decided by the JSC.

 

4.4                               Development Costs.

 

4.4.1                     General Development Activities.  Auxilium shall be
responsible for one hundred percent (100%) of all Development Costs incurred by
Auxilium with respect to any General Development Activities.

 

4.4.2                     Manufacturing Development Activities.  At Auxilium’s
sole option, either Auxilium or Sobi shall be responsible for conducting
Manufacturing Development Activities in order to qualify or validate the Product
for sale in any jurisdiction where such activities are required after the
Effective Date (whether for additional countries in the Territory or additional
Manufacturing Development Activities required in a currently approved
jurisdiction), provided that Sobi shall have the right to veto any decision by
Auxilium where such decision would result in Sobi being required to perform
Manufacturing Development Activities.  All Manufacturing Development Activities
required after the Effective Date will be at Sobi’s sole expense and will be
charged by Auxilium at [***].

 

4.4.3                     Territory Development Activities.  Sobi shall be
solely responsible for one hundred percent (100%) of all Development Costs
incurred by Sobi or Auxilium with respect to any Territory Development
Activities (including, for clarity, any given General Development Activities
which are deemed Territory Development Activities in accordance with
Section 1.74).  Auxilium shall invoice Sobi for Development Costs it incurs in
connection with performing any Territory Development Activities, which invoices
Sobi shall pay within thirty (30) days of receipt thereof.

 

4.4.4                     Analytical Release Testing.  Sobi shall be solely
responsible for one hundred percent (100%) of all Development Costs incurred by
Sobi or Auxilium with respect to any Analytical Release Testing other than as
set forth in Section 7.5.  Auxilium shall invoice Sobi for Development Costs it
incurs in connection with performing any Analytical Release Testing, which
invoices Sobi shall pay within thirty (30) days of receipt thereof.

 

4.4.5                     Stability Testing.  Auxilium shall conduct the
stability testing set forth in Schedule 4.4.5.  To the extent that stability
testing is required other than as set forth in Schedule 4.4.5, including without
limitation qualifying a Third Party to perform such activities, then Sobi shall
be responsible for performing such activities and shall be wholly responsible
for, and bear one hundred percent (100%) of the costs related to such
activities, including the cost to qualify such Third Party to perform such
activities.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

27

--------------------------------------------------------------------------------


 

4.5                               Records, Reports and Information.

 

4.5.1                     General.  Each Party shall maintain current and
accurate records of all work conducted by it under the Development Plan and all
data and other information resulting from such work (which records shall
include, as applicable, books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection with the Development Activities)).  Such records
shall properly reflect all work done and results achieved in the performance of
the Development Activities in sufficient detail and in good scientific manner
appropriate for regulatory and patent purposes.  Each Party shall document all
preclinical studies and clinical trials to be conducted pursuant to the
Development Plan in formal written study reports according to applicable
national and international (e.g., ICH, GMP, GCP and GLP) guidelines.  Each Party
shall be given an adequate opportunity, in any event not less than ten
(10) business days, to comment on and approve the drafts of reports resulting
from activities conducted under the Development Plan.

 

4.5.2                     Status Updates in the Territory.  Each Party shall
provide the JSC with reports detailing its respective Development Activities
under the Development Plan and the results thereof at least five (5) business
days prior to any JSC meeting, but in any event, on at least a calendar quarter
basis.  Without limiting the foregoing, each Party shall promptly, but in any
event within five (5) business days after receipt thereof, provide to the other
Party copies of any material documents or correspondence received from any
Regulatory Authority related to Development Activities.

 

4.6                               Ownership and Transfer of Development Data. 
All data (including pre-clinical, clinical, technical, chemical, safety, and
scientific data and information), know-how and other results generated by or
resulting from or in connection with the conduct of Development Activities,
including relevant laboratory notebook information, screening data, Regulatory
Data and synthesis schemes, including descriptions in any form, data and other
information (collectively, the “Development Data”), shall be owned solely and
exclusively by the Party generating such data which shall be Confidential
Information of such Party (and each Party shall require that all of its
Affiliates, sublicensees and subcontractors assign any of such Affiliates’,
sublicensees’ or subcontractors’ right, title and interest in and to such
Development Data to such Party).  With respect to Development Data generated by
a Party, such Party shall promptly provide the other Party with copies of
reports and summaries thereof, in each case as such reports and summaries become
available to such Party.  Sobi hereby grants Auxilium (and its Affiliates and
designees), a right of reference to all Development Data owned by Sobi (or its
Affiliates) for all uses in connection with the Product outside the Territory or
outside the Field (including the development (including obtaining and
maintaining Regulatory Approvals), manufacturing and commercialization thereof)
or in the Territory after the expiration of the Term, which right of reference
shall survive the expiration or termination of this Agreement.

 

28

--------------------------------------------------------------------------------


 

4.7                               Right to Audit.  Each Party shall use
Commercially Reasonable Efforts to ensure that the other Party’s authorized
representatives and any Regulatory Authorities, to the extent permitted by Laws,
may, during regular business hours and upon reasonable advance written notice,
not more than [***] (except for cause), (i) examine and inspect its facilities
or, subject to any Third Party confidentiality restrictions and other
obligations, the facilities of any subcontractor, or any investigator site, used
by it in the performance of Development of the Bulk Product in the Field in the
Territory hereunder, and (ii) subject to Laws and any Third Party
confidentiality restrictions and other obligations, inspect all data,
documentation and work product relating to the activities performed by it, the
subcontractor or investigator site, including the medical records of any patient
participating in any clinical study, in each case generated pursuant to the said
Development.  This right to inspect all data, documentation, and work product
relating to the Bulk Product in the Field in the Territory may be exercised at
any time during the Term upon reasonable notice (subject to each Party’s record
retention policies then in effect), or such longer period as shall be required
by Laws.  To the extent a Third Party’s facilities are the subject of an audit
pursuant to this Section 4.7, the requesting Party shall (a) perform such audit
in connection with the Party having contractual privity with such Third Party
and (b) bear any costs charged by such Third Party associated with such audit. 
For clarity, the Party having contractual privity with such Third Party shall
have the right to accompany the requesting Party on any such audit of a Third
Party facility; provided that neither Party shall have more than three
(3) individual people present during the conduct of any such audit without the
prior written consent of the Party being audited.

 

4.8                               Medical Science Liaisons.  Sobi shall be
solely responsible for (i) any compensation that is payable to its Medical
Science Liaisons (including with respect to any employee benefit plan) and
(ii) the payment or withholding of any contributions, payroll taxes, or any
other payroll-related item by or on behalf of Sobi (or its Affiliates or
sublicensees) or any of its Medical Science Liaisons.  Sobi acknowledges and
agrees that Auxilium does not and will not maintain or procure any worker’s
compensation, healthcare, or other insurance for or on behalf of Sobi’s Medical
Science Liaisons, all of which shall be Sobi’s sole responsibility.  For the
avoidance of doubt, Sobi shall be solely responsible for any act or omission of
its Medical Science Liaisons and for all probationary and termination actions
taken by it with respect to its Medical Science Liaisons.

 

4.9                               Other Materials.    Auxilium shall provide
Sobi with existing and new materials such as disease state and unbranded
communication materials for educational and awareness purposes that are created
and Controlled by Auxilium.

 

ARTICLE 5
REGULATORY

 

5.1                               Regulatory Data and Regulatory Materials.

 

5.1.1                     Regulatory Materials.  Each Party shall, as soon as
reasonably practicable after the same become available (to the extent that such
Party is undertaking any

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

29

--------------------------------------------------------------------------------


 

preparation of the same), provide the other Party with copies of the Core Data
Sheet (“CDS”), approved local prescriber, and patient-directed, labeling that
are proposed or approved for the Commercialization of the Finished Product and
Development of the Bulk Product in the Field in the Territory.

 

5.1.2                     Regulatory Data Generated by Auxilium and Sobi. 
Within thirty (30) days after the Effective Date, Auxilium and Sobi shall meet
and agree upon the portion of Regulatory Materials and Regulatory Data that is
necessary for Sobi to perform its obligations hereunder.  Auxilium will use
reasonable efforts to supply Sobi with such Regulatory Materials and Regulatory
Data as Sobi may reasonably request from time to time.  During the Term,
Auxilium and Sobi shall each promptly provide to the other copies of any further
Regulatory Materials and Regulatory Data that either may generate or otherwise
acquire.

 

5.1.3                     Use of Data by Sobi.  Sobi may only use the Regulatory
Materials and Regulatory Data provided by Auxilium hereunder or generated by
Sobi hereunder, and any other Development Data, for the purposes of
(i) Commercializing the Finished Product in the Field in the Territory pursuant
to this Agreement and (ii) obtaining and maintaining Regulatory Approval for the
Finished Product in the Field in the Territory pursuant to this Agreement.

 

5.2                               Regulatory Filings and Regulatory Approvals.

 

5.2.1                     General Responsibilities; Ownership of Regulatory
Approvals.  The Parties will use their Commercially Reasonable Efforts to
transfer any Marketing Authorization Applications or Regulatory Approvals for
the Product in the Territory to Sobi within 180 days following the Effective
Date.  Subject to Section 5.2.5, Sobi shall be responsible for the preparation
of all Regulatory Materials necessary or desirable for obtaining and maintaining
such Regulatory Approvals in the Territory (including in connection with Patient
Information Leaflets, labeling and packaging for the Finished Product in the
Field and in the Territory) and Sobi shall submit such Regulatory Materials,
Regulatory Approval and MAA’s, as applicable, to the applicable Governmental
Authorities in the Territory.  Auxilium shall provide reasonably necessary and
timely assistance to Sobi in connection with all activities undertaken by Sobi
relating to the obtaining and maintaining of the Regulatory Approvals.  To the
extent not prohibited by Laws, Sobi and Auxilium shall each be entitled to, and
upon the reasonable request of the other Party required to, attend key meetings
with the relevant Regulatory Authorities with respect to obtaining or
maintaining the Product Approvals for the Finished Product in the Field in the
Territory.  All Regulatory Approvals for the Finished Product in the Territory
(other than those related solely to the Manufacture of the Product in the
Territory, if any) shall be in the name of Sobi, and Sobi shall own all right,
title and interest in and to all such Regulatory Approvals and all related
Regulatory Materials.  In furtherance of the foregoing, Auxilium shall assign
(and shall cause its Affiliates to assign), and hereby does assign, to Sobi any
and all of its right, title, and interest in and to the Regulatory Materials for
the Finished Product in the Territory.  The provisions of this Section 5.2.1
shall be subject to the provisions of Section 5.2.2.

 

30

--------------------------------------------------------------------------------


 

5.2.2                     Certain Regulatory Approvals.

 

(a)                                 Pricing Approvals.  Notwithstanding the
provisions of Section 5.2.1, to the extent that a given country or regulatory
jurisdiction in the Territory requires Pricing Approval for sale of the Finished
Product in the Field in such country or regulatory jurisdiction, Sobi shall (to
the extent permitted by Laws) be solely responsible for (and shall use
Commercially Reasonable Efforts toward) obtaining and maintaining Pricing
Approvals in all such countries and regulatory jurisdictions in the Territory,
in its own name.  In the event Sobi has not, by use of Commercially Reasonable
Efforts, applied for Pricing Approvals for an indication in the Field in a
country or regulatory jurisdiction in the Territory where Pricing Approvals are
required for the sale of the Product in an indication in the Field within 24
months following the receipt of the Product Approval in such country or
regulatory jurisdiction, then Auxilium shall be entitled to terminate this
Agreement with respect to such indication and country or regulatory
jurisdiction.  Sobi shall keep Auxilium informed on an ongoing basis of Sobi’s
strategy for seeking, and the results it obtains in seeking, such Pricing
Approvals in the Territory, including the results of any material discussion or
other communication with relevant Governmental Authorities regarding such
Pricing Approvals.  To the extent not prohibited by Laws, Auxilium shall be
entitled to attend key meetings with the relevant Regulatory Authorities with
respect to obtaining or maintaining Pricing Approvals for the Product in the
Field in the Territory

 

(b)                                 Manufacturing Approvals and Manufacturing
Related Sections.  Notwithstanding the provisions of Section 5.2.1, Auxilium
shall be primarily responsible for preparing those portions of any Regulatory
Materials related to the Manufacture of the Product for sale in the Field in the
Territory, including any DMFs and CMC (or equivalent) sections of any Regulatory
Materials, and will provide such Regulatory Materials to Sobi for use (with or
without edit/modification) in compiling, supporting and maintaining regulatory
filings in the Territory.

 

5.2.3                     Cost of Regulatory Activities.  All Regulatory Costs
incurred by Sobi, or Auxilium, in connection with the transfer, preparation,
filing, and maintenance of Regulatory Materials for the Product, and obtaining
of Regulatory Approvals for the Finished Product, in the Field in the Territory
shall be borne solely by Sobi.  Sobi shall be responsible for all Regulatory
Costs involved in the maintenance of all Regulatory Approvals (other than Bulk
Product Manufacturing-related Regulatory Approvals) for the Finished Product in
the Field in the Territory.  Auxilium shall invoice Sobi for: (i) all Regulatory
Costs it incurs in connection with the preparation of Regulatory Materials for,
and obtaining of Regulatory Approvals in the Field in the Territory for the
Finished Product and (ii) all Regulatory Costs it incurs in connection with the
maintenance of Regulatory Approvals in the Field in the Territory for the
Finished Product, which invoices Sobi shall pay within thirty (30) days of
receipt thereof.

 

5.2.4                     Reporting and Review.  Each Party shall keep the other
Party reasonably and regularly informed in connection with the preparation of
all Regulatory Materials, Regulatory Authority review of Regulatory Materials,
and Regulatory Approvals, in each case with respect to the Product for sale in
the Field whether within the Territory or outside the Territory.  Each Party
shall provide the other Party, in a timely manner, with copies and, where
available, English translations of all notices, questions, and requests for
information in tangible

 

31

--------------------------------------------------------------------------------


 

form which it receives from a Regulatory Authority with respect to the Finished
Product for sale in the Field; provided, however that such Party shall have the
right to redact any information to the extent not related to the Finished
Product for sale in the Field.

 

5.2.5                     Consultation and Approval Prior to Regulatory
Filings.  The Parties shall consult with each other on the strategy for
pre-authorization activities (i.e., Regulatory Authority meetings and MAA
filings) and post-authorization activities, with respect to Regulatory Approvals
in the Territory for the Product in the Field in the Territory prior to the
filing.  Without limitation of the foregoing, Sobi shall provide Auxilium with
all proposed Regulatory Materials for review and comment prior to filing, and
Sobi shall incorporate any comments received from Auxilium to the extent
Auxilium provides comments within a reasonable timeframe proposed by Sobi and
reasonably accepted by Auxilium; provided, however, that Auxilium shall have
(i) final decision-making authority on the content of all Regulatory Materials
related to the Manufacture of the Bulk Product for sale as Finished Product in
the Field in the Territory and (ii) final decision-making authority on the
content of all Regulatory Materials associated with the Bulk Product or Finished
Product in the Field in the Territory in the event that Auxilium reasonably
determines that such Regulatory Materials could adversely affect Development
Activities or Commercialization of the Product outside of the Territory or
Product Approval of the Product, Bulk Product or Finished Product outside the
Territory.

 

5.3                               Communications.  The Parties shall cooperate
in communicating with any Regulatory Authority having jurisdiction regarding the
Bulk Product or Finished Product in the Field whether within the Territory or
outside the Territory and each Party shall immediately notify the other in the
event that such Party communicates, or intends to communicate, either on its own
initiative in accordance with this Agreement or as a result of such a Regulatory
Authority initiating contact with such Party in connection therewith. 
Notwithstanding the foregoing, except as may be required by Laws, Sobi shall
not, with respect to the Bulk Product or Finished Product communicate with
(i) any Regulatory Authority having jurisdiction outside the Territory or
(ii) any Regulatory Authority for use outside the Field, in each case, unless
explicitly provided for in the Development Plan or requested or permitted in
writing to do so by Auxilium, or unless so ordered by such Regulatory Authority,
in which case Sobi shall immediately notify Auxilium of such order and shall, to
the extent permitted by Laws, not take any further actions or communicate with
such Regulatory Authority further until Auxilium has provided instruction as to
how to proceed.  All communications with Regulatory Authorities regarding the
Bulk Product and Finished Product in the Field in the Territory shall be
undertaken as provided in this Agreement.

 

5.4                               No Other Regulatory Filings.  Except as
otherwise expressly set forth in ARTICLE 5, Sobi (its sublicensees and its
Affiliates) shall not file any Regulatory Materials or Regulatory Approvals for
the Bulk Product or Finished Product or that are otherwise based on any Auxilium
Technology or any Joint Collaboration Patents.

 

5.5                               Adverse Event Reporting; Safety Data Exchange
and Medical Inquiries.

 

5.5.1                     Pharmacovigilance.  Sobi shall be responsible for the
collection, review, assessment, tracking and filing of information related to
adverse events associated with the Bulk

 

32

--------------------------------------------------------------------------------


 

Product or Finished Product (solely for purposes of this Section 5.5, references
to “Finished Product” shall not include the specific concentrations of Product
and diluent referenced in Unit of Product) in the Field in the Territory
(whether or not Product Approval has been achieved), in each case in accordance
with Laws and this Agreement (and Sobi shall ensure that, in the Development of
the Bulk Product, if any, and Commercialization of the Finished Product, it will
record, investigate, summarize, notify, report and review all adverse events in
accordance with Laws).  Auxilium is responsible for maintaining the global
safety database for the Bulk Product and Finished Product and as such Auxilium
(or its designee) shall be responsible for the collection, review, assessment,
tracking and filing of information related to adverse events associated with the
Bulk Product or Finished Product in the countries outside the Territory. 
Auxilium and Sobi will coordinate such that Sobi has reasonable and necessary
access to such global safety database.  The safety units from each of the
Parties shall meet and agree upon a written pharmacovigilance agreement for
exchanging adverse event and other safety information relating to the Bulk
Product and Finished Product.  A pharmacovigilance agreement for the period of
transition of such responsibilities to Sobi shall be entered into as promptly as
possible but in no event later than thirty (30) days from the date of this
Agreement, and a final pharmacovigilance agreement shall be entered into by the
Parties prior to the date that Sobi becomes the holder of the MAA.  Such written
pharmacovigilance agreements shall ensure that adverse event and other safety
information is exchanged according to a schedule that will permit each Party
(and its designees or sublicensees) to comply with applicable Laws and
regulatory requirements in their respective markets.

 

5.5.2                     Medical Inquiries for the Product.  Following the
Effective Date, Sobi shall be responsible for handling all medical questions or
inquiries in each such country in the Territory, including all Product
Complaints, with regard to any Finished Product sold by or on behalf of Sobi (or
any of its Affiliates or sublicensees) (including having a call center in
connection therewith), in each case in accordance with Laws and this Agreement.
Auxilium shall provide a copy of its standardized responses to medical inquires
for the Product. Sobi shall submit a copy of any standardized responses to
medical inquiries prior to use thereof for Auxilium’s review and comment. 
Auxilium shall immediately forward any and all medical questions or inquiries
which it receives with respect to any Finished Product sold by or on behalf of
Sobi (or any of its Affiliates or sublicensees) in the Territory to Sobi in
accordance with all Laws and Sobi shall immediately forward to Auxilium any and
all medical questions or inquiries that it receives with respect to Finished
Product (i) to Sobi’s knowledge not sold by or on behalf of Sobi (or any of its
Affiliates or sublicensees) in the Territory or (ii) outside of the Territory,
in each case in accordance with all Laws.  Notwithstanding the foregoing,
Auxilium shall be primarily responsible for handling any Product Complaints
related to Manufacturing, and Sobi shall refer all such Product Complaints to
Auxilium.

 

5.6                               Regulatory Authority Communications Received
by a Party.

 

5.6.1                     General.  Each Party shall immediately inform the
other Party of notification of any action by, or notification or other
information which it receives (directly or indirectly) from, any Regulatory
Authority whether inside the Territory or outside the Territory which (i) raises
any material concerns regarding the safety or efficacy of the Bulk Product or
Finished Product; (ii) indicates or suggests a potential material liability of
either Party to Third Parties in connection with the Bulk Product or Finished
Product; (iii) is reasonably likely to lead

 

33

--------------------------------------------------------------------------------


 

to a recall, market withdrawal or market notification with respect to the
Finished Product whether inside the Territory or outside the Territory; or
(iv) relates to expedited and periodic reports of adverse events with respect to
the Bulk Product or Finished Product whether inside the Territory or outside the
Territory, or Product Complaints, and which may have an adverse impact on
Regulatory Approval or the continued Commercialization of the Finished Product
whether inside the Territory or outside the Territory.  Sobi shall be solely
responsible for responding to any such communications relating to the Finished
Product in the Field in the Territory and the Parties shall reasonably cooperate
with and assist each other in complying with regulatory obligations, including
by Auxilium providing to Sobi such information and documentation which is in
Auxilium’s possession as may be necessary or reasonably helpful for Sobi to
prepare a response to an inquiry from a Regulatory Authority in the Territory
with respect to the Finished Product in the Field.  Each Party shall also
promptly provide the other Party with a copy of all correspondence received from
a Regulatory Authority whether inside the Territory or outside the Territory
specifically regarding the matters referred to above.  Auxilium (or its
designee) shall be solely responsible for any communications relating to the
Bulk Product and Finished Product outside of the Territory.

 

5.6.2                     Disclosures.  In addition to its obligations under
this Agreement, each Party shall disclose to the other Party (and in the case of
Auxilium, Auxilium shall have the right to subsequently disclose to its
designees) the following regulatory information:

 

(a)                                 Regulatory Actions.  All material
information pertaining to actions taken by Regulatory Authorities whether inside
the Territory or outside the Territory controlled by such Party, in connection
with the Bulk Product or Finished Product in the Field, including any notice,
audit notice, notice of initiation by Regulatory Authorities of investigations,
inspections, detentions, seizures or injunctions concerning the Bulk Product or
Finished Product in the Field whether inside the Territory or outside the
Territory, notice of violation letter (i.e., an untitled letter), warning
letter, service of process or other inquiry; provided, however, that a Party
shall be entitled to redact those portions thereof to the extent not related to
the Bulk Product or Finished Product in the Field.  Without limiting the
generality of the foregoing, each Party shall promptly, but in any event within
two (2) business days, inform the other Party of any inspections, proposed
regulatory actions, investigations or requests for information or a meeting by
any regulatory Authority with respect to the Bulk Product or Finished Product in
the Field whether inside the Territory or outside the Territory.

 

(b)                                 Regulatory Non-compliance.  All information
pertaining to notices from Regulatory Authorities whether inside the Territory
or outside the Territory controlled by such Party of non-compliance with Laws in
connection with the Bulk Product or Finished Product in the Field, including
receipt of a warning letter or other notice of alleged non-compliance from any
Regulatory Authority relating to the Bulk Product or Finished Product in the
Field whether inside the Territory or outside the Territory; provided, however,
that a Party shall be entitled to redact those portions thereof to the extent
not related to the Bulk Product or Finished Product in the Field.

 

(c)                                  Certain Activities Outside the Territory. 
Auxilium will provide reports of safety information related to the Bulk Product
arising from all non-clinical toxicology studies and all clinical studies
initiated outside of the Territory by Auxilium (or its Affiliates or

 

34

--------------------------------------------------------------------------------


 

by any Third Party on its or their behalf) related to the Bulk Product within
(i) forty eight (48) hours in the case of safety related information and
(ii) sixty (60) days of completion in all other cases, in each case, solely to
the extent such information is Controlled by Auxilium (and solely to the extent
Auxilium is permitted to disclose such information to Sobi pursuant to Laws or
otherwise).  Auxilium will also provide Sobi with copies of all material
regulatory filings made by Auxilium related to the Bulk Product or Finished
Product in the Field outside of the Territory that may have a material impact on
the Development of the Bulk Product and/or Commercialization of the Finished
Product in the Field in the Territory.  Notwithstanding anything to the contrary
contained in this Section 5.6.2(c), Sobi shall only be entitled to utilize any
such data or other information provided pursuant to this Section 5.6.2(c) to
satisfy its pharmacovigilance and safety reporting obligations hereunder in
compliance with Laws (and for purposes of clarity, such information shall not be
utilized for any other purposes, including to broaden the scope of any
Regulatory Approval), and all such data and other information shall be
considered “Confidential Information” of Auxilium.

 

(d)                                 BTC.  Sobi hereby agrees and acknowledges
that Auxilium shall have the right to grant BTC a right of reference with
respect to Regulatory Data.

 

5.7                               Recall, Withdrawal, or Market Notification of
Product.

 

5.7.1                     Notification and Determination.  In the event that any
Governmental Authority threatens or initiates any action to remove the Finished
Product from the market whether inside the Territory or outside the Territory
(in whole or in part), the Party receiving notice thereof shall notify the other
Party of such communication immediately, but in no event later than one
(1) business day, after receipt thereof.  Notwithstanding the foregoing, in all
cases Sobi (acting as the holder of the Product Approval in the Territory) shall
determine whether to initiate any recall, withdrawal or market notification of
the Finished Product in the Field in the Territory, and Auxilium, as, between
the Parties, holder of the Product Approval outside the Territory shall
determine whether to initiate any such recall, withdrawal or market notification
of the Finished Product outside the Territory, including the scope of such
recall or withdrawal (e.g., a full or partial recall, or a temporary or
permanent recall) or market notification; provided, however that before Sobi or
Auxilium (as the case may be) initiates a recall, withdrawal or market
notification, the Parties shall promptly meet and discuss in good faith the
reasons therefor, provided that such discussions shall not delay any action that
Sobi or Auxilium (as the case may be) reasonably believes has to be taken in
relation to any recall, withdrawal or market notification.  In the event of any
such recall, withdrawal or market notification, Sobi or Auxilium (as the case
may be), as the distributor of the Finished Product, shall determine the
necessary

 

35

--------------------------------------------------------------------------------


 

actions to be taken, and, shall implement such action, with the other Party
providing reasonable input (which the first Party shall in good faith consider
and incorporate into any recall, withdrawal or market notification strategy) and
reasonable assistance, to conduct such recall, withdrawal or market
notification.  Without limiting the foregoing, Auxilium shall have the right to
propose that a Finished Product recall, withdrawal or market notification should
be initiated by Sobi, but Sobi, acting as the holder of the Product Approval in
the Territory, shall make the final decision as to whether or not the recall,
withdrawal or market notification will be initiated.  Sobi shall at all times
utilize a batch tracing system which will enable the Parties to identify, on a
prompt basis, customers within the Territory who have been supplied with
Finished Product of any particular batch, and to recall such Finished Product
from such customers as set forth in this Section 5.7.1.

 

5.7.2                     Cost Allocation.  All direct costs and expenses
associated with implementing a recall, withdrawal or market notification with
respect to the Finished Product in the Field in the Territory shall be allocated
between Auxilium and Sobi as follows:

 

(a)                                 in the event, and to the extent, that the
recall, withdrawal or market notification arises as a result of a material
breach of this Agreement by Auxilium, including any Bulk Product Manufacturing
breach, then Auxilium shall bear the costs and expenses, including all internal
and Out-of-Pocket Costs of Sobi for implementing the recall, withdrawal or
market notification (including an appropriate credit to Sobi against the
payments of the applicable supply price pursuant to Section 7.7.1 for any Bulk
Product that was incorporated into such recalled Finished Product which Sobi has
paid for); and

 

(b)                                 in the event, and to the extent, that the
recall, withdrawal or market notification arises out of the material breach of
this Agreement by Sobi, then Sobi shall bear the costs and expenses for
implementing the recall, withdrawal or market notification (and no credit will
be given to Sobi against the payments of the applicable supply price pursuant to
Section 7.7.1 for any Bulk Product that was incorporated into such recalled
Finished Product which Sobi has paid for); and

 

(c)                                  in all other cases, all costs and expenses
incurred by either Party for implementing the recall, withdrawal or market
notification shall be borne equally by the Parties.

 

5.8                               Regulatory Diligence.

 

5.8.1                     Regulatory Approval in the Territory.  If at any time
after eighteen (18) months from (x) the Effective Date, with respect to
Dupuytren’s Contracture, (y) the date of Regulatory Approval in the EU for
Peyronie’s Disease or (z) the date agreed to by the Parties, with respect to any
New Indication, Sobi (i) has not filed for Regulatory Approval for the Finished
Product and (ii) is not using Commercially Reasonable Efforts to obtain
Regulatory Approval for the Finished Product, including performing Development
Activities required for obtaining the Regulatory Approval, then Auxilium shall
be entitled to terminate the Agreement with respect to such indication and
country by providing written notice to Sobi.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

36

--------------------------------------------------------------------------------


 

5.8.2                     Sobi’s Determination Not to Proceed.  Without
limitation of Section 5.8.1, in the event that Sobi determines at any time
during the Term that it is not economically feasible to incur the costs
necessary to obtain and/or maintain Regulatory Approval for the Finished Product
in a given country and for any given indication in the Territory, Sobi shall
promptly notify Auxilium in writing of such determination and Auxilium shall
have the right to terminate this Agreement with respect to such indication and
country.

 

ARTICLE 6
COMMERCIALIZATION

 

6.1                               Commercialization in the Field in the
Territory.  During the Term, Sobi shall be solely responsible for
Commercializing the Finished Product in the Territory for use in the Field,
which Commercialization shall be in accordance with the Commercialization Plan
and this Agreement.  Sobi shall be responsible for one hundred percent (100%) of
the expenses (including Pre-Marketing expenses incurred after the Effective Date
and other Commercialization expenses) incurred in connection with the
Commercialization of the Finished Product in the Territory for use in the
Field.  Without limiting the foregoing, Sobi shall use Commercially Reasonable
Efforts to Commercialize the Finished Product for use in the Field in each
country in the Territory.

 

6.2                               Commercialization Plan.

 

6.2.1                     Commercialization Plan.  On an annual basis, Sobi
shall prepare a commercialization plan with respect to the Commercialization of
the Finished Product in the Field in the Territory pursuant to this Agreement
(the “Commercialization Plan”).  The initial Commercialization Plan for the
Finished Product for the period through December 31, 2013 is attached to this
Agreement as Schedule 6.2.1 (the “Initial Commercialization Plan”).

 

6.2.2                     Updates to Commercialization Plan.  On an annual basis
no later than October 31st of each year (except as set forth in Section 6.2.1),
Sobi shall prepare and submit to the JSC for its review and discussion the
Commercialization Plan for the following calendar year.  The Commercialization
Plan shall contain a five (5) year rolling annual plan for the Commercialization
of the Finished Product in the Territory for use in the Field.  The first year
of such plan (except the initial Commercialization Plan as set forth in
Section 6.2.1), shall constitute the plan and budget for the first year and the
remaining four (4) years shall be for planning purposes only (provided that Sobi
shall prepare such four (4) year portion in accordance with its good faith
anticipated activities).  Upon review and discussion by the JSC, Sobi shall
finalize the Commercialization Plan for the following calendar year.  From time
to time during a given calendar year, Sobi may propose written updates to the
Commercialization Plan for review and discussion by the JSC.  Sobi shall conduct
all Commercialization of the Product in accordance with the Commercialization
Plan and this Agreement.

 

6.2.3                     Contents of Commercialization Plan.  Each annual
Commercialization Plan shall include and set forth on a country-by-country basis
as determined by Sobi, among other things, the following items in connection
with the Commercialization of the Product in the Territory for use in the Field:

 

37

--------------------------------------------------------------------------------


 

(a)                                 a description of the short-and long-term
vision for the Finished Product and Finished Product positioning; a situation
analysis; a Strengths, Weaknesses, Opportunities and Threats (SWOT) analysis;
and a description of critical issues, strategic imperatives and tactics by
strategic imperative with timelines and budget, all of the foregoing from each
of the following perspectives: marketing, sales, reimbursement and distribution;

 

(b)                                 a summary of the level of sales efforts to
be dedicated to the promotion of the Finished Product;

 

(c)                                  a forecast of annual sales (in Units and
Dollars) for the Finished Product in each country of the Territory;

 

(d)                                 a description of the core Promotional
Materials or other materials and campaigns, including publication plans, to be
used, subject to Section 6.7.1, in connection with the promotion of the Finished
Product in the Field; and

 

(e)                                  a detailed budget for the Commercialization
activities (including advertisement, promotion, disease state education, digital
efforts, physician injection training, congress support, public relations, life
cycle management and publication costs) for the applicable period (the
“Commercialization Budget”).

 

6.3                               Sobi’s Performance.

 

6.3.1                     Specific Commercialization Obligations.  Without
limiting the generality of the provisions of Section 6.1, in connection with the
Commercialization of the Finished Product in the Territory for use in the Field
by Sobi hereunder:

 

(a)                                 Sobi shall be solely responsible for
(i) receiving, accepting and filling orders for the Finished Product in the
Field in the Territory, (ii) handling all returns of the Finished Product in the
Field in the Territory, (iii) controlling invoicing, order processing and
collection of accounts receivable for the sales of the Finished Product in the
Field in the Territory, and (iv) distributing and managing inventory of the
Finished Product in the Field in the Territory.

 

(b)                                 Schedule 6.3.1(b) sets forth the annual
minimum Finished Product sales commitments of Sobi in the Field in the
Territory, it being understood that such minimums are based on assumptions
regarding the date of obtaining Regulatory Approval in a given country in the
Territory.

 

6.3.2                     Commercialization Plan.  Without limiting obligations
of Sobi under Sections 6.3.1, Sobi shall carry out the Commercialization
activities in the Commercialization Plan in accordance with the time frames set
forth in the Commercialization Plan.

 

6.3.3                     Diligence Failures.  If Sobi fails to satisfy the
requirements set forth in Section 6.3.1 with respect to the Commercialization of
the Finished Product in the Field in the Territory or Auxilium believes that
Sobi is not using Commercially Reasonable Efforts with regards to the
Commercialization of the Finished Product in a given country or countries in the
Territory, then Auxilium shall raise such issue by notice to Sobi.  If within
sixty (60) days

 

38

--------------------------------------------------------------------------------


 

following Sobi’s receipt of any such notice from Auxilium, Sobi has not remedied
the issues identified by Auxilium in such notice, then (i) Sobi shall provide
Auxilium with a written response specifying, in reasonable detail, how it is
using or has begun to use such Commercially Reasonable Efforts and/or explaining
the reason for its failure to satisfy the requirements set forth in
Section 6.3.1, (ii) the Parties shall discuss such response at the JSC and
(iii) any issues raised by such response and discussion, shall, to the extent
appropriate, be submitted to the Dispute Resolution procedures set forth in
ARTICLE 15 of this Agreement.

 

6.3.4                     Assignment and Performance of Existing Agreements.  
Auxilium hereby assigns and transfer to Sobi, its successors and assigns all of
Auxilium’s right, title and interest in and to the contracts set forth on
Schedule 6.3.4 (the “Assigned Contracts”) as of the Effective Date.  Sobi hereby
assumes all of Auxilium’s rights, obligations, title and interest under the
Assigned Contracts accruing from and after the Effective Date, including, but
not limited to, the obligations to receive and make all payments due under the
Assigned Contracts, and Sobi agrees to be bound by the terms and conditions
under the Assigned Contracts accruing from and after the Effective Date.   Sobi
shall perform all obligations of Auxilium under the Assigned Contracts and
agrees to indemnify Auxilium therefor. Auxilium will effectuate the assignment
and transfer of the Assigned Contracts.

 

6.4                               Reports.  Sobi shall update the JSC on a
country-by-country basis no less than twice per calendar year regarding its
significant Commercialization activities involving the Finished Product.

 

6.5                               Compliance.  Sobi shall, in Commercializing
the Finished Product, comply with all Laws, including the U.S. Foreign Corrupt
Practices Act and the United Kingdom Bribery Act 2010, and the EU Data
Protection Directive 95/46/EC and other laws applicable related to privacy,
publicity and data protection, as well as all applicable Regulatory Approvals
for the Finished Product.  In addition, Sobi shall not use in any capacity, in
connection with its Commercialization of the Finished Product (or Development of
the Bulk Product) hereunder, any Person who has been debarred pursuant to
Section 306 of the FD&C Act (or similar Laws outside of the U.S.), or who is the
subject of a conviction described in such section, and Sobi shall inform
Auxilium in writing immediately if it or any Person who is performing services
for Sobi hereunder is debarred or is the subject of a conviction described in
Section 306 (or similar Laws outside of the U.S.), or if any action, suit,
claim, investigation or legal administrative proceeding is pending or, to Sobi’s
knowledge, is threatened, relating to the debarment of Sobi or any Person used
in any capacity by Sobi in connection with its Commercialization of the Finished
Product (or Development, if any, of the Bulk Product) hereunder.

 

6.6                               Sales Representatives.   Sobi shall be solely
responsible for (i) any compensation that is payable to its Sales
Representatives (including with respect to any employee benefit plan) and
(ii) the payment or withholding of any contributions, payroll taxes, or any
other payroll-related item by or on behalf of Sobi (or its Affiliates or
sublicensees) or any of its Sales Representatives.  Sobi acknowledges and agrees
that Auxilium does not and will not maintain or procure any worker’s
compensation, healthcare, or other insurance for or on behalf of Sobi’s Sales
Representatives, all of which shall be Sobi’s sole responsibility.  For the
avoidance of doubt, Sobi shall be solely responsible for any act or omission of
its Sales Representatives and for all probationary and termination actions taken
by it with respect to its Sales Representatives.

 

39

--------------------------------------------------------------------------------


 

6.7                               Promotional Materials.

 

6.7.1                     Creation of Promotional Materials.  Auxilium shall
provide Sobi with existing and new Promotional Materials that are created and
Controlled by Auxilium. Sobi will create and develop Promotional Materials for
the Territory, which may be based on such Auxilium provided Promotional
Materials, in accordance with the Regulatory Approvals and Laws, and shall
provide samples thereof and of such other materials to Auxilium for its review
and comment (and Sobi shall consider any such comments in good faith) prior to
distributing such Promotional Materials.  To the extent Sobi includes any
Auxilium trademarks in the Promotional Materials, Sobi shall comply with
Auxilium’s then current guidelines for trademark usage, provided such guidelines
are made available to Sobi on a timely basis.

 

6.7.2                     Inclusion of Logos on Packaging and Promotional
Materials.  Auxilium hereby grants to Sobi a non-exclusive, royalty-free right
and license during the Term to utilize the Auxilium housemark (including all
trademarks, names and logos) in order to perform the Commercialization
activities required to be performed by Sobi hereunder in accordance with the
terms of this Agreement.  Sobi shall only use the Auxilium housemark with the
necessary trademark designations, and Sobi shall use Auxilium’s housemarks in a
manner that does not derogate from Auxilium’s rights in its trademarks, names
and logos.  Sobi shall submit representative samples of its use of Auxilium’s
housemark for review by the JSC.  Sobi will take no action that will interfere
with or diminish Auxilium’s rights in its respective trademarks, names and
logos, and if Auxilium reasonably believes that the use of its trademarks, names
and logos by Sobi hereunder is interfering with or diminishing its rights,
Auxilium shall notify Sobi thereof in writing and Sobi shall promptly cease use
of such trademarks, names or logos in such manner.  Sobi agrees that all use of
Auxilium’s trademarks, names and logos will inure to the benefit of Auxilium,
including all goodwill in connection therewith.

 

6.7.3                     Sobi Ownership of Promotional Materials.  During the
Term, Sobi shall own all right, title and interest in and to any Promotional
Materials created by Sobi hereunder relating to the Finished Product in the
Field in the Territory including copyrights, but excluding trademarks (including
the Product Trademark), names, logos and other marks owned by or on behalf of
Auxilium or its Affiliates.

 

6.7.4                     Use of Promotional Materials Exclusively for the
Product.  The Promotional Materials, and any aspects of those uniquely tied to
the Finished Product, shall be used by Sobi exclusively in connection with the
Commercialization of the Finished Product in the Field in the Territory in
accordance with the terms of this Agreement, and Sobi shall not use, or allow
any other Person to use, any such Promotional Materials except in accordance
with this Agreement.

 

6.8                               Product Trademarks and Product Trade Dress.

 

6.8.1                     Product Trademark.  Sobi shall use Commercially
Reasonable Efforts to Commercialize the Finished Product in the Field in the
Territory under the trademark XIAFLEX® or XIAPEX® (and logo) and under the trade
dress or such other trademark or trade dress as the Parties mutually agree upon
(in each such Party’s sole discretion), including, if applicable, any
alternative trademark and any alternative trade dress pursuant to this Section

 

40

--------------------------------------------------------------------------------


 

6.8.1 (the “Product Trademark” and the “Product Trade Dress”, respectively). 
Notwithstanding the foregoing, in the event that Sobi believes that the use or
registration of the Product Trademark or the use of the Product Trade Dress in a
particular country in the Territory would be inappropriate due to such country’s
linguistic or cultural particularities or against the Laws of such country, or
in conflict with any Third Party’s intellectual property rights in that country,
based on a review of market research, regulatory research, legal searches,
investigation results, and any other relevant information that may have been
collected by either Party that is relevant to the clearance for use and
registration of a trademark or for use and registration of a trade dress (it
being understood that there is no obligation for either Party to perform any
such review or research), Sobi shall present such concern to Auxilium, and
Auxilium shall propose an alternative trademark and trade dress to Sobi for use
and registration in the country in question without prejudice to Sobi’s right to
reasonably refuse to adopt any such alternative trademark or trademark on the
aforementioned grounds.  If Sobi accepts such alternative trademark and trade
dress, then Auxilium shall perform all necessary activities and bear all costs
relating to the creation, legal clearance, filing, registration, and maintenance
of the initial alternative trademark and trade dress; provided, that Sobi and
Auxilium shall share such costs with respect to each alternative trademark and
trade dress after the initial proposal. Sobi may request, and Auxilium shall use
Commercially Reasonable Efforts to provide, a reasonable number of alternative
trademarks and trade dresses from among which the Parties may agree that the use
or registration of such an alternative trademark, or the use of such an
alternative trade dress, in a particular country in the Territory would not be
inappropriate due to such country’s linguistic or cultural particularities, or
against the Laws of such country, or in conflict with any Third Party’s
intellectual property rights in that country, based on a review of market
research, regulatory research, legal searches, investigation results, and any
other relevant information that may have been collected by either Party that is
relevant to the clearance for use and registration of a trademark or for use and
registration of a trade dress.

 

6.8.2                     Use and Ownership of Product Trademarks and Product
Trade Dress.  All uses of the Product Trademark and Product Trade Dress by Sobi
(and its Affiliates and sublicensees) to identify and/or in connection with the
Commercialization of the Finished Product in the Field in the Territory shall be
in accordance with Regulatory Approvals and all Laws and shall be subject to the
approval of Auxilium in its reasonable discretion.  Sobi (and its Affiliates and
sublicensees) shall only use the Product Trademark and Product Trade Dress
pursuant to the terms of this Agreement to identify and in connection with the
Commercialization of the Finished Product in the Territory for use in the Field,
and Sobi shall not (and shall cause its Affiliates and sublicensees not to) use
such Product Trademark or Product Trade Dress to identify or in connection with
the marketing of any other product(s).  Auxilium shall own and retain all rights
to the Product Trademark and Product Trade Dress (in each case, together with
all goodwill associated therewith throughout the Territory), and Sobi shall
assign (and shall cause its Affiliates and sublicensees to assign), and hereby
does assign to Auxilium, all of its right, title and interest in and to such
Product Trademark and Product Trade Dress, if any. Auxilium shall also own
rights to any Internet domain names incorporating the Product Trademark or any
variation or part of such trademark as its URL address or any part of such
address; and Sobi shall not establish any Internet domain name or URL
incorporating such trademark without the prior written consent of Auxilium;
provided that Sobi shall be responsible for all costs incurred by Auxilium with
respect to such Internet domain names or URLs to the extent used for the
Commercialization of the Finished Product in the Territory.  The Parties

 

41

--------------------------------------------------------------------------------


 

hereby agree and acknowledge that nothing contained herein shall limit
Auxilium’s right to use the Product Trademark or Product Trade Dress outside the
Territory.

 

6.8.3                     Maintenance of Product Trademark and Internet Domain
Names.  During the Term, Auxilium will use Commercially Reasonable Efforts to
establish, maintain, monitor and enforce the Product Trademark in the Territory
and internet domain names if any, and will bear all costs and expenses relating
thereto.

 

6.8.4                     Infringement of the Product Trademark.  In the event
that either Party becomes aware of any infringement of the Product Trademark by
a Third Party in the Territory, such Party shall promptly notify the other Party
and the Parties shall consult with each other in good faith with respect
thereto.  Auxilium shall, at its sole discretion, have the first right to
determine how to proceed with respect to such infringement, including by the
institution of legal proceedings against such Third Party, in which case all
costs and awards relating to such legal proceedings will be borne exclusively by
Auxilium.  If requested to do so, Sobi shall reasonably cooperate with any and
all action initiated by Auxilium, including by joining legal proceedings as a
party at Auxilium’s reasonable expense.  If Auxilium elects not to take action
or initiate legal proceedings against an instance of infringement to the Product
Trademark in the Territory, Sobi shall have the right at its own and sole
discretion to take action or initiate legal proceedings against such instance of
infringement to the Product Trademark in the Territory, in which case all costs
and awards relating to such legal proceeding will be borne exclusively by Sobi. 
If requested to do so, Auxilium shall reasonably cooperate with any and all
action initiated by Sobi in connection therewith, including, by joining legal
proceedings as a party at Auxilium’s reasonable expense.

 

6.8.5                     Trademark Acknowledgments.  Each Party acknowledges
the sole ownership by the other Party and validity of all trademarks, trade
dress, logos and slogans owned by the other Party and used or intended to be
used in connection with the Commercialization of the Finished Product for the
Field in the Territory.  Each Party agrees that it will not at any time during
or after the Term assert or claim any interest in, or do anything which may
adversely affect the validity or enforceability of, any copyright, trademark,
trade dress, logo or slogan owned by the other Party and used or intended to be
used on or in connection with the marketing or sale of the Finished Product. 
Neither Party will register, seek to register or cause to be registered any
copyrights, trademarks, trade dress, logos or slogans owned by the other Party
and used or intended to be used on or in connection with the marketing or sale
of the Finished Product or any variation thereof, under any Laws providing for
registration of copyrights, trademarks, service marks, trade names or fictitious
names (including as an Internet domain name) or similar Laws, without the other
Party’s prior written consent (in its sole discretion).

 

6.9                               Commercialization Data.  Sobi shall own all
marketing and sales data and information resulting from its Commercialization of
the Finished Product in the Field in the Territory during the Term (the
“Commercialization Data”).  Upon request from Auxilium, Sobi shall provide to
Auxilium a copy of such of the Commercialization Data as constitutes promotional
materials, marketing strategies and market research data (“Promotional
Commercialization Data”).  Auxilium shall have the irrevocable right and license
to use all such Promotional Commercialization Data (and the right to grant its
Affiliates and Third Parties the right to use such Promotional Commercialization
Data) in connection with its

 

42

--------------------------------------------------------------------------------


 

commercialization of the Finished Product in the Field outside the Territory,
which right and license shall survive the expiration or termination of this
Agreement.  Notwithstanding the foregoing, Sobi’s obligation to provide
Promotional Commercialization Data and Auxilium’s right to use such data shall
be performed, or exercised, respectively, in all instances in accordance with
all applicable Laws, including, without limiting the foregoing, any data privacy
Laws.

 

6.10                        Global Branding Strategy.  Auxilium shall have the
right, from time to time during the Term, to implement (and thereafter modify
and update) a global branding strategy, including global messaging, for the
Finished Product for use in the Field throughout the world (the “Global Branding
Strategy”).  To the extent Auxilium determines to utilize such Global Branding
Strategy, Sobi shall use Commercially Reasonable Efforts to adhere to the Global
Branding Strategy in its Commercialization of the Finished Product, including
with respect to any Promotional Materials (it is understood that Sobi will be
allowed to Commercialize the Finished Product under the old branding until the
stock of Promotional Material and/or Finished Product is used up); provided,
that, in the event that Sobi believes that the application of the Global
Branding Strategy in a particular country in the Territory would be
inappropriate whether because of such country’s linguistic or cultural
particularities, because it is against the Laws of such country or because Sobi
reasonably determines it would be inconsistent with Sobi’s obligation to use
Commercially Reasonable Efforts to Commercialize the Territory, Sobi shall
present such concern to Auxilium, and the Parties shall discuss whether
appropriate revisions to the Global Branding Strategy may make it appropriate
for use in such country.  Nothing in this Section shall be construed to derogate
from Sobi’s ultimate right and responsibility to use Commercially Reasonable
Efforts to Commercialize the Finished Product in the Territory in accordance
with the terms and conditions of this Agreement.

 

6.11                        Compliance with Trade Laws.   Sobi may not (i) sell
or distribute any Product to any country (including without limitation Iran,
Syria or Sudan) or Person (including without limitation Persons identified on
the U.S. list of Specially Designated Nationals) or (ii) file for any Regulatory
Approvals with the governments of such country, if such sale, distribution or
filing would cause Sobi or Auxillium to violate any applicable export or embargo
Laws.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 7
SUPPLY

 

7.1                               General.  Auxilium will use Commercially
Reasonable Efforts to Manufacture (or have Manufactured) and supply requested
quantities (taking into consideration Auxilium’s capacity) of the Product for
clinical and commercial use in the Field in the Territory, in each case in
accordance with the terms of this ARTICLE 7 and the Quality Agreement.

 

7.2                               Development Supply.  Auxilium will use
Commercially Reasonable Efforts to Manufacture, or arrange for a Third Party to
Manufacture, and supply all of Sobi’s requirements of Units of Product for
Development Activities, if any, to be performed by it in accordance with the
Development Plan, which supply shall be in accordance with the terms of this
ARTICLE 7.  Units of Product shall be ordered and supplied for Development
Activities in accordance with the procedures set forth in this ARTICLE 7.  Units
of Product (as well as any placebo requested by Sobi) supplied for Development
Activities shall be invoiced at [***] (and placebo, if applicable) at the time
Sobi issued the relevant Purchase Order (the “Development Supply Price”).

 

7.3                               Commercial Supply.  Auxilium will use
Commercially Reasonable Efforts to Manufacture, or arrange for a Third Party to
Manufacture, and supply all of Sobi’s requirements of Units of Product for
commercial sale in the Field in the Territory pursuant to this Agreement, which
supply shall be in accordance with the terms of this ARTICLE 7 and the Quality
Agreement.  Units of Product supplied for commercial sale shall be invoiced as
follows:  (i) from the Effective Date through [***], all Finished Product
shipped by Auxilium shall be invoiced at $[***] per Unit of Product, and
(ii) after [***], all Finished Product shipped by Auxilium shall be invoiced at
$[***] per Unit of Product (the “Commercial Supply Price”).

 

Auxilium will use Commercially Reasonable Efforts to Manufacture, or arrange for
a Third Party to Manufacture, and supply diluent ordered by Sobi in excess of
the diluent included in a Unit of Product (“Additional Diluent”).  Such
Additional Diluent shall be invoiced at Auxilium’s prevailing Manufacturing Cost
of such diluent at the time Sobi issued the relevant Finished Product
Designation plus a mark-up of [***] on Auxilium’s prevailing Manufacturing Cost
of such diluent (the “Additional Diluent Supply Price”).

 

7.4                               Exclusive Source.  Subject to the provisions
of this Agreement, Sobi shall purchase all of its requirements of Product
(including Finished Product) exclusively from Auxilium pursuant to the terms of
this ARTICLE 7.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

44

--------------------------------------------------------------------------------


 

7.5                               Packaging and Labeling; Certain Other
Manufacturing Activities.

 

7.5.1                     Packaging and Labeling.  Notwithstanding anything to
the contrary contained herein, in accordance with the procedures set forth in
the Quality Agreement and Section 7.6.3, Auxilium or its designated Third Party
shall be responsible (at its sole cost and expense) for all final product
labeling and packaging (whether in commercial or clinical packaging
presentation), including insertion of materials such as applicators, transfer
needles, syringes, patient inserts, patient medication guides, professional
inserts and any other written, printed or graphic materials accompanying the
Bulk Product, considered to be part of the Finished Product (collectively,
“Packaging and Labeling”).  To the extent that Auxilium uses a Third Party to
assist with Packaging and Labeling, Auxilium shall be wholly responsible for,
and bear all of the costs related to, qualifying such Third Party to perform
such activities.  Auxilium or its designated Third Party shall ensure that all
such Packaging and Labeling shall comply with Laws, GMPs and the Regulatory
Approvals for the Finished Product in the Territory, including the Product
Specifications.  Notwithstanding the foregoing, Sobi shall be responsible for
reimbursing Auxilium for the cost of preparing any new artwork or labeling not
listed on Schedule 7.5.1 or any changes to the artwork or labeling listed on
Schedule 7.5.1, at Auxilium’s cost plus [***]. Sobi shall review any new or
modified artwork to ensure regulatory compliance in the Territory. Such review
shall be made in ten (10) business days.  Sobi shall be permitted to apply
Bollini stickers or other similar relabeling for the Product for use in
different countries in the Territory at Sobi’s sole expense and risk, provided
that Sobi does so in compliance with all applicable Laws and further provided
that Sobi indemnifies and holds harmless Auxilium from any liabilities or
obligations arising out of such relabeling by Sobi.   For the avoidance of
doubt, Sobi shall not be permitted to re-package the Product.

 

7.5.2                     Analytical Release Testing.  Auxilium shall conduct
the Analytical Release Testing set forth in Schedule 7.5.2.  To the extent that
Analytical Release Testing is required other than as set forth in Schedule
7.5.2, including without limitation qualifying a Third Party to perform such
activities, then Sobi shall be responsible for performing such activities and
shall be wholly responsible for, and bear one hundred percent (100%) of the
costs related to such activities, including qualifying such Third Party to
perform such activities.  In the event that a new laboratory for Analytical
Release Testing is required to be qualified after the Effective Date in order to
obtain or maintain any Regulatory Approvals in any jurisdiction within the
Territory, such Manufacturing Development Activities shall be at Sobi’s sole
expense.

 

7.5.3                     Post-Delivery Handling and Release.  After delivery of
the Finished Product to Sobi in accordance with the terms of this Agreement and
the Quality Agreement, any handling, storage, quality control, quality
assurance, and the release aspects of Analytical Release Testing and related
activities shall be the sole responsibility of Sobi or its designated Third
Party, at Sobi’s sole expense.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

45

--------------------------------------------------------------------------------


 

7.6                               Forecasting and Ordering.

 

7.6.1                     Forecast.  Attached to this Agreement as Schedule 7.6
is the initial forecast of Sobi’s supply requirement of Units of Product.  On or
before the tenth day of each calendar month after the Effective Date (each a
“Forecast Date”), Sobi shall furnish Auxilium a forecast of quantities of Units
of Product for Auxilium to manufacture in order to meet Sobi’s forecast
requirements of Units of Product for commercial sale and Units of Product for
Development Activities that Sobi expects to be delivered on a monthly basis in
each of the twenty-four (24) calendar months beginning from the Forecast Date
(each a “Forecast”).  The Forecast for deliveries of Units of Product shall be
in full production lots.  The Forecast for deliveries of Units of Product
occurring in the calendar months beginning ten months after the Forecast Date
and later shall be non-binding.  All Forecasts for Units of Product shall (i) be
specified for Units of Product for commercial sale on a monthly basis and
(ii) be for full production lots of Units of Product (i.e. between [***] and
[***] Units of Product for commercial sale for full production lots of the
[***]L Bulk Product Manufacturing environment).  Notwithstanding the immediately
preceding sentence, the Parties acknowledge and agree that the Units of Product
per full production lot may vary in the future based on changes in yield;
provided that, in the event of any such changes, Auxilium shall notify Sobi of
such changes from time to time and such notification shall be deemed an
amendment of the immediately preceding sentence in satisfaction of Section 16.1
hereof.  The Parties recognize that the foregoing Forecasts may change over time
based on commercial and regulatory developments and other factors, and Sobi
shall be liable to reimburse Auxilium for Out-of-Pocket Costs incurred by
Auxilium as a result of any such changes with respect to the first nine
(9) calendar months of the then current Forecast.

 

7.6.2                     Long Range Capacity Planning; Supply Chain
Improvements.  In the event Auxilium projects a shortfall in capacity based on
the Forecast, the Parties will jointly discuss alternatives to increase such
capacity, and the Parties shall promptly meet to discuss a reasonable manner of
proceeding.  Unless otherwise agreed to by the Parties during the Term, the
Forecast shall be updated by Sobi and reviewed with Auxilium on an annual basis.

 

7.6.3                     Purchase Orders and Finished Product Designations.  On
each Forecast Date, in addition to the Forecast specified in Section 7.6.1, Sobi
shall for the Term deliver to Auxilium a firm purchase order specifying the
quantities of the Units of Product to be delievered nine (9) calendar months in
advance (a “Purchase Order”).  Each such Purchase Order shall provide for a
numer of lots (if any) for release that is no more than plus or minus one full
lot from the previous Forecast unless otherwise agreed upon by the parties in
writing.  Unless agreed separately between the Parties, Auxilium shall not be
required to make more than two (2) deliveries of Finished Product during any
single calendar year.  In the event that Auxilium agrees to make more than two
(2) such deliveries during a single calendar year, Sobi shall be responsible for
paying all of Auxilium’s costs incurred in preparing any such additional
delivery.  Notwithstanding anything in this Agreement to the contrary, Sobi
acknowledges and agrees that Auxilium shall not be in breach of this Agreement
or its obligations hereunder for Auxilium’s failure to manufacture, supply, or
deliver Units of Product during its regularly scheduled manufacturing facility
shutdowns, which typically occur in the months of June and

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

46

--------------------------------------------------------------------------------


 

December of each year.  Not less than ninety (90) days prior to the delivery
date for any particular Purchase Order, Sobi shall specify in writing the
quantities of the Finished Product (including whether such Product is for
commercial sale or Development Activities) on a country-by-country basis, and
specifying the required artwork and labeling, for delivery (each a “Finished
Product Designation”).  Auxilium shall provide written confirmation of such
Finished Product Designation to Sobi within ten (10) business days of receipt of
such Finished Product Designation (the date of such written confirmation, the
“Finished Product Designation Acceptance Date”).  In the event that Sobi fails
to issue a Finished Product Designation with respect to all of the Units of
Product subject to a Purchase Order at least ninety (90) days prior to the
specified delivery date for such Purchase Order, (i) Auxilium shall store the
Units of Product for which no Finished Product Designation has been issued in a
timely manner at Sobi’s sole risk and expense, (ii) Sobi shall provide an
additional Finished Product Designation for any such Units of Product at least
ninety (90) days prior to any requested delivery by Auxilium, and (iii) Auxilium
shall be relieved of the minimum shelf life requirements set forth in
Section 7.8.1 with respect to such Units of Product.

 

7.6.4                     Receipt and Acceptance.  Sobi shall purchase all Units
of Product ordered and specified in a Purchase Order.  Purchase Orders and
Finished Product Designations may be delivered electronically or by other means
to such location as Auxilium shall designate and shall be in a form reasonably
acceptable to Auxilium.  Auxilium shall provide written confirmation of such
Purchase Order or Finished Product Designation to Sobi within ten (10) business
days of receipt of such Purchase Order or Finished Product Designation. 
Auxilium will accept any Purchase Order for Units of Product that does not
exceed the applicable maximum provided for in the most recent Forecast.  If a
Purchase Order, whether or not accepted, exceeds such applicable maximum, the
Parties shall seek to agree on a reasonable manner of proceeding.  Auxilium
shall use reasonable efforts to supply any amount of Units of Product that Sobi
orders pursuant to Section 7.6.3 in excess of the maximum amount deliverable
under the ordering and forecasting procedures specified herein, but in any
event, such efforts shall not be construed as an obligation hereunder and in no
event shall Auxilium be deemed in breach of this Agreement by means of a failure
to provide Units of Product in excess of the then current Forecasted amount. 
Nothing in any such Purchase Order, Finished Product Designation, or written
acceptance shall supersede the terms and conditions of this Agreement or the
Quality Agreement, and in the event of a conflict between the terms of such
Purchase Order, Finished Product Designation, or written acceptance, as
applicable, and the terms of this Agreement (or the Quality Agreement, as
applicable), the terms of this Agreement (or the Quality Agreement, as
applicable) shall control.  All Purchase Orders, Finished Product Designations,
written acceptances of Purchase Orders or Finished Product Designations and
other notices contemplated under this Section 7.6 shall be sent to the attention
of such persons as each Party may identify to the other in writing from time to
time in accordance with Section 16.3.  Notwithstanding any term in Section 7.6.3
or this Section 7.6.4 or elsewhere herein, and notwithstanding any Forecasts
given by Sobi, Sobi shall not be obligated to place any Purchase Orders for
Units of Product prior to receipt of Regulatory Approval thereof, and Sobi shall
have the right to reasonably amend its Forecasts and Purchase Orders in the
event of unexpected delays in receipt of any such approval; provided, that Sobi
shall be liable to reimburse Auxilium for Out-of-Pocket Costs incurred by
Auxilium as a result of any such changes with respect to first nine (9) calendar
months of the then current Forecast.

 

47

--------------------------------------------------------------------------------


 

7.7                               Invoicing, and Manufacturing Standard Cost
Audit.

 

7.7.1                     Invoice.  Following Auxilium’s completion of the
production of Units of Product pursuant to a Finished Product Designation under
this Agreement, Auxilium shall deliver to Sobi a Certificate of Analysis for
such Units of Product and shall accompany such Certificate of Analysis with an
invoice setting forth the Development Supply Price or the Commercial Supply
Price, as applicable, for such Units of Product.  Auxilium shall invoice such
Units of Product at the Development Supply Price or the Commercial Supply Price,
as applicable, and Sobi will issue payment against invoices within thirty (30)
days.  Each delivery of Additional Diluent hereunder shall be accompanied by an
invoice setting forth the Additional Diluent Supply Price for such delivery. 
Auxilium shall invoice such Additional Diluent at the Additional Diluent Supply
Price, and Sobi will issue payment against invoices within thirty (30) days.

 

7.7.2                     Manufacturing Standard Cost Audit.  Sobi shall have
the right to audit the calculation of Auxilium’s prevailing Manufacturing
Standard Cost.  Such audit shall be carried out in the same manner as the audit
provisions of Section 8.10 which shall apply mutatis mutandis to both Parties to
facilitate such right of audit.

 

7.8                               Shipping and Delivery.

 

7.8.1                     Delivery.  Auxilium shall deliver (or have delivered)
to Sobi in accordance with this Section 7.8 the quantity of the Finished Product
specified in each accepted Finished Product Designation.  Notwithstanding
anything to the contrary contained herein, (i) Sobi will notify Auxilium of the
anticipated DAP (Bruchsal, Germany) (Incoterm 2010) date of delivery at least
five (5) days prior to such DAP (Bruchsal, Germany) date, which DAP (Bruchsal,
Germany) date may occur as many as seven (7) days prior to or seven (7) days
after the date that is nine (9) months from the delivery date set forth in the
Purchase Order, and such delivery shall be deemed to have been delivered on a
timely basis hereunder, and (ii) in order to allow for Bulk Product
Manufacturing variances, Auxilium shall be entitled to deliver quantities of
Finished Product as much as ten percent (10%) above or as little as ten percent
(10%) below the amount of the Finished Product specified by Sobi in the
applicable Finished Product Designation, provided however that the aggregate
difference in any twelve (12) month period does not exceed ten percent (10%) in
the aggregate for all such Finished Product ordered for such period and such
delivery shall be deemed to have been delivered in satisfaction of Auxilium’s
obligations hereunder.  At the time that Auxilium provides a Certificate of
Analysis with respect to any Units of Product ordered by Sobi under this
Agreement, the shelf life of such Units of Product shall not be consumed with
more than six (6) months.

 

7.8.2                     Delivery Terms.  Finished Product shall be supplied to
Sobi DAP (Incoterms 2010), Sobi’s warehouse in Bruchsal, Germany.  Delivery
shall occur, and title and risk of loss will pass to Sobi, when each order of
Finished Product is placed at the disposal of Sobi at such Facility.  The
Finished Product shall be shipped via a carrier identified by Sobi in the
applicable Finished Product Designation; provided, that in the event that Sobi
fails to identify a carrier, Auxilium may choose a carrier at its own reasonable
discretion.

 

48

--------------------------------------------------------------------------------


 

7.8.3                     Retention.  Unless the Parties agree otherwise,
Auxilium will maintain analytical samples of Bulk Product from which Units of
Product for commercial sale delivered to Sobi hereunder are derived in storage
for a time period based upon Auxilium’s sample retention policy.

 

7.9                               Quality and Compliance.

 

7.9.1                     Quality Agreement.  The Quality Agreement will set
forth the Parties’ quality and compliance obligations with respect to
Manufacture and acceptance of the Product.  Sobi and Auxilium agree to comply
with the requirements and provisions set forth in the Quality Agreement.  The
Quality Agreement will set forth in greater detail many of the responsibilities
and obligations set forth herein.  In the event of a conflict between the terms
of the Quality Agreement and the terms of this Agreement, the terms of this
Agreement shall prevail.  The Parties shall execute the Quality Agreement prior
to the first delivery of Product under this Agreement.

 

7.9.2                     Notice of Non-Conformance.

 

(a)                                 Auxilium will supply to Sobi the applicable
batch number for the Bulk Product and the Finished Product as well as such other
information as the Parties may set forth in the Quality Agreement with respect
to the Manufacture of the Bulk Product and the Finished Product (a “Certificate
of Analysis”) for all Units of Product manufactured by Auxilium pursuant to
orders placed by Sobi hereunder.  Sobi shall promptly on receipt of each
shipment of Units of Product hereunder inspect, or cause to have inspected, each
shipment of Units of Product for any damage, defect or shortage and within a
reasonable period of time give Auxilium written notice of any such damaged,
defective or short shipment (a “Notice of Non-Conformance”).

 

(b)                                 Latent Defects shall be communicated to
Auxilium, together with appropriate detail, via a Notice of Non-Conformance,
without undue delay after such Latent Defect is first discovered by Sobi (or
Sobi otherwise is notified of such Latent Defect), but in all cases within two
(2) business days of the date on which such Latent Defect was first discovered
by Sobi or was notified to Sobi by the relevant Person discovering the defect,
and thereafter such Latent Defect shall be handled as set forth in the remainder
of this Section 7.9 and/or the Quality Agreement, as applicable.  For purposes
of this Section 7.9.2(b), “Latent Defects” shall mean those defects that could
not be discovered by inspection by Sobi or its designee as described in
Section 7.9.2(a).

 

7.9.3                     Notification of significant quality issues.  As set
forth in the Quality Agreement (including on timing set forth therein), the
Parties shall notify each other of the occurrence of a confirmed out-of
specification (“OOS”) result or major process deviation relating to the Finished
Product whether inside the Territory or outside the Territory.  The Parties
agree to consult on all quality decisions regarding any OOS result or major
process deviations involving the Finished Product.

 

7.9.4                     Audits.  Sobi shall have access to Auxilium Facilities
associated with the Drug Substance or Finished Product at a mutually agreeable
time for the sole purpose of auditing

 

49

--------------------------------------------------------------------------------


 

the Facilities for operational compliance with cGMPs and the content of the
respective Quality Agreement.  The right to audit also includes any testing
Facility (for EU testing) related to the Drug Substance or Finished Product.  To
the extent a Third Party’s facilities are the subject of an audit pursuant to
this Section 7.9.4, Sobi shall (a) perform such audit in conjunction with
Auxilium, subject to any limitations set forth in the agreement between Auxilium
and such Third Party, and in accordance with this Agreement and any related
Quality Agreement and (b) bear any costs charged by such Third Party associated
with such audit.  Sobi shall not have more than three (3) individual persons
present during any such audit conducted under this Section 7.9.4.  For clarity,
Auxilium shall have the right to accompany Sobi on any such audit of a Third
Party Facility.

 

7.10                        Disputes and Remedies.

 

7.10.1              Disputes.  If Sobi delivers a Notice of Non-Conformance in
respect of all or any part of a shipment of Units of Product, and Auxilium does
not agree with Sobi’s determination that any such Units of Product fails to meet
the Product Specifications (or there is a short shipment), the Parties shall in
good faith attempt to resolve such dispute.  Auxilium and Sobi shall have thirty
(30) days, unless otherwise agreed in writing by the Parties, from the date of
Auxilium’s receipt of a Notice of Non-Conformance to resolve such dispute
regarding whether all or any part of such shipment of Units of Product was
Manufactured in conformance with the Product Specifications (or there is
otherwise a short shipment).  If the dispute regarding whether all or any part
of a shipment of Units of Product rejected by Sobi was Manufactured in
conformance with the Product Specifications (or there is a short shipment) is
not resolved in such thirty (30) day period, then Auxilium shall prepare an
investigative report concerning such alleged non-conformance and such
investigative report and Sobi’s original Notice of Non-Conformance shall be
submitted to an independent consultant.  The consultant shall be mutually agreed
upon in writing by the Parties.  The results of the consultant’s determination
shall be based on Auxilium’s investigative report and Sobi’s original Notice of
Non-Conformance and shall be final and binding on the Parties, and if such Units
of Product are determined to meet the Product Specifications (or is otherwise
determined not to be a short shipment, as applicable) in all material respects,
then Sobi shall pay for the costs of such consultant; otherwise Auxilium shall
pay for such costs.

 

7.10.2              Remedies.  In the event any shipment of Units of Product is
rejected pursuant to Section 7.10.1 (or as a result of an uncontested Notice of
Non-Conformance) and/or the Quality Agreement, as applicable, solely as a result
of any act or omission of Auxilium, then (i) Sobi shall, at the direction of
Auxilium, either (a) destroy such rejected Units of Product at Auxilium’s
reasonable expense (in accordance with Laws) or (b) return such Units of Product
to Auxilium, at a location designated by Auxilium and at Auxilium’s reasonable
expense, and (ii) Auxilium, at no expense to Sobi, shall, either (a) use its
Commercially Reasonable Efforts to promptly replace such non-conforming Units of
Product (or short shipment) or (b) give Sobi a credit in an amount equal to the
amount paid or payable by Sobi with respect to such rejected Units Product (or
short shipment) as reasonably agreed between the Parties.  In the event that any
shipment of Units of Product is rejected for any other reason, Auxilium shall
have no liability to Sobi in connection therewith, and Sobi shall, at its sole
cost, destroy such rejected Units of Product in compliance with Laws. 
AUXILIUM’S LIABILITY IN RESPECT OF ANY

 

50

--------------------------------------------------------------------------------


 

REJECTION (INCLUDING ANY SHORT SHIPMENT) SHALL BE LIMITED TO THE REMEDIES
PROVIDED IN THIS SECTION 7.10.2.

 

7.11                        Shortages.  In the event that the materials and/or
Manufacturing capacity required to Manufacture and deliver Units of Product to
Sobi in a timely manner are in short supply, Auxilium shall notify Sobi of such
shortage and, the Parties shall promptly meet to discuss the shortage.  Auxilium
shall provide a written plan of action stating in reasonable detail the root
cause of the shortage and proposed measures to remedy the shortage and the date
such shortage is expected to end.  Notwithstanding anything to the contrary
contained herein, the situation where the commercial success of the Finished
Product in the Territory is the reason for such shortage (which situation is
addressed in Section 7.6.2) shall not constitute a “shortage” or mean that
Auxilium is “unable to supply” for purposes of this Section 7.11 (provided, that
Auxilium is using Commercially Reasonable Efforts to supply all of Sobi’s
Purchase Orders in accordance with this Agreement.  Auxilium shall use its
Commercially Reasonable Efforts to minimize the duration of any shortage. 
During any such shortage, Auxilium shall allocate the materials and resources
used in the supply of Units of Product between Auxilium (and any other Third
Parties), on the one hand, and Sobi, on the other hand (subject to pre-existing
obligations to Third Parties), in an appropriate and commercially reasonable
manner.

 

7.12                        Manufacturing Supply Assurance.  Auxilium shall use
its Commercially Reasonable Efforts, as the exclusive supplier of Units of
Product, to ensure for the duration of the Term of the Agreement that a
reasonable measure of supply assurance be maintained.

 

7.13                        Product Specification and Manufacturing Changes. 
Product Specification and Manufacturing changes, including those resulting from
a request received by a Party from a Governmental Authority, or any changes that
Auxilium may make, shall be dealt with pursuant to the Quality Agreement;
provided that all applicable Regulatory Materials shall be prepared and filed by
the Parties in accordance with the provisions of ARTICLE 5.

 

7.14                        Termination of Supply Obligations.  Notwithstanding
anything to the contrary contained herein, the obligations of Auxilium under
this ARTICLE 7, including the obligations to Manufacture and supply Units of
Product to Sobi hereunder, and Sobi’s obligations to purchase solely from
Auxilium, may continue after the end of the Royalty Term, or terminate (on a
country-by-country and Finished Product-by-Finished Product basis) from and
after the end of the Royalty Term with respect to such Finished Product in such
country.  The Parties will negotiate in good faith the terms and conditions upon
which Auxilium might continue to Manufacture and supply, and Sobi might continue
to purchase, requirements of Units of Product from Auxilium pursuant to a
distinct manufacturing and supply agreement which shall be amendable to include
additional countries of the Territory as the Royalty Term expires in such
countries.

 

7.15                        Auxilium Notice.  Auxilium shall provide Sobi with
verbal notice as soon as practicable after it becomes aware, confirmed in
writing within three (3) business days thereafter, of any significant condition
or incident, which shall include any event, occurrence, or circumstance,
including any governmental or private action, which could reasonably be expected
to materially impact Auxilium’s ability to perform its obligations under this
Agreement.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 8
PAYMENTS

 

8.1                               Milestone Payments.  Sobi shall pay to
Auxilium the milestone payments (the “Milestone Payments”) described in this
Section 8.1 following achievement (first occurrence) of the corresponding
milestone event.  Sobi shall promptly notify Auxilium in writing, but in no
event later than five (5) days after, of the achievement of each such milestone
event (each, a “Milestone Notification Notice”) achieved by Sobi.  Sobi shall
pay the applicable milestone payment by wire transfer of immediately available
funds into an account designated by Auxilium as per Section 8.7 of this
Agreement; provided, however, that in no event shall a failure to deliver a
Milestone Notification Notice relieve Sobi of its obligation to pay Auxilium the
milestone payments described in this Section 8.1.  Each such milestone payment
is nonrefundable and noncreditable against any other payments due hereunder.

 

Milestone Event

 

Milestone Payment

 

Sales Based Milestones

 

 

 

1. The first time aggregate Net Sales of Finished Product in the Territory equal
or exceed [***] Dollars ($[***]) for any calendar year.

 

[***] Dollars ($[***])

 

2. The first time aggregate Net Sales of Finished Product in the Territory equal
or exceed [***] Dollars ($[***]) for any calendar year.

 

[***] Dollars ($[***])

 

3. The first time aggregate Net Sales of Finished Product in the Territory equal
or exceed [***] Million ($[***]) for any calendar year.

 

[***] Dollars ($[***])

 

4. The first time aggregate Net Sales of Finished Product in the Territory equal
or exceed [***] Dollars ($[***]) for any calendar year.

 

[***] Dollars ($[***])

 

 

8.1.1                     Each of the Sales Based Milestones shall be payable
only once during the Term.

 

8.2                               Royalties.

 

8.2.1                     Royalty Rate During Term.  As further consideration
for the rights granted to Sobi under this Agreement, Sobi shall pay to Auxilium
tiered royalty payments (“Royalty Payments”) at the following rates (the
“Royalty Rates”) based on aggregate annual Net Sales of Finished Product in the
Territory for all or any portion of a calendar year falling within the Royalty
Term as set forth below:

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

52

--------------------------------------------------------------------------------


 

From the Effective Date through the earlier of (a) June 30, 2016, and (b) six
(6) months after [***]:

 

Calendar Year Net Sales

 

Royalty Rate

 

For that portion of aggregate annual Net Sales equal to or less than [***]
Dollars ($[***])

 

[***]

%

For that portion of aggregate annual Net Sales greater than [***] Dollars
($[***]) but less than or equal to [***] Dollars ($[***])

 

[***]

%

For that portion of aggregate annual Net Sales greater than [***] Dollars
($[***])

 

[***]

%

 

From the earlier of (a) July 1, 2016, and (b) six (6) months after the [***] and
until the expiration of the Term:

 

Calendar Year Net Sales

 

Royalty Rate

 

For that portion of aggregate annual Net Sales less than or equal to [***]
Dollars ($[***])

 

[***]

%

For that portion of aggregate annual Net Sales greater than [***] Dollars
($[***]) but less than or equal to [***] Dollars ($[***])

 

[***]

%

For that portion of aggregate annual Net Sales greater than [***] Dollars
($[***])

 

[***]

%

 

Also, for the purposes of clarity, aggregate Net Sales levels from the Territory
shall be computed using the exchange rate in effect at the time for the
calculation of the quarterly royalty payments and then summed to determine
whether an aggregate sales milestone has been reached.

 

8.2.2                     Sobi Success Compensation.  Sobi shall be entitled to
reduce the Royalty Payments payable to Auxilium under this Agreement by the
following amounts (each a “Success Amount”) and based on the successful
achievement of the following events (each a “Success Event”):

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

53

--------------------------------------------------------------------------------


 

Success Event

 

Success Amount

 

1. Receipt by Sobi of (I) first Pricing Approval of the Product for any
indication in the Field in Germany on or before December 31, 2016 and (II) at a
price at or above the top 25th percentile of the average price received by Sobi
in each country of the European Union in which the Product is sold for such
indication.

 

[***] Dollars ($[***])

 

2. Receipt by Sobi of (I) first Pricing Approval of the Product for any
indication in the Field in France on or before December 31, 2016 and (II) at a
price at or above the top 25th percentile of the average price received by Sobi
in each country of the European Union in which the Product is sold for such
indication.

 

[***] Dollars ($[***])

 

 

Each such Success Event can only be achieve on one occasion, and each Success
Amount is payable only once.  In the event that a Success Event is achieved,
then the next quarterly Royalty Payment payable by Sobi under Section 8.2 shall
be reduced by the Success Amount; provided that the Royalty Payment will in no
event be reduced below zero.  In the event that the Success Amount can not be
paid to Sobi in full due to the Royalty Payment being reduced to zero, the
balance of the unpaid Success Amount will reduce future Royalty Payments payable
under Section 8.2 until the Success Amount is fully paid.

 

8.2.3                     The date of “receipt by Sobi of first Pricing
Approval” shall mean, as the case may be, the date on which Sobi has received
notice from the relevant Governmental Authority related thereto.

 

8.3                               Royalty Reports and Payments.  Within fifteen
(15) days of the end of each calendar quarter Sobi shall provide Auxilium with a
royalty report that includes: (i) a statement of the amount of gross sales of
the Finished Product, on an indication-by-indication basis, (a) in the Territory
as a whole and (b) on a country-by-country and month-by-month basis during the
applicable calendar quarter (including such amounts expressed in local currency
and as converted to Dollars), (ii) an itemized calculation of Net Sales (a) in
the Territory as a whole and (b) on a country-by-country and month-by-month
basis, showing for both (a) and (b) deductions provided for in the definition of
“Net Sales” during such calendar quarter and (iii) the total Royalty Payment
payable to Auxilium pursuant to Section 8.2 with respect to Net Sales during
such calendar quarter less the aggregate amount of the Commercial Supply Price
paid by Sobi for all Finished Product to which the Net Sales for such calendar
quarter relate (the “Aggregate Quarterly Supply Price”), which amount shall be
converted to Dollars at such time in accordance with Section 8.6.  Without
limiting the generality of the foregoing, Sobi shall require its Affiliates and
sublicensees (and any distributors) to account for its Net Sales and to provide
such reports with respect thereto as if such sales were made by Sobi.  In the
event that the amount of the Royalty Payment payable to Auxilium with respect to
any calendar quarter is less than the Commercial Supply Price paid by Sobi for
all Finished Product to which the Net Sales for such calendar quarter relate,
Sobi shall be entitled to offset the amount by which such

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

54

--------------------------------------------------------------------------------


 

aggregate Commercial Supply Price exceeds the Royalty Payment for such calendar
quarter against future Royalty Payments owed by Sobi.

 

8.4                               Third Party Royalties and Other Payments.

 

8.4.1                     Certain Existing Obligations.  Auxilium shall be
solely responsible for the payment of any royalties, sublicense revenues,
milestones or other payments due to Third Parties under the BTC License
Agreement on account of the sale of the Finished Product by Sobi hereunder.

 

8.4.2                     Licenses to New Necessary Patents.  If Sobi determines
that it is necessary to obtain a license under any Patent of a Third Party that
would be infringed by the sale by Sobi of the Finished Product, as the Bulk
Product exists on the Effective Date (excluding, for the avoidance of doubt, any
additional technology that may be combined or incorporated therewith, or any
future improvements or enhancements to the Bulk Product) in the Territory (as in
existence on the Effective Date) for use in the Field (as defined on the
Effective Date), other than those described in Section 8.4.1 necessary to make,
use or import the Bulk Product or use, sell or offer for sale the Finished
Product for sale in the Field in the Territory, then (x) the Parties shall meet
to discuss such determination and Auxilium shall consider Sobi’s comments in
good faith and (y) if Auxilium determines that it is still necessary to obtain
such license, Auxilium will be primarily responsible for the negotiation and
execution of the corresponding license agreement; provided, however, that,
notwithstanding the foregoing, Auxilium shall have the sole right to obtain a
license, and negotiate and execute a license agreement, in connection with the
Manufacture of the Bulk Product or with respect to any intellectual property
applicable to the Bulk Product or Finished Product on a worldwide basis (and,
provided, that at the request of Auxilium, any such license from a Third Party
shall include a license to Auxilium (including without limitation with the right
to sublicense) with respect to the Bulk Product and Finished Product outside the
Territory (and/or outside the Field)).  Any amounts due under such Third Party
license agreement with respect to sale of the Finished Product in the Field in
the Territory will be borne by Sobi; provided, that Sobi shall be entitled to
deduct up to fifty percent (50%) of the royalties payable to such Third Party
(on account of the sale of the Finished Product in the Field in the Territory)
from the Royalty Payments thereafter made by Sobi to Auxilium hereunder;
provided, however, that the Royalty Payments payable under Section 8.2.1 shall
not be reduced in any such event below fifty percent (50%) of the amounts set
forth in Section 8.2.1.  In no event shall a license be deemed to be “necessary”
on a Third Party Patent that is not granted or issued, literally infringed or
has genuine issues of fact that raise a reasonable defense that such Patent is
invalid or unenforceable.

 

8.4.3                     Licenses to Other Patents.  Except as provided in
Sections 8.4.1 and 8.4.2, if Sobi desires to obtain a license under any Third
Party’s Patents that are otherwise useful for the Development of the Bulk
Product or Commercialization of the Finished Product in the Field in the
Territory, then Sobi shall notify the JSC.  To the extent that both Parties
determine (in each such Party’s sole discretion) to pursue such a license, then
Sobi shall be primarily responsible for the negotiation and execution of the
corresponding license agreement and the Parties shall share equally (unless
otherwise mutually agreed or as provided in the next sentence) all payments
associated with any license fees, royalties and other amounts owed to the
applicable Third Party for such license.  Notwithstanding the foregoing, at the
time a license opportunity is

 

55

--------------------------------------------------------------------------------


 

presented to the JSC, Auxilium may elect not to participate in the costs of such
joint licensing opportunity with respect to the Development of the Bulk Product
or Commercialization of the Finished Product in the Field in the Territory.  In
such event Sobi may pursue such licensing opportunity and shall be responsible
for one hundred percent (100%) of all payments associated with any license fees,
royalties and other amounts owed to the applicable Third Party for such license,
with no right to invoice Auxilium or offset such amounts against any amounts
owed to Auxilium under this Agreement; provided that, in the event that Sobi
decides to pursue such license within the Territory, then Auxilium will not be
entitled to opt out of the obligation to contribute equally to all costs of such
licensing opportunity within the Territory if Auxilium pursues the licensing of
such opportunity outside of the Territory.

 

8.5                               Taxes and Withholding.

 

8.5.1                     VAT.  The Parties agree to cooperate with one another
and use reasonable efforts to ensure that value added tax or similar payment
(“VAT”) in respect of any payments made by Sobi to Auxilium under this Agreement
does not represent an unnecessary cost in respect of payments made under this
Agreement.  For purposes of clarity, all sums payable under this Agreement shall
be exclusive of VAT.  In the event that any VAT is owing in any jurisdiction in
respect of any such payment, Sobi shall pay such VAT, and (i) if such VAT is
owing as a result of any action by Sobi, including any assignment or sublicense
(including, without limitation, assignment to, or payment hereunder by, another
Sobi-related entity or Affiliate), or any failure on the part of Sobi or its
Affiliates to comply with applicable tax Laws or filing or record retention
requirements, that has the effect of modifying the tax treatment of the Parties
hereto, then the payment in respect of which such VAT is owing shall be made
without deduction for or on account of such VAT to ensure that Auxilium receives
a sum equal to the sum which it would have received had such VAT not been due or
(ii) otherwise, such payment shall be made after deduction of such VAT.  For the
sake of clarity, any increase in payments to Auxilium under this Section 8.5
shall reflect only the incremental increase in VAT directly resulting from
clause (i) above.  In the event that any VAT is owing in any jurisdiction in
respect of any such payment, Auxilium will provide to Sobi tax invoices showing
the correct amount of VAT in respect of such payments hereunder.

 

8.5.2                     Withholding Tax Matters.  If Sobi is required to make
a payment to Auxilium subject to a deduction of tax or withholding tax, the sum
payable by Sobi (in respect of which such deduction or withholding is required
to be made) shall be made to Auxilium after deduction of the amount required to
be so deducted or withheld, which deducted or withheld amount shall be remitted
in accordance with Laws.  Any such withholding taxes required under Laws to be
paid or withheld shall be an expense of, and borne solely by Auxilium, subject
to Section 8.5.1 and the obligation of Sobi to assume the responsibility of such
expense in the event that such expense arises as a result of any action by Sobi.

 

8.5.3                     Tax Cooperation.  To the extent Sobi is required to
deduct and withhold taxes on any payments to Auxilium, Sobi shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to Auxilium an official tax certificate or other evidence
of such withholding sufficient to enable Auxilium to claim such payments of
taxes.  Auxilium shall provide to Sobi any tax forms that may be reasonably
necessary in order for Sobi not to withhold tax or to withhold tax at a reduced
rate under an

 

56

--------------------------------------------------------------------------------


 

applicable bilateral income tax treaty.  Auxilium shall use reasonable efforts
to provide any such tax forms to Sobi at least thirty (30) days prior to the due
date for any payments for which Auxilium desires that Sobi apply a reduced
withholding rate.  Each Party shall provide the other with reasonable assistance
to enable the recovery, as permitted by Laws, of withholding taxes, VAT, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or VAT.

 

8.6                               Currency Conversion.  All payments hereunder
shall be made in U.S. Dollars.  For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than U.S. Dollars), any
amount expressed in a foreign currency shall be converted into U.S. Dollars in a
manner consistent with such Party’s normal practices used to prepare its audited
financial statements for external reporting purposes, provided that such
practices use a widely accepted source of published exchange rates.

 

8.7                               General Payment Procedures.  The receiving
Party shall invoice the paying Party for all amounts due to such receiving Party
under this Agreement, and such payments shall be made within thirty (30) days
following the receipt by the paying Party of an invoice from the receiving Party
specifying the amount due.

 

8.8                               Late Payments.  Any amount required to be paid
by a Party hereunder which is not paid on the date due shall bear interest at a
rate equal to the thirty (30) day U.S. dollar LIBOR rate effective for the date
that payment was first due as reported by The Wall Street Journal plus two
percent (2%).  Such interest shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days payment is delinquent.

 

8.9                               Legal Restrictions.  If at any time legal
restrictions prevent the remittance by Sobi of all or any part of amounts due
under this Agreement in any country, Sobi will have the right and option to make
such payment by depositing the amount thereof in local currency to an account in
the name of Auxilium in a bank or other depository in such country as directed
by Auxilium.  Sobi will consult with Auxilium regarding, and promptly notify
Auxilium of, any and all such arrangements.  Under such circumstances Sobi shall
not be liable for any late fees to the extent the subject payment is deposited
in a bank or other depository in such country as directed by Auxilium prior to
the date such payment is otherwise due hereunder.

 

8.10                        Records; Audits.  Sobi and its Affiliates, its
sublicensees and subcontractors shall keep full, true and accurate records and
books of account containing all particulars that may be necessary for the
purpose of confirming the accuracy of, and calculating, as applicable, all
Royalty Payments and other amounts payable to Auxilium hereunder (including
records of Net Sales), and any other records reasonably required to be
maintained with respect to Sobi’s obligations under this Agreement, for a
minimum period of two (2) years or such longer period as required by Laws. 
Auxilium shall have a right to request an audit of Sobi in order to confirm the
accuracy of the foregoing (an “Audit”); provided, however, that Auxilium shall
only have the right to request such Audit one time during any given calendar
year.  Upon the written request by Auxilium to Audit Sobi, Auxilium shall have
the right to engage an independent, internationally recognized accounting firm
to perform a review as is reasonably necessary to enable such accounting firm to
calculate or otherwise confirm the accuracy of any of the

 

57

--------------------------------------------------------------------------------


 

foregoing for the calendar year(s) requested by Auxilium; provided that (i) such
accountants shall be given access to, and shall be permitted to examine and copy
such books and records of Sobi upon five (5) business days’ prior written notice
to Sobi, and at all reasonable times on such business days, (ii) prior to any
such examination taking place, such accountants shall enter into a
confidentiality agreement with Sobi reasonably acceptable to Sobi in order to
keep all information and data contained in such books and records strictly
confidential and shall not disclose such information or copies of such books and
records to any third person including Auxilium, but shall only use the same for
the purpose of the reviews and/or calculations which they need to perform in
order to determine any amounts being reviewed, and (iii) such accountants shall
use reasonable efforts to minimize any disruption to Sobi’s business.  Sobi
shall make personnel reasonably available during regular business hours to
answer queries on all such books and records required for the purpose of the
Audit.  The accountants shall deliver a copy of their findings to each of the
Parties within ten (10) business days of the completion of the review, and, in
the absence of fraud or manifest error, the findings of such accountant shall be
final and binding on each of the Parties.  Any underpayments by Sobi shall be
paid to Auxilium within ten (10) business days of notification of the results of
such inspection.  Any overpayments made by Sobi shall be refunded by Auxilium
within ten (10) business days of notification of the results of such
inspection.  The cost of the accountants shall be the responsibility of Auxilium
unless the accountants’ calculation shows that the actual royalties payable, Net
Sales, and/or any other applicable amount Audited hereunder to be different, by
more than ten percent (10%), than the amounts as previously calculated by Sobi.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1                               Ownership of Intellectual Property.

 

9.1.1                     General.  Subject to the provisions of this
Section 9.1.1 and except as expressly set forth otherwise in this Agreement,
(i) Auxilium shall solely own, and it alone shall have the right to apply for,
Patents within and outside of the Territory Covering any Auxilium Invention
(“Auxilium Collaboration Patents”), and (ii) Sobi shall solely own, and it alone
shall have the right to apply for, Patents within and outside of the Territory
Covering any Sobi Invention (“Sobi Collaboration Patents”).  With respect to any
Joint Invention and any Patents claiming such Joint Invention (“Joint
Collaboration Patents”), Sobi shall assign (and shall cause its Affiliates,
sublicensees and subcontractors to assign), and hereby does assign, any and all
of Sobi’s (and its Affiliates’, its sublicensees’ and subcontractors’) right,
title and interest in and to such Joint Inventions and Joint Collaboration
Patents to Auxilium, such that Auxilium shall solely own such Joint Inventions
and Joint Collaboration Patents and thereafter, any Confidential Information
contained therein shall be deemed “Confidential Information” of Auxilium.  Each
Party shall promptly disclose to the other Party all Auxilium Inventions, Sobi
Inventions and Joint Inventions, as applicable, made by it during the Term.  The
determination of inventorship for such Inventions shall be made in accordance
with applicable Laws relating to inventorship set forth in the patent Laws of
the United States (Title 35, United States Code).

 

9.1.2                     Employees.  Each Party will require all of its and its
Affiliates’ employees to assign all Inventions that are developed, made or
conceived by such employees according to the ownership principles described in
Section 9.1.1 free and clear of all liens, encumbrances,

 

58

--------------------------------------------------------------------------------


 

charges, security interests, mortgages or other similar restrictions.  Each
Party will also use its Commercially Reasonable Efforts to require any agents,
independent contractors or sublicensees performing an activity pursuant to this
Agreement to assign all Inventions that are developed, made or conceived by such
agents, independent contractors or sublicensees to Auxilium and/or Sobi
according to the ownership principles described in Section 9.1.1 free and clear
of all liens, encumbrances, charges, security interests, mortgages or other
similar restrictions.

 

9.2                               Disclosures; Disputes Regarding Inventions. 
Each Party shall, before filing a new Patent application (including provisionals
and continuations-in-part) claiming an Invention, promptly disclose such
Invention to the other Party and shall provide the other Party with a copy of
the proposed patent application at least ten (10) business days before filing
such application or such shorter time as may be required to preserve Patent
rights, including the avoidance of a statutory bar or prior publication.  If the
non-filing Party believes that the filing Party’s proposed Patent application
discloses Confidential Information of the non-filing Party, the non-filing Party
shall so notify the filing Party within such ten (10) business days after
receipt thereof, and the filing Party shall amend its proposed application to
comply with the confidentiality provisions of this Agreement.  If the Parties
are in agreement as to the designation of the Invention as an Auxilium
Invention, Joint Invention or Sobi Invention, as applicable, they can continue
as set forth in Section 9.3.  If the Parties disagree as to whether an Invention
is an Auxilium Invention, Joint Invention or Sobi Invention, and are unable to
reach agreement within thirty (30) days after commencing discussions, then the
provisions of ARTICLE 15 shall apply to such dispute.

 

9.3                               Patent Filings, Prosecution and Maintenance.

 

9.3.1                     Auxilium Patents.  Subject to, and without limiting
Sobi’s rights under, Section 9.4 of this Agreement, Auxilium shall have the
first right to prepare, file, prosecute and maintain (i) Auxilium Collaboration
Patents and (ii) all other Auxilium Patents, at its own cost and expense. 
Auxilium shall keep Sobi informed of the status of Auxilium Patents and will
provide Sobi with copies of all substantive documentation submitted to, or
received from, the patent offices in connection therewith.  With respect to any
substantive submissions that Auxilium is required to or otherwise intends to
submit to a patent office with respect to an Auxilium Patent, Auxilium shall
provide a draft of such submission to Sobi at least sixty (60) days) (or such
time as is possible) prior to the deadline for, or the intended filing date of,
such submission, whichever is earlier (or as soon as reasonably possible if
Auxilium has less than sixty (60) days notice of a deadline for submission). 
Sobi shall have the right to review and comment upon any such submission by
Auxilium to a patent office, and will provide such comments within twenty (20)
days after receiving such submission (provided, that if no comments are received
within such twenty (20) day period, then Auxilium may proceed with such
submission).  Auxilium shall consider in good faith any suggestions or
recommendations of Sobi concerning the preparation, filing, prosecution and
maintenance thereof.  The Parties shall cooperate reasonably in the prosecution
of all Auxilium Patents and shall share all material information relating
thereto promptly after receipt of such information.  If, during the Term,
Auxilium (a) intends to allow any Auxilium Patent to which Sobi has a license
under this Agreement to expire or intends to otherwise abandon any such Auxilium
Patent, or (b) decides not to prepare or file patent applications covering
Auxilium Inventions in the Territory to which Sobi would otherwise have a
license under this Agreement, Auxilium shall notify Sobi of such intention or
decision at least thirty (30) days (or as soon as possible if less than thirty
(30) days)

 

59

--------------------------------------------------------------------------------


 

prior to any filing or payment due date, or any other date that requires action,
in connection with such Auxilium Patent, and Sobi shall thereupon have the
right, but not the obligation, to assume responsibility for the preparation,
filing, prosecution or maintenance thereof in the Territory at its sole cost and
expense (provided that Sobi may thereafter at any time decide not to pursue any
such Auxilium Patent and Auxilium hereby agrees to reasonably cooperate with
Sobi in order to enable Sobi to cease such preparation, filing, prosecution or
maintenance), in the name of Auxilium; provided that, with respect to any
international Patent applications included in the Auxilium Patents described in
the foregoing sentence, Auxilium shall not allow such an international Patent
application to expire or otherwise be abandoned until such international Patent
application is about to enter the national stage, at which time Auxilium shall
notify Sobi of such intention or decision at least thirty (30) days (or as soon
as possible if less than thirty (30) days) prior to any filing or payment due
date, or any other date that requires action, in connection with such
international Patent application in a country or region in the Territory that is
designated in such international Patent, and Sobi shall have the right to, but
not the obligation, to assume responsibility for the preparation, filing,
prosecution or maintenance of the national phase of such an international Patent
in the Territory at its sole cost and expense, in the name of Auxilium
(rendering such international Patent, an “Sobi Funded Patent Rights”).  Auxilium
agrees to use Commercially Reasonable Efforts with respect to any decision to
allow an Auxilium Patent to expire or to otherwise go abandoned, or with respect
to any decision not to prepare or file patent applications covering Auxilium
Inventions.

 

9.3.2                     Joint Collaboration Patents.  Subject to, and without
limiting Sobi’s rights under, Section 9.4 of this Agreement, Auxilium shall have
the first right to prepare, file, prosecute and maintain Joint Collaboration
Patents at its own cost and expense.  Auxilium shall keep Sobi informed of the
status of Joint Collaboration Patents and will provide Sobi with copies of all
substantive documentation submitted to, or received from, the patent offices in
connection therewith.  With respect to any substantive submissions that Auxilium
is required to or otherwise intends to submit to a patent office with respect to
a Joint Collaboration Patent, Auxilium shall provide a draft of such submission
to Sobi at least sixty (60) days (or such time as is possible) prior to the
deadline for, or the intended filing date of, such submission, whichever is
earlier (or as soon as reasonably possible if Auxilium has less than sixty (60)
days notice of a deadline for submission).  Sobi shall have the right to review
and comment upon any such submission by Auxilium to a patent office, and will
provide such comments within twenty (20) days after receiving such submission
(provided, that if no comments are received within such twenty (20) day period,
then Auxilium may proceed with such submission).  Auxilium shall consider in
good faith any suggestions or recommendations of Sobi concerning the
preparation, filing, prosecution and maintenance thereof.  The Parties shall
cooperate reasonably in the prosecution of all Joint Collaboration Patents and
shall share all material information relating thereto promptly after receipt of
such information.  If Auxilium (i) intends to allow any Joint Collaboration
Patent to expire or intends to otherwise abandon any such Joint Collaboration
Patent (“Abandoned Collaboration Patents”), or (ii) decides not to prepare or
file patent applications covering Joint Inventions (“Abandoned Joint
Inventions”) Auxilium shall notify Sobi of such intention or decision at least
thirty (30) days (or as soon as possible if less than thirty (30) days) prior to
any filing or payment due date, or any other date that requires action, in
connection with such Abandoned Collaboration Patent or Abandoned Joint
Invention, and Sobi shall thereupon have the right, but not the obligation, to
assume responsibility for the preparation, filing, prosecution or maintenance
thereof at its sole cost and expense, in the name of Sobi.

 

60

--------------------------------------------------------------------------------


 

9.3.3                     Sobi Collaboration Patents and Sobi Applied Patents. 
Sobi shall have the first right to prepare, file, prosecute and maintain
(i) Sobi Collaboration Patents and (ii) Sobi Applied Patents, at its own cost
and expense.  Sobi shall keep Auxilium informed of the status of Sobi
Collaboration Patents and Sobi Applied Patents and will provide Auxilium with
copies of all substantive documentation submitted to, or received from, the
patent offices in connection therewith.  With respect to any substantive
submissions that Sobi is required to or otherwise intends to submit to a patent
office with respect to a Sobi Collaboration Patents and Sobi Applied Patent,
Sobi shall provide a draft of such submission to Auxilium at least sixty (60)
days (or such time as is possible) prior to the deadline for, or the intended
filing date of, such submission, whichever is earlier (or as soon as reasonably
possible if Sobi has less than sixty (60) days notice of a deadline for
submission).  Auxilium shall have the right to review and comment upon any such
submission by Sobi to a patent office, and will provide such comments within
twenty (20) days after receiving such submission (provided, that if no comments
are received within such twenty (20) day period, then Sobi may proceed with such
submission).  Sobi shall consider in good faith any suggestions or
recommendations of Auxilium concerning the preparation, filing, prosecution and
maintenance thereof.  The Parties shall cooperate reasonably in the prosecution
of all Sobi Collaboration Patents and Sobi Applied Patents and shall share all
material information relating thereto promptly after receipt of such
information.  If, during the Term, Sobi (a) intends to allow any Sobi
Collaboration Patents or Sobi Applied Patent to which Auxilium has a license
under this Agreement to expire or intends to otherwise abandon any such Sobi
Collaboration Patents or Sobi Applied Patent, or (b) decides not to prepare or
file patent applications covering Sobi Applied Know-How or Sobi Inventions to
which Auxilium would otherwise have a license under this Agreement, Sobi shall
notify Auxilium of such intention or decision at least thirty (30) days (or as
soon as possible if less than thirty (30) days) prior to any filing or payment
due date, or any other date that requires action, in connection with such Sobi
Applied Patent, and Auxilium shall thereupon have the right, but not the
obligation, to assume responsibility for the preparation, filing, prosecution or
maintenance thereof at its sole cost and expense, in the name of Auxilium and
Sobi shall, and hereby does, assign to Auxilium Sobi’s entire right, title and
interest in and to any such Sobi Applied Patents (rendering, for clarity, such
Sobi Applied Patent an Auxilium Patent hereunder).  Sobi agrees to use
Commercially Reasonable Efforts with respect to any decision to allow a Sobi
Applied Patent to expire or to otherwise go abandoned, or with respect to any
decision not to prepare or file patent applications covering Sobi Inventions.

 

9.3.4                     Cooperation.  The Parties agree to cooperate in the
preparation, filing, prosecution and maintenance of all Patents under this
Section 9.3, including obtaining and executing necessary powers of attorney and
assignments by the named inventors, providing relevant technical reports to the
filing Party concerning the Invention disclosed in such Patent, obtaining
execution of such other documents which are needed in the filing and prosecution
of such Patent, and, as requested by a Party, updating each other regarding the
status of such Patent, and shall cooperate with the other Party so far as
reasonably necessary with respect to furnishing all information and data in its
possession reasonably necessary to obtain or maintain such Patents.

 

9.3.5                     Patent Expenses.  Any expenses incurred by a Party in
connection with the preparation, filing, prosecution and maintenance of any
Auxilium Patents, Joint

 

61

--------------------------------------------------------------------------------


 

Collaboration Patents or Sobi Applied Patents, as applicable, shall be borne by
the Party incurring such expenses.

 

9.4                               Defense and Enforcement of Patents.

 

9.4.1                     Infringement of Third Party Patents.  Each of the
Parties shall promptly, but in any event no later than ten (10) days after
receipt of notice thereof, notify the other Party in writing in the event of any
claims by a Third Party of alleged patent infringement by Sobi or Auxilium or
any of their respective Affiliates or sublicensees with respect to the research,
development, manufacture, use, sale, offer for sale or importation of, as
applicable, the Product, Bulk Product or Finished Product (each, an
“Infringement Claim”).  With respect to any Infringement Claim in the Field in
the Territory, the Parties shall attempt to negotiate in good faith a resolution
with respect thereto.  If the Parties cannot settle such Infringement Claim with
the appropriate Third Parties within thirty (30) days after the receipt of the
notice pursuant to this Section 9.4.1, then the following shall apply:

 

(a)                                 In the case of any such claim against either
Party with respect to the Product, Auxilium shall be deemed to be the
“Controlling Party” for purposes of such Infringement Claim.    Sobi shall
reasonably assist Auxilium in its role as the Controlling Party.

 

(b)                                 The Controlling Party shall assume control
of the defense of such Infringement Claim.  The non-Controlling Party, upon
request of the Controlling Party, agrees to join in any such litigation at the
Controlling Party’s expense, and in any event to reasonably cooperate with the
Controlling Party at the Controlling Party’s expense.  The non-Controlling Party
will have the right to consult with the Controlling Party concerning such
Infringement Claim and to participate in and be represented by independent
counsel in any litigation in which such non-Controlling Party is a party at its
own expense.  The Controlling Party shall have the exclusive right to settle any
Infringement Claim without the consent of the other Party, unless such
settlement shall have a material adverse impact on the other Party (in which
case the consent of such other Party shall be required).  For purposes of this
Section 9.4.1(b), any settlement that would involve the waiver of rights
(including the rights to receive payments) of such other Party shall be deemed a
material adverse impact and shall require the consent of such other Party, such
consent not to be unreasonably withheld.

 

(c)                                  If a Party shall become engaged in or
participate in any suit described in this Section 9.4.1, the other Party shall
cooperate, and shall cause its and its Affiliates’ employees to cooperate, with
such Party in all reasonable respects in connection therewith, including giving
testimony and producing documents lawfully requested, and using its reasonable
efforts to make available to the other, at no cost to the other (other than
reimbursement of actually incurred, reasonable out-of-pocket travel and lodging
expenses), such employees who may be helpful with respect to such suit,
investigation, claim or other proceeding.

 

9.4.2                     Prosecution of Infringers.

 

(a)                                 Notice.  If either Party (i) receives notice
of any patent nullity actions, any declaratory judgment actions or any alleged
or threatened infringement of patents or

 

62

--------------------------------------------------------------------------------


 

patent applications or misappropriation of intellectual property in the
Territory comprising the (w) Joint Inventions, (x) Auxilium Patents, Auxilium
Inventions or Auxilium Know-How or (y) Sobi Applied Patents, Sobi Inventions or
Sobi Applied Know-How, or (ii) learns that a Third Party is infringing or
allegedly infringing any Patent within the Auxilium Patents or Sobi Applied
Patents in each case, in the Territory, or if any Third Party claims that any
such Patent is invalid or unenforceable, in each case, with respect to the Field
in the Territory, it will promptly notify the other Party thereof, including
providing evidence of infringement or the claim of invalidity or
unenforceability reasonably available to such Party.

 

(b)                                 Enforcement of Patents.

 

(i)                                     As between Auxilium and Sobi, Auxilium
will have the first right (but not the obligation) to take the appropriate steps
to enforce or defend any Patent within the Auxilium Patents and Joint
Collaboration Patents against infringement by a Third Party that is conducting
the manufacture, sale, use, offer for sale or import of any pharmaceutical
product in the Field in the Territory.  Auxilium may take steps including the
initiation, prosecution and control of any suit, proceeding or other legal
action by counsel of its own choice.  Auxilium shall bear the costs of such
enforcement or defense, as applicable.  Notwithstanding the foregoing, Sobi will
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

 

(ii)                                  If, pursuant to Section 9.4.2(b)(i),
Auxilium fails to institute such litigation or otherwise take steps to remedy
the infringement of an Auxilium Patent or a Joint Collaboration Patent within
one hundred eighty (180) days of the date one Party has provided notice to the
other Party pursuant to Section 9.4.2(a) of such infringement or claim, then
Sobi will have the right (but not the obligation), at its own expense, to bring
any such suit, action or proceeding by counsel of its own choice and Auxilium
will have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Notwithstanding anything to the contrary contained
herein, in no event shall Sobi have any right to bring any suit, action or
proceeding with respect to any matter involving infringement of an Auxilium
Manufacturing Patent, or a Patent outside the Territory or outside the Field.

 

(c)                                  Cooperation; Damages.

 

(i)                                     If one Party brings any suit, action or
proceeding under Section 9.4.2(b), the other Party agrees to be joined as party
plaintiff if necessary to prosecute the suit, action or proceeding and to give
the first Party reasonable authority to file and prosecute the suit, action or
proceeding; provided, however, that neither Party will be required to transfer
any right, title or interest in or to any property to the other Party or any
other party to confer standing on a Party hereunder.

 

(ii)                                  The Party not pursuing the suit, action or
proceeding hereunder will provide reasonable assistance to the other Party,
including by providing access to relevant documents and other evidence and
making its employees available, subject to the other Party’s reimbursement of
any Out of Pocket Costs incurred by the non-enforcing or defending Party in
providing such assistance.

 

63

--------------------------------------------------------------------------------


 

(iii)                               Sobi shall not, without the prior written
consent of Auxilium (in its sole discretion), enter into any compromise or
settlement relating to any claim, suit or action that it brought under
Section 9.4.2 involving an Auxilium Patent (including any Joint Collaboration
Patent), that admits the invalidity or unenforceability of any Auxilium Patent
(including any Joint Collaboration Patent), or requires Auxilium to pay any sum
of money, or otherwise adversely affects the rights of Auxilium with respect to
such Patents, the Product or Auxilium’s rights hereunder (including the rights
to receive payments).

 

(iv)                              Any settlements, damages or other monetary
awards (a “Recovery”) recovered pursuant to a suit, action or proceeding brought
pursuant to Section 9.4.2(b) will be allocated first to the costs and expenses
of the Party taking such action, and second, to the costs and expenses (if any)
of the other Party, with any remaining amounts (if any) to be allocated as
follows: (i) to the extent that such Recovery is a payment for lost sales of the
Product in the Field in the Territory, the Parties will negotiate in good faith
the distribution of Recovery, which negotiations either can initiate at any
time, including prior to any Recovery, and (ii) all remaining Recoveries shall
be payable to the Party taking such action to the extent such remaining
Recoveries relate solely to the Product in the Field in the Territory (and, for
purposes of clarity, all remaining Recoveries related to the Product outside the
Field or outside the Territory shall be payable to Auxilium).

 

(d)                                 Infringement and Defense of Auxilium Patents
Outside of the Territory or Outside the Field.  For clarity, with respect to any
and all infringement or defense of any Auxilium Patent (including any Joint
Collaboration Patent) anywhere outside of the Territory or outside the Field,
Auxilium (or its designee) shall have the sole and exclusive right to bring an
appropriate suit or other action against any Person engaged in such infringement
or defense of any such Auxilium Patents (including any Joint Collaboration
Patents), in its sole discretion and Sobi shall have no rights with respect
thereto.

 

9.5                               Patent Term Extensions.  As between Auxilium
and Sobi, Auxilium shall have the exclusive right, but not the obligation, to
seek, in Sobi’s name if so required, Patent Term Extensions (including any
supplemental protection certificates and the like available under applicable
Laws) in any country in the Territory in relation to the Auxilium Patents
(including Joint Collaboration Patents).  Sobi and Auxilium shall cooperate in
connection with all such activities.  Auxilium, its agents and attorneys will
give due consideration to all suggestions and comments of Sobi regarding any
such activities, but in the event of a disagreement between the Parties,
Auxilium will have the final decision making authority.

 

9.6                               Patent Marking.  Sobi shall mark the Finished
Product marketed and sold by Sobi (or its Affiliate or distributor) hereunder
with appropriate patent numbers or indicia, to the extent not prohibited by Laws
in a given country in the Territory.

 

ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents and warrants (as applicable) to the other Party as follows, as
of the Effective Date:

 

64

--------------------------------------------------------------------------------


 

10.1.1              Corporate Existence and Power.  It is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.

 

10.1.2              Authority and Binding Agreement.  (i) It has the corporate
power and authority and the legal right to enter into this Agreement and perform
its obligations hereunder, (ii) it has taken all necessary corporate action on
its part required to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder, and (iii) this Agreement has been
duly executed and delivered on behalf of such Party, and constitutes a legal,
valid, and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

 

10.1.3              No Conflicts.  The execution, delivery and performance of
this Agreement by it does not (i) conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound, subject in all cases to the rights of BTC under the BTC License Agreement
or (ii) violate any Laws of any Governmental Authority having jurisdiction over
it.

 

10.1.4              All Consents and Approvals Obtained.  Except with respect to
Regulatory Approvals for the Development and Manufacturing of Bulk Product or
Commercialization of the Finished Product or as otherwise described in this
Agreement, (i) all necessary consents, approvals and authorizations of, and
(ii) all notices to, and filings by such Party with, all Governmental
Authorities and other Persons required to be obtained or provided by such Party
as of the Effective Date in connection with the execution, delivery and
performance of this Agreement have been obtained and provided, except for those
approvals, if any, not required at the time of execution of this Agreement.

 

10.2                        Additional Representations, Warranties and Covenants
of Auxilium.  Auxilium hereby represents, warrants and covenants to Sobi that,
as of the Effective Date:

 

10.2.1              To its knowledge, Auxilium is the owner or licensee of the
Auxilium Patents, Auxilium Know-How, Product Trademark and all other rights
necessary to make and use the Bulk Product and use and sell the Finished
Product.

 

10.2.2              Neither Auxilium nor its Affiliates, nor, to Auxilium’s
knowledge, its subcontractors, has received any notice in writing or otherwise
has knowledge of any facts which have led Auxilium to believe that any of the
Regulatory Approvals relating to the Finished Product are not currently in good
standing with the FDA, the EMA or their foreign equivalents.

 

10.2.3              Neither Auxilium nor, to the knowledge of Auxilium, its
subcontractors, has received written notice of any proceedings pending before or
threatened by any Regulatory Authority with respect to the Product or any
Facility where the Drug Substance or Bulk Product is Manufactured.

 

65

--------------------------------------------------------------------------------


 

10.2.4              To the knowledge of Auxilium, (a) the issued patents
encompassed within the Auxilium Patents are valid and enforceable patents, and
(b) there are no facts which would render the patent applications encompassed
within the Auxilium Patents, if and when issued, invalid or unenforceable. To
the knowledge of Auxilium, no Third Party (i) is infringing any such Auxilium
Patents or has misappropriated any Auxilium Technology or (ii) has challenged
the ownership, scope, duration, validity, enforceability, priority, or
Auxilium’s right to use or license any Auxilium Technology.

 

10.2.5              Schedule 1.7 contains a complete and correct list of the
Auxilium Patents that are Controlled by Auxilium (or its Affiliates) as of the
Effective Date.

 

10.2.6              Auxilium (or its Affiliate) is the exclusive owner of the
trademark registrations for XIAFLEX® and XIAPEX® as displayed on Schedule
10.2.6.  It has no knowledge of any trademarks or other rights which would
prevent the use or registration of the XIAFLEX® or XIAPEX® mark in any of the
countries of the Territory.

 

10.2.7              Other than as set forth in Schedule 10.2.7 there are no
claims, judgments or settlements against or owed by Auxilium, nor any pending
reissue, reexamination, interference, opposition or similar proceedings with
respect to Auxilium’s Trademark XIAFLEX® and XIAPEX® or Auxilium Technology, and
Auxilium has not received notice as of the Effective Date of any threatened
claims or litigation or any reissue, reexamination, interference, opposition or
similar proceedings seeking to invalidate or otherwise challenge the Auxilium
Patent rights, Auxilium’s Trademark XIAFLEX® and XIAPEX® or Auxilium Know-How.

 

10.2.8              To the knowledge of Auxilium, the use, sale, offer for sale,
or importation by Auxilium or Sobi (or their respective Affiliates), as
applicable, of the Finished Product, (i) does not infringe any issued patent of
any Third Party and (ii) does not misappropriate any Know-How of any Third Party
and (iii) will not infringe any claim, if and when issued, within any patent
application of any Third Party published as of the Effective Date.

 

10.2.9              All Finished Product Manufactured and supplied hereunder by,
or under authority of, Auxilium shall be Manufactured and supplied such that:

 

(a)                                 The Finished Product furnished by Auxilium
to Sobi under this Agreement:

 

(i)                                     shall be manufactured, handled, stored
and shipped by Auxilium, in accordance with, and shall conform to, the
applicable Product Specifications;

 

(ii)                                  shall be manufactured, handled, stored and
shipped by Auxilium in compliance with all Laws including, GMPs and GDPs; and

 

(iii)                               shall, at the time delivered by Auxilium,
not contain any material that would cause the Finished Product to be adulterated
or misbranded within the meaning of applicable Laws.

 

66

--------------------------------------------------------------------------------


 

(b)                                 In the course of the Development of the Bulk
Product, to its knowledge, Auxilium has not used any employee that is debarred
by the FDA under the Generic Drug Enforcement Act of 1992 (or by any analogous
agency or under any analogous Laws in the Territory).

 

10.2.10       To its knowledge, Auxilium has complied with all Laws in all
material respects, including any disclosure requirements, in connection with the
filing, prosecution and maintenance of the Auxilium Patents owned by Auxilium in
the Territory.

 

10.2.11       None of the rights of Auxilium or its Affiliates under the
Auxilium Patents owned by Auxilium were developed with federal funding from the
United States government or any other Governmental Authority.

 

10.2.12       Auxilium has obtained assignments from the inventors of all
inventorship rights relating to the Auxilium Patents which are owned by
Auxilium, and all such assignments of inventorship rights relating to such
Auxilium Patents are valid and enforceable. With respect to the Auxilium Patents
that are the subject of the BTC License Agreement, to the knowledge of Auxilium,
BTC has obtained assignments from the inventors of all inventorship rights
relating to such Patents, and to the knowledge of Auxilium, all such assignments
are valid and enforceable.

 

10.2.13       Each of the Assigned Contracts is legal, valid and in full force
and effect, and enforceable in accordance with its terms by Auxilium against the
other parties thereto. Auxilium has performed all material obligations required
to be performed by such party under the Assigned Contracts and is not in
material Default under any Assigned Contract and, to the knowledge of Auxilium,
no other party to any Assigned Contract in material Default thereunder. Neither
Auxilium, any of its Affiliates, nor, to Auxilium’s knowledge, any other party
to any of the Assigned Contracts has waived any of its material rights
thereunder or modified any material terms thereof. Complete and correct copies
of all Assigned Contracts and amendments thereto have been disclosed to Sobi.
For the purpose of this subsection 10.2.13, “Default” means (i) breach, default
or violation, (ii) the occurrence of an event that with or without the passage
of time or the giving of notice, or both, would constitute a breach, default or
violation or cause a claim or any other encumbrance to arise, or (iii) with
respect to any commitments, undertakings or other agreements, the occurrence of
an event that with or without passage of time or the giving of notice or both,
would give rise to a right of termination, modification, renegotiation,
cancellation, or a right to receive damages or a payment of penalties.

 

10.3                        Additional Representations, Warranties and Covenants
of Sobi as of the Effective Date.  Sobi hereby represents, warrants and
covenants to Auxilium that, as of the Effective Date:

 

10.3.1              Sobi is solvent and has the ability to pay and perform all
of its obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement.

 

10.3.2              Sobi’s compensation programs for its Sales Representatives
do not, and will not, provide financial incentives for the promotion, sales, and
marketing of the Finished Product in violation of any Laws or any professional
requirements.

 

67

--------------------------------------------------------------------------------


 

10.3.3              Sobi’s medical, regulatory and legal teams will review all
training materials and programs prior to use by Sobi to ensure that all training
materials and programs are in accordance with the Commercialization Plan, the
Regulatory Approvals and applicable Laws.

 

10.3.4              All Finished Product Commercialized by, or under authority
of, Sobi:

 

(a)                                 shall be handled, stored and shipped by
Sobi, in accordance with, and shall conform to, the applicable Product
Specifications;

 

(b)                                 shall be handled, stored and shipped by Sobi
in compliance with all applicable Laws including, GMPs and GDP’s; and

 

(c)                                  shall, from and after the time delivered by
Auxilium hereunder, not contain any material that would cause the Finished
Product to be adulterated or misbranded within the meaning of Laws.

 

10.3.5              Sobi shall conduct its Development, Commercialization and
all other activities related to this Agreement and the Finished Product, as
applicable, in compliance with Laws and Regulatory Approvals including but not
limited to anti-corruption Laws, including the U.S. Foreign Corrupt Practices
Act and the UK Bribery Act 2010, and privacy laws, including the EU Data
Protection Directive 95/46/EC.

 

10.4                        Additional Covenants of Sobi.  Sobi hereby covenants
to Auxilium that to the extent that any Sobi Applied Patents are incorporated in
the Bulk Product during the Term, Sobi shall ensure that:

 

(a)                                 To the knowledge of Sobi, no claim or demand
of any Person has been asserted in writing to Sobi that challenges the rights of
Sobi to use or license any of the Sobi Applied Technology.

 

(b)                                 To the knowledge of Sobi, Sobi has complied
with all Laws, in all material respects, including any disclosure requirements,
in connection with the filing, prosecution and maintenance of the Sobi Applied
Patents owned by Sobi in the Territory.

 

(c)                                  To the knowledge of Sobi, none of the
rights of Sobi or its Affiliates under the Sobi Applied Patents owned by Sobi
were developed with federal funding from the United States government or any
other Governmental Authority.

 

(d)                                 Sobi has obtained assignments from the
inventors of all inventorship rights relating to the Sobi Applied Patents which
are owned by Sobi, and, to the knowledge of Sobi, all such assignments of
inventorship rights relating to such Sobi Applied Patents are valid and
enforceable.

 

10.5                        Disclaimer.  Auxilium makes no warranties except as
set forth in this ARTICLE 10 concerning the Auxilium Technology.  Sobi
understands and acknowledges that the Product, including Bulk Product and
Finished Product, are the subject of ongoing clinical research and development
and that Auxilium cannot ensure the safety or usefulness of the Product of that
the Finished Product receive Regulatory Approvals in any jurisdiction where such
Regulatory

 

68

--------------------------------------------------------------------------------


 

Approvals have not already been obtained or that the Finished Product will be
able to maintain any such Regulatory Approvals in the Field in any other
countries within the Territory.

 

10.6                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. 
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

 

ARTICLE 11
LIABILITY AND INDEMNIFICATION

 

11.1                        Indemnification by Auxilium.  Subject to the terms
and condition of this Agreement, and to the extent finally determined pursuant
to ARTICLE 15, Auxilium hereby shall be held liable for and agrees to save,
indemnify, defend and hold Sobi, its Affiliates, and their respective directors,
officers, agents and employees harmless from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Claim”) resulting or otherwise arising from (i) any breach
by Auxilium of any of its representations, warranties, covenants or obligations
pursuant to this Agreement, (ii) the negligence or willful misconduct by
Auxilium or its Affiliates or their respective officers, directors, employees,
agents or consultants in performing any obligations under this Agreement or
(iii) any matter related to the Development or Manufacturing of the Finished
Product hereunder (including, for clarity, product liability Losses including
defects in design and failure to warn, in each case resulting therefrom) by
Auxilium or its Affiliates or their respective officers, directors, employees,
agents, consultants or sublicensees; in each case except to the extent that such
Losses are subject to indemnification by Sobi pursuant to Section 11.2.

 

11.2                        Indemnification by Sobi.  Subject to the terms and
condition of this Agreement, and to the extent finally determined pursuant to
ARTICLE 15, Sobi hereby shall be held liable for and agrees to save, indemnify,
defend and hold Auxilium, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Claims resulting or otherwise arising from (i) any breach by
Sobi of any of its representations, warranties, covenants or obligations
pursuant to this Agreement, (ii) the negligence or willful misconduct by Sobi or
its Affiliates or their respective officers, directors, employees, agents,
consultants or sublicensees in performing any obligations under this Agreement,
or (iii) any matter related to the Commercialization of the Finished Product
hereunder (including, for clarity, product liability Losses including defects in
design and failure to warn, in each case resulting therefrom) by Sobi or its
Affiliates or their respective officers, directors, employees, agents or
consultants; in each case except to the extent that such Losses are subject to
indemnification by Auxilium pursuant to Section 11.1.

 

69

--------------------------------------------------------------------------------


 

11.3                        Indemnification Procedures.

 

11.3.1              Notice of Claim.  All indemnification claims in respect of
any indemnitee seeking indemnity under Section 11.1 or 11.2, as applicable
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”).  The Indemnified Party
will give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Losses and any legal
proceeding initiated by a Third Party against the Indemnified Party as to which
the Indemnified Party intends to make a request for indemnification under
Section 11.1 or 11.2, as applicable, but in no event will the Indemnifying Party
be liable for any Losses that result from any delay in providing such notice
which materially prejudices the defense of such proceeding.  Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time).  Together with the Indemnification Claim Notice,
the Indemnified Party will furnish promptly to the Indemnifying Party copies of
all notices and documents (including court papers) received by any Indemnitee in
connection with the Claim.

 

11.3.2              Control of Defense.  At its option, the Indemnifying Party
may assume the defense of any Claim subject to indemnification as provided for
in Section 11.1 or 11.2, as applicable, by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice.  Upon assuming the defense of a Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Claim any
legal counsel it selects, and such Indemnifying Party shall thereafter continue
to defend such Claim in good faith.  Should the Indemnifying Party assume the
defense of a Claim (and continue to defend such Claim in good faith), the
Indemnifying Party will not be liable to the Indemnified Party or any other
Indemnitee for any legal expenses subsequently incurred by such Indemnified
Party or other Indemnitee in connection with the analysis, defense or settlement
of the Claim, unless the Indemnifying Party has failed to assume the defense and
employ counsel in accordance with this Section 11.3.

 

11.3.3              Right to Participate in Defense.  Without limiting
Section 11.3.2, any Indemnitee will be entitled to participate in the defense of
a Claim for which it has sought indemnification hereunder and to employ counsel
of its choice for such purpose; provided, however, that such employment will be
at the Indemnitee’s own expense unless (i) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (ii) the
Indemnifying Party has failed to assume the defense (or continue to defend such
Claim in good faith) and employ counsel in accordance with this Section 11.3, in
which case the Indemnified Party will be allowed to control the defense.

 

11.3.4              Settlement.  With respect to any Losses relating solely to
the payment of money damages in connection with a Claim and that will not result
in the Indemnitee becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however, that such terms
shall include a complete and unconditional

 

70

--------------------------------------------------------------------------------


 

release of the Indemnified Party from all liability with respect thereto), and
will transfer to the Indemnified Party all amounts which said Indemnified Party
will be liable to pay prior to the time of the entry of judgment.  With respect
to all other Losses in connection with Claims, where the Indemnifying Party has
assumed the defense of the Claim in accordance with Section 11.3.2, the
Indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss, provided it obtains
the prior written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion).  The Indemnifying Party that has
assumed the defense of (and continues to defend) the Claim in accordance with
Section 11.3.2 will not be liable for any settlement or other disposition of a
Loss by an Indemnitee that is reached without the written consent of such
Indemnifying Party.  Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Claim, no Indemnitee will admit any liability with
respect to, or settle, compromise or discharge, any Claim without first offering
to the Indemnifying Party the opportunity to assume the defense of the Claim in
accordance with Section 11.3.2.

 

11.3.5              Cooperation.  If the Indemnifying Party chooses to defend or
prosecute any Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Claim.  Such cooperation will
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Claim, and making Indemnitees
and other employees and agents available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.

 

11.3.6              Expenses of the Indemnified Party.  Except as provided
above, the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party in connection with
any Claim will be reimbursed on a calendar quarter basis by the Indemnifying
Party, without prejudice to the Indemnifying Party’s right to contest the
Indemnified Party’s right to indemnification and subject to refund in the event
the Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

11.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, LOST PROFITS, PUNITIVE,
OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  EXCEPT AS
EXPRESSLY SET FORTH IN ANY REPRESENTATION OR WARRANTY IN ARTICLE 10, SOBI
ACKNOWLEDGES AND AGREES THAT AUXILIUM HAS MADE NO REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO, AND SOBI SHALL HAVE NO CLAIM OR RIGHT (INCLUDING WITH RESPECT
TO INDEMNIFICATION PURSUANT TO THIS ARTICLE 11 (OR OTHERWISE)) WITH RESPECT TO,
ANY INFORMATION, DOCUMENTS OR MATERIALS FURNISHED TO OR FOR SOBI BY AUXILIUM,
ANY OF ITS AFFILIATES, OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR ADVISORS, INCLUDING THE CONFIDENTIAL INFORMATION PACKAGE REGARDING THE
PRODUCT, BULK

 

71

--------------------------------------------------------------------------------


 

PRODUCT OR FINISHED PRODUCT PROVIDED TO SOBI AND ANY INFORMATION, DOCUMENTS OR
MATERIAL MADE AVAILABLE TO SOBI IN ANY “DATA ROOM”, MANAGEMENT PRESENTATION OR
ANY OTHER FORM IN EXPECTATION OF THE TRANSACTION AND COLLABORATION CONTEMPLATED
HEREBY.

 

11.5                        Insurance.  Each Party shall (provided that either
Party shall be allowed to self-insure) procure and maintain insurance, including
clinical trials insurance and product liability insurance, adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which the Product is
being clinically tested in human subjects or commercially distributed or sold by
such Party pursuant to this Agreement, and the clinical trials insurance
coverage shall in no event be less than Ten Million Dollars ($10,000,000) per
loss occurrence and Ten Million Dollars ($10,000,000) in the aggregate, and
product liability insurance coverage shall in no event be less than Twenty-five
Million Dollars ($25,000,000) per loss occurrence and Twenty-five Million
Dollars ($25,000,000) in the aggregate.  It is understood that such insurance
shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this ARTICLE 11.  Each Party
shall provide the other Party with written evidence of such insurance prior to
commencement of this Agreement and upon expiration of any one coverage.  Each
Party shall promptly provide the other Party with written notice regarding the
cancellation, nonrenewal or material change (but in any event within thirty (30)
days of such cancellation, nonrenewal or material change) in such insurance or
self-insurance which materially adversely affects the rights of the other Party
hereunder.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1                        Confidential Information.  As used in this
Agreement, the term “Confidential Information” means all information, whether it
be written or oral, including all production schedules, lines of products,
volumes of business, processes, new product developments, product designs,
formulae, technical information, laboratory data, clinical data, patent
information, know-how, trade secrets, financial and strategic information,
marketing and promotional information and data, and other material relating to
any products, projects or processes of one Party (the “Disclosing Party”) that
is provided to, or otherwise obtained by, the other Party (the “Receiving
Party”) in connection with this Agreement (including information exchanged prior
to the date hereof in connection with the transactions set forth in this
Agreement, including any information disclosed by either Party pursuant to the
Confidentiality Agreement between the Parties dated February 5, 2013). 
Notwithstanding the foregoing sentence, Confidential Information shall not
include any information or materials that:

 

(a)                                 were already known to the Receiving Party
(other than under an obligation of confidentiality), at the time of disclosure
by the Disclosing Party, to the extent such Receiving Party has documentary
evidence to that effect;

 

(b)                                 were generally available to the public or
otherwise part of the public domain at the time of disclosure thereof to the
Receiving Party;

 

72

--------------------------------------------------------------------------------


 

(c)                                  became generally available to the public or
otherwise part of the public domain after disclosure or development thereof, as
the case may be, and other than through any act or omission of a Party in breach
of such Party’s confidentiality obligations under this Agreement;

 

(d)                                 were disclosed to a Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

 

(e)                                  were independently discovered or developed
by or on behalf of the Receiving Party without the use of the Confidential
Information belonging to the other Party, to the extent such Receiving Party has
documentary evidence to that effect.

 

12.2                        Confidentiality Obligations.  Each of Sobi and
Auxilium shall keep all Confidential Information received from or on behalf of
the other Party with the same degree of care with which it maintains the
confidentiality of its own Confidential Information, but in all cases no less
than a reasonable degree of care.  Neither Party shall use such Confidential
Information for any purpose other than in performance of this Agreement or
disclose the same to any other Person other than to such of its and its
Affiliates’ directors, managers, employees, independent contractors, agents,
consultants or, its sublicensees who in each case have a need to know such
Confidential Information to implement the terms of this Agreement or enforce its
rights under this Agreement; provided, however, that a Receiving Party shall
advise any of its and its Affiliates’ directors, managers, employees,
independent contractors, agents, consultants or sublicensees who receives such
Confidential Information of the confidential nature thereof and of the
obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure (including, in the case of a Third Party, by means of a
written agreement with such Third Party having terms at least as protective as
those contained in this ARTICLE 12) that all such directors, managers,
employees, independent contractors, agents, consultants or sublicensees comply
with such obligations.  Upon termination of this Agreement, the Receiving Party
shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the possession
of the Receiving Party or its directors, managers, employees, independent
contractors, agents, consultants or sublicensees, except that the Receiving
Party may keep one copy of the Confidential Information in confidential files of
the Receiving Party, solely for archival purposes and subject at all times to
the obligations of confidentiality and non-use described herein.  Such archival
copy shall be deemed to be the property of the Disclosing Party, and shall
continue to be subject to the provisions of this ARTICLE 12.

 

12.3                        Permitted Disclosure and Use.  Notwithstanding
Section 12.2, (i) either Party may disclose Confidential Information belonging
to the other Party only to the extent such disclosure is reasonably necessary
to: (a) comply with or enforce any of the provisions of this Agreement; or
(b) comply with Laws; and (ii) Auxilium may disclose Confidential Information
belonging to Sobi related to a Product only to the extent such disclosure is
reasonably necessary to obtain or maintain regulatory approval of a Product, as
applicable, to the extent such disclosure is made to a Governmental Authority. 
If a Party deems it necessary to disclose Confidential Information of the other
Party pursuant to this Section 12.3, such Party shall give reasonable advance
written notice of such disclosure to the other Party to permit such other Party

 

73

--------------------------------------------------------------------------------


 

sufficient opportunity to object to such disclosure or to take measures to
ensure confidential treatment of such information, including seeking a
protective order or other appropriate remedy.  Notwithstanding Section 12.2,
Auxilium may also disclose Confidential Information belonging to Sobi related to
the Bulk Product or Finished Product (X) to BTC pursuant to the BTC License
Agreement and (Y) to Third Parties in connection with the development or
commercialization of the Bulk Product or Finished Product outside of the Field
or outside of the Territory (provided that such Third Parties are bound by
written agreements having terms at least as protective as those contained in
this ARTICLE 12 with respect to keeping such Confidential Information
confidential).

 

12.4                        Notification.  The Receiving Party shall notify the
Disclosing Party promptly upon discovery of any unauthorized use or disclosure
of the Disclosing Party’s Confidential Information, and will cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure.

 

12.5                        Publicity; Filing of this Agreement.

 

12.5.1              Publicity.  The press release to be issued in connection
with the transactions is set forth on Schedule 12.5.1.  Except as otherwise
provided in this Section 12.5, each Party shall maintain the confidentiality of
all provisions of this Agreement, and without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, neither Party nor
its respective Affiliates shall make any press release or other public
announcement of or otherwise disclose the provisions of this Agreement, except
for: (i) disclosure to those of its directors, officers, employees, accountants,
attorneys, auditors, underwriters, lenders and other financing sources,
potential strategic partners, advisors, agents and sublicensees whose duties
reasonably require them to have access to this Agreement, provided that such
directors, officers, employees, accountants, attorneys, underwriters, lenders
and other financing sources, potential strategic partners, advisors, agents or
sublicensees are required to maintain the confidentiality of this Agreement,
(ii) disclosures required by Nasdaq regulation or any listing agreement with a
national securities exchange, in which case the disclosing Party shall provide
the nondisclosing Party with at least forty eight (48) hours’ notice unless
otherwise not practicable, but in any event no later than the time the
disclosure required by such Nasdaq regulation or listing agreement is made,
(iii) disclosures as may be required by Laws, in which case the disclosing Party
shall provide the nondisclosing Party with prompt advance notice of such
disclosure and cooperate with the nondisclosing Party to seek a protective order
or other appropriate remedy, including a request for confidential treatment in
the case of a filing with the Securities and Exchange Commission, (iv) the
report on Form 8-K, which may be filed by Auxilium or an Affiliate of Auxilium
setting forth the press release referred to above, and/or the Redacted Agreement
(as defined in Section 12.5.2), and the report on Form 10-K or Form 10-Q, which
may be filed by Auxilium or an Affiliate of Auxilium setting forth the Redacted
Agreement, (v) disclosures that are consistent with or complementary to those
described in clause (iv) but which do not contain any Confidential Information
of the other Party; and (vi) other disclosures for which consent has previously
been given.  A Party may publicly disclose without regard to the preceding
requirements of this Section 12.5 any information that was previously publicly
disclosed pursuant to this Section 12.5.

 

74

--------------------------------------------------------------------------------


 

12.5.2              Redacted Agreement.  Auxilium shall prepare a redacted copy
of this Agreement (“Redacted Agreement”) which it shall provide to Sobi for
comments, which comments Auxilium shall consider in good faith; provided, that
Auxilium shall have final discretion with regards to the content of the Redacted
Agreement.  In the event Sobi is obligated to file this Agreement it shall file
the Redacted Agreement as filed by Auxilium.

 

12.6                        Publication.  Sobi shall submit copies of each
proposed academic, scientific, medical and other publication or presentation
that contains or refers to the Auxilium Patents, Auxilium Know-How or otherwise
relates to the Bulk Product or Finished Product or any research, Development
Activities, or Commercialization under this Agreement to Auxilium at least
thirty (30) days in advance of submitting such proposed publication or
presentation to a publisher or other Third Party.  Auxilium shall have the right
to review, comment on and consent to each such proposed publication or
presentation at its sole discretion.  Auxilium shall have the right to remove
any of its Confidential Information prior to submission for publication or
presentation.  Sobi shall redact or otherwise modify the proposed publication or
presentation to remove any such Confidential Information of Auxilium.  In
addition, in the event that the document includes data, information or material
generated by Auxilium’s scientists, and professional standards for authorship
would be consistent with including Auxilium’s scientists as co-authors of the
document, the names of such scientists will be included as co-authors.

 

12.7                        Use of Names.  Except as otherwise set forth in this
Agreement, neither Party shall use the name of the other Party in relation to
this transaction in any public announcement, press release or other public
document without the written consent of such other Party, which consent shall
not be unreasonably withheld; provided, however, that subject to Section 12.5,
either Party may use the name of the other Party in any document filed with or
required to be released by any Regulatory Authority or Governmental Authority,
including the Securities and Exchange Commission.

 

12.8                        Survival.  The obligations and prohibitions
contained in this ARTICLE 12 as they apply to Confidential Information shall
survive the expiration or termination of this Agreement for a period of ten
(10) years.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1                        Term.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this ARTICLE 13, shall
remain in effect, on a country-by-country and Finished Product-by-Finished
Product basis, until the expiration of the Royalty Term in such country with
respect to such Finished Product in the Territory (the “Term”).

 

13.2                        Termination for Material Breach.  Either Party may,
without prejudice to any other remedies available to it at law or in equity,
terminate this Agreement upon written notice to the other Party in the event
that the other Party (the “Breaching Party”) shall have materially breached or
defaulted in the performance of any of its obligations.  The Breaching Party
shall have sixty (60) days (thirty (30) days in the event of non-payment) after
written notice thereof was provided to the Breaching Party by the non-breaching
Party to remedy such default.  Unless the Breaching Party has cured any such
breach or default prior to the expiration of such sixty

 

75

--------------------------------------------------------------------------------


 

(60) day period (thirty (30) day period for non-payment), such Termination shall
become effective upon receipt of the written notice of termination by the
Breaching Party to be given within ten (10) days of the end of the sixty (60)
day period (thirty (30) day period for non-payment).

 

13.3                        Termination as a Result of Bankruptcy.  Each Party
shall have the right to terminate this Agreement upon written notice as a result
of the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided that such
termination shall be effective only if such proceeding is not dismissed within
ninety (90) days after the filing thereof.

 

13.4                        Termination by Auxilium.  Without limitation of its
other rights under this ARTICLE 13, Auxilium will be permitted to terminate this
Agreement: (A) in its entirety upon written notice to Sobi, effective upon
receipt, if Sobi or any of its Affiliates or subcontractors, directly or
indirectly, (i) initiate or request an interference or opposition proceeding
with respect to, (ii) make, file or maintain any claim, demand, lawsuit or cause
of action to challenge the validity or enforceability of, or (iii) oppose any
extension of, or the grant of a supplementary protection certificate with
respect to, any Auxilium Patent or Auxilium Manufacturing Patent (each of clause
(i) or (ii), a “Patent Challenge”); (B) in its entirety or on a
country-by-country basis, as applicable, pursuant to the provisions of Sections
5.2.2(a) and 5.8; (C) in its entirety if after 2013, for two (2) consecutive
years, Sobi has not reached at least [***] of the minimum Finished Product sales
reflected in Schedule 6.3.1(b); and (D) commencing with the year ending December
31, 2016 in its entirety if (I) the sum of (i) the aggregate of the Commercial
Supply Price paid to Auxilium for the Finished Product delivered during any
calendar year plus (ii) the aggregate of all Royalty Payments paid to Auxilium
with respect to such calendar year, divided by (II) the aggregate number of
Finished Product sold by Sobi during such calendar year is less than the average
Manufacturing Standard Cost for such calendar year.

 

13.5                        Termination by Sobi.  Sobi may terminate this
Agreement in whole, or on a country by country basis, for any reason with prior
written notice of one (1) year; provided that such notice may not be given prior
to the fourth (4th) anniversary of the Effective Date without any termination
payments or other compensation payable to Auxilium.  In the event of any
termination by Sobi, and in addition to any such termination payments or other
compensation, Sobi shall pay or reimburse Auxilium for all of the reasonable
costs incurred to transition the sale of the Products to Auxilium or its
designee.

 

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 14
EFFECTS OF TERMINATION

 

14.1                        Effects of Termination.  Without limiting any other
legal or equitable remedies that a Party may have, if this Agreement is
terminated prior to its natural expiration, then the following provisions shall
apply:

 

14.1.1              Termination of Licenses.  All rights and licenses granted to
Sobi hereunder shall immediately terminate and be of no further force and effect
and Sobi shall cease any Development Activities, if any, and Commercializing the
Finished Product (except as otherwise set forth in Section 14.1.4).

 

14.1.2              Assignments.  Sobi will promptly upon Auxilium’s request, in
each case within sixty (60) days after receipt of Auxilium’s request, and at no
cost to Auxilium:

 

(a)                                 assign to Auxilium all of Sobi’s right,
title and interest in and to any agreements between Sobi and Third Parties that
relate solely to Development Activities or Commercialization of the Finished
Product;

 

(b)                                 assign to Auxilium all of Sobi’s right,
title and interest in and to any (i) Promotional Materials and (ii) copyrights
and trademarks (including the Product Trademarks), including any goodwill
associated therewith, and any registrations and design patents for the
foregoing, and (iii) any Internet domain name registrations for such trademarks
and slogans, all to the extent solely related to the Finished Product; provided,
however, in the event Auxilium exercises such right to have assigned such
Promotional Materials, Sobi shall grant, and hereby does grant, a royalty-free
right and license to any housemarks, trademarks, names and logos of Sobi
contained therein for a period of twelve (12) months in order to use such
Promotional Materials in connection with the Commercialization of the Finished
Product;

 

(c)                                  assign to Auxilium, the management and
continued performance of any clinical trials for the Bulk Product ongoing
hereunder, if any, as of the effective date of such termination in respect of
which Auxilium shall assume full financial responsibility from and after the
effective date of such termination;

 

(d)                                 transfer to Auxilium all of, if any, Sobi’s
right, title and interest in and to any and all regulatory filings, Regulatory
Approvals and other Regulatory Materials for the Finished Product in respect of
which Auxilium shall assume full financial responsibility;

 

(e)                                  transfer to Auxilium all of Sobi’s right,
title and interest in and to any and all Development Data and Promotional
Commercialization Data Controlled by Sobi for the Bulk Product or Finished
Product, as the case may be; and

 

(f)                                   provide a copy of (i) the material
tangible embodiments of the foregoing and (ii) any other material books,
records, files and documents Controlled by Sobi solely to the extent related to
the Bulk Product or Finished Product, as the case may be, and which may be
redacted to exclude Confidential Information of Sobi;

 

77

--------------------------------------------------------------------------------


 

(g)                                  provided, however, that to the extent that
any agreement or other asset described in this Section 14.1.2 is not assignable
by Sobi or if the Parties mutually determine that it is not practicable to
assign such agreement or other asset to Auxilium, then such agreement or other
asset will not be assigned, and upon the request of Auxilium, Sobi will take
such steps as may be reasonably necessary to allow Auxilium to obtain and to
enjoy the benefits of such agreement or other asset.  For purposes of clarity,
(1) Auxilium shall have the right to request that Sobi take any or all of the
foregoing actions in whole or in part, or with respect to all or any portion of
the assets set forth in the foregoing provisions and (2) to the extent Auxilium
requests Sobi to transfer its right, title and interest in the items set forth
in this Section 14.1.2 to Auxilium, Sobi shall also cause its Affiliates and
sublicensees to transfer and assign to Auxilium all of such Affiliates’ and
sublicensees’ right, title and interest in and to the foregoing items set forth
in this Section 14.1.2.

 

14.1.3              Disclosure and Delivery.  Sobi will promptly transfer to
Auxilium copies of any physical embodiment of any Sobi Applied Know-How, to the
extent then used in connection with the Development of the Bulk Product or
Commercialization of the Finished Product; such transfer shall be effected by
the delivery of material documents, to the extent such Sobi Applied Know-How is
embodied in such documents, and to the extent that Sobi Applied Know-How is not
fully embodied in such documents, Sobi shall make its employees and agents who
have knowledge of such Sobi Applied Know-How in addition to that embodied in
documents available to Auxilium for interviews, demonstrations and training to
effect such transfer in a manner sufficient to enable Auxilium to practice such
Sobi Applied Know-How but only in a manner as set out as follows in this
Section.  The appropriate technical teams at Auxilium and Sobi will meet to plan
transfer for the Sobi Applied Know-How as follows: (a) Sobi’s designated
representative(s) for the Bulk Product will meet with representatives from
Auxilium to answer questions with respect to the Sobi Applied Know-How and
establish a plan for the transfer for such Sobi Applied Know-How; (b) Sobi will
allocate adequate appropriately qualified representatives to work with Auxilium
to review the Sobi Applied Know-How to enable the completion of the transfer
within thirty (30) days of the completion of the initial transfer planning
meetings to the extent reasonable, but in any event no longer than sixty (60)
days thereafter.

 

14.1.4              Disposition of Inventory.  Sobi and its Affiliates will be
entitled, during the period ending on the last day of the sixth (6th) full month
following the effective date of such termination, to sell any inventory of
Finished Product affected by such termination that remains on hand as of the
effective date of the termination, so long as Sobi pays to Auxilium the Royalty
Payments and other amounts payable hereunder (including milestones) applicable
to said subsequent sales, with respect to sales in the Territory, as applicable,
in accordance with the terms and conditions set forth in this Agreement and
otherwise complies with the terms set forth in this Agreement.

 

14.1.5              Disposition of Commercialization Related Materials.  Sobi
will promptly deliver to Auxilium in electronic, sortable form (a) a list
identifying all wholesalers and other distributors involved in the
Commercialization of the Finished Product in the Territory as well as any
customer lists (e.g., purchasers, trained physicians, and end-user physicians,
upon obtaining necessary consents to comply with applicable privacy laws)
related to the Commercialization of the Finished Product in the Territory, and
(b) all Promotional Materials

 

78

--------------------------------------------------------------------------------


 

and other materials such as market research, disease state and educational
materials, as well as any items bearing the Product Trademark and/or any
trademarks or housemarks otherwise associated with the Finished Product or
Auxilium.

 

14.2                        Sobi Rights In Lieu of Termination.  Without
limiting any other legal or equitable remedies that Sobi may have, if Sobi has
the right to terminate this Agreement in accordance with Section 13.2 because
Auxilium is the breaching Party, then Sobi shall have the option, in its sole
discretion, to allow this Agreement to remain in full force and effect in lieu
of exercising such termination right.

 

14.3                        Accrued Rights.  Termination or expiration of this
Agreement for any reason will be without prejudice to any rights that will have
accrued to the benefit of a Party prior to the effective date of such
termination.  Such termination will not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement.

 

14.4                        Survival.  Notwithstanding anything to the contrary
contained herein, the following provisions shall survive any expiration or
termination of this Agreement: Articles: 11, 12 and 16 and Sections: 14.1, 14.2,
14.3, 14.4 and 14.5.  Except as set forth in this ARTICLE 14 or otherwise
expressly set forth herein, upon termination or expiration of this Agreement all
other rights and obligations of the Parties shall cease.

 

14.5                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by Auxilium and Sobi are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of right to “intellectual property” as defined under Section 101
of the U.S. Bankruptcy Code.  The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against a Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy
Code, (a) the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any intellectual property licensed to such
other Party and all embodiments of such intellectual property, which, if not
already in such other Party’s possession, shall be promptly delivered to it
(x) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefore, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (y) if not delivered
under clause (x), following the rejection of this Agreement by the Bankrupt
Party upon written request therefore by the other Party and (b) the Bankrupt
Party shall not unreasonably interfere with the other Party’s rights to
intellectual property and all embodiments of intellectual property, and shall
assist and not unreasonably interfere with the other Party in obtaining
intellectual property and all embodiments of intellectual property from another
entity.  The “embodiments” of intellectual property includes all tangible,
intangible, electronic or other embodiments of rights and licenses hereunder,
including all compounds and products embodying intellectual property, Bulk
Product, Finished Product, filings with Regulatory Authorities and related
rights and Auxilium Know-How in the case that Auxilium is the Bankrupt Party and
Sobi Applied Know-How in the case Sobi is the Bankrupt Party.

 

14.6                        Continuing Obligations.  In the event of a
termination of this Agreement pursuant to Section 13.4(D), Auxilium shall
continue to supply Units of Product and Finished

 

79

--------------------------------------------------------------------------------


 

Product under any previously accepted Purchase Orders (and related Packaging and
Labeling Orders), but Auxilium shall not be required to accept any new Purchase
Orders.

 

ARTICLE 15
DISPUTE RESOLUTION

 

15.1                        Disputes.  The Parties recognize that, from time to
time during the Term, disputes may arise as to certain matters which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this ARTICLE 15 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute addressed in Section 3.4).

 

15.2                        Arising Between the Parties.  With respect to all
disputes arising between the Parties and not from the JSC, including any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within thirty (30) days after such dispute is first
identified by either Party in writing to the other, the Parties shall refer such
dispute to the Chief Executive Officers of each of the Parties, or a designee
from senior management with decision-making authority (the Chief Executive
Officer or such designee, the “Executive Officer”) for attempted resolution by
good-faith negotiations within thirty (30) days after such notice is received.

 

15.3                        Dispute Resolutions.  If the Executive Officers are
not able to resolve such dispute referred to them under Section 15.2 within such
thirty (30) day period, then either Party shall have right to pursue any legal
or equitable remedy available to it under Laws; provided that any litigation
arising under this Agreement shall be brought in the United States Court for the
Southern District of New York.  Each Party hereby agrees to the exclusive
jurisdiction of such court and waives any objections as to the personal
jurisdiction or venue of such court.

 

15.4                        Patent and Trademark Dispute Resolution.  Any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any patent rights covering the manufacture or use of any
Finished Product or of any trademark rights relating to any Finished Product
shall be submitted to a court of competent jurisdiction in the Territory in
which such patent or trademark rights were granted or arose.

 

15.5                        Injunctive Relief.  Nothing herein may prevent
either Party from seeking a preliminary injunction or temporary restraining
order, in any court of competent jurisdiction, so as to prevent any Confidential
Information from being disclosed in violation of this Agreement.

 

ARTICLE 16
MISCELLANEOUS

 

16.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits and Schedules hereto, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,

 

80

--------------------------------------------------------------------------------


 

all prior agreements and understandings between the Parties with respect to the
subject matter hereof, including the Confidential Disclosure Agreement between
the Parties dated February 5, 2013 (which shall remain effective prior to the
Effective Date).  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized
representative of each Party.

 

16.2        Force Majeure.  A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
makes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, which might include, without limitation, an act of God, war, civil
commotion, terrorist act, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe, and non-performance by
Third Party suppliers or subcontractors.  Notwithstanding the foregoing, a Party
shall not be excused from making payments owed hereunder because of force
majeure affecting such Party.

 

16.3        Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 16.3, and shall be deemed to have been given for all purposes
(i) when delivered, if hand-delivered or sent by facsimile on a business day,
(ii) on the next business day if sent by a reputable international overnight
courier service, or (iii) five (5) business days after mailing, if mailed by
first-class certified or registered airmail, postage prepaid, return receipt
requested.  Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below:

 

If to Auxilium:

Auxilium Pharmaceuticals, Inc.

 

640 Lee Road

 

Chesterbrook, Pennsylvania 19087

 

U.S.A.

 

Attention: Andrew I. Koven, Chief Administrative Officer & General Counsel

 

Fax: 1-484-321-5996

 

 

With a copy to:

Holland & Knight LLP

 

701 Brickell Avenue, Suite 3000

 

Miami, FL 33143

 

U.S.A.

 

Attn: Rodney H. Bell

 

Fax: 1-305-789-7799

 

81

--------------------------------------------------------------------------------


 

If to Sobi:

Swedish Orphan Biovitrum AB (publ)

 

SE-112 76 Stockholm

 

Sweden

 

 

 

Delivery address:

 

Tomtebodavägen 23a, 171 65 Solna

 

Attention: General Counsel

 

Fax: +46 8 697 30 56

 

 

With a copy to:

Swedish Orphan Biovitrum AB (publ)

 

SE-112 76 Stockholm

 

Sweden

 

Attn: Head of Marketing & Sales

 

16.4        No Strict Construction; Interpretation.  This Agreement has been
prepared jointly and shall not be strictly construed against either Party. 
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision.  The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.

 

16.5        Assignment.  Without limiting Sobi’s rights under Section 2.4.2,
neither Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other, which consent shall
not be unreasonably withheld, except that Auxilium may make such an assignment
without Sobi’s consent to (a) Affiliates or (b) a successor to substantially all
of the business of Auxilium to which this Agreement relates, whether in a
merger, sale of stock, sale of assets or other transaction.  Any permitted
assignment shall be binding on the successors of the assigning Party.  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 16.5 shall be null, void and of no legal effect.

 

16.6        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to perform all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

16.7        Severability.  If any one or more of the provisions of this
Agreement are held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, such provision or
provisions shall be considered severed from this Agreement and shall not serve
to invalidate any remaining provisions hereof.  The Parties shall make a
good-faith effort to replace any invalid or unenforceable provision with a valid
and enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

16.8        No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

82

--------------------------------------------------------------------------------


 

16.9        Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

16.10      English Language; Governing Law.  This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.  This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the laws of a different state.

 

16.11      Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[No Further Text on This Page]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date first written above.

 

 

SWEDISH ORPHAN BIOVITRUM AB (PUBL)

AUXILIUM UK LTD

 

 

 

 

By:

/s/ Anders Edvell

 

By:

/s/ Michael J. Purvis

Name:

Anders Edvell

Name:

Michael J. Purvis

Title:

VP Sobi Partner Products

Title:

Director

 

 

 

 

By:

/s/ Alan Raffensperger

 

 

Name:

Alan Raffensperger

 

Title:

COO/SVP

 

 

 

 

 

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ James Englund

 

Name:

James Englund

 

Title:

President

 

--------------------------------------------------------------------------------